Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 5

AMENDMENT NO. 5, dated as of September 19, 2016 (this “Amendment”), to the
Credit Agreement, dated as of November 2, 2011 (as amended, supplemented,
amended and restated or otherwise modified from time to time prior to the date
hereof, including pursuant to (i) Amendment No. 1, dated as of April 24, 2012,
(ii) Amendment No. 2, dated as of April 25, 2013, (iii) Amendment No. 3, dated
as of December 12, 2014 and (iv) Amendment No. 4, dated as of August 12, 2015,
the “Existing Credit Agreement” and, as further amended by this Amendment, the
“Credit Agreement”) among CHANGE HEALTHCARE INTERMEDIATE HOLDINGS, INC., a
Delaware corporation (“Holdings”), CHANGE HEALTHCARE HOLDINGS, INC., a Delaware
corporation (the “Parent Borrower”), CHANGE HEALTHCARE OPERATIONS, LLC, a
Delaware limited liability company (“CHO”), CHANGE HEALTHCARE SOLUTIONS, LLC, a
Delaware limited liability company and successor by merger to MediFAX-EDI, LLC
(“CHS”, and together with CHO and the Parent Borrower, the “Borrowers” and each,
a “Borrower”), the Guarantors from time to time party thereto, each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender (in such capacity, the “Swing Line
Lender”), L/C Issuer (in such capacity, the “L/C Issuer”) and Collateral Agent
(in such capacity, the “Collateral Agent”) and the other Agents named therein.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Existing Credit Agreement.

WHEREAS, the Borrowers desire to extend the scheduled Maturity Date of a portion
of the outstanding Revolving Credit Loans (the “Existing Revolving Credit
Loans”) and outstanding Revolving Credit Commitments (the “Existing Revolving
Credit Commitments”) under the Revolving Credit Facility;

WHEREAS, pursuant to Sections 2.16(b) and 2.16(d) of the Credit Agreement, the
Borrowers, the Administrative Agent and the Extending Revolving Credit Lenders
may enter into an Extension Amendment to the Credit Agreement without the
consent of any other Lenders;

WHEREAS, pursuant to Section 10.01(g) of the Credit Agreement, the Borrowers,
the Administrative Agent and the Required Facility Lenders under the Revolving
Credit Facilities may enter into amendments or otherwise modify any term or
provision of the Existing Credit Agreement which directly affects such Lenders
and does not directly affect Lenders under any other Facility;

WHEREAS, (a) the Borrowers, (b) the undersigned (i) Revolving Credit Lenders
constituting the Extending Revolving Credit Lenders in respect of the Extended
Revolving Credit Commitments established hereby and (ii) Revolving Credit
Lenders constituting the Required Facility Lenders under the Revolving Credit
Facilities (treated as one Facility for purposes of the consents hereunder), and
(c) the Administrative Agent are entering into this

 

1



--------------------------------------------------------------------------------

Amendment in order to (x) extend the scheduled Maturity Date of the Existing
Revolving Credit Loans and the Existing Revolving Credit Commitments of the
Extending Revolving Credit Lenders and (y) amend certain other provisions of the
Existing Credit Agreement directly affecting the Revolving Credit Lenders;

WHEREAS, in furtherance of the foregoing, the Borrowers, the Revolving Credit
Lenders party hereto and the Administrative Agent have agreed to amend the
Existing Credit Agreement as hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Extension of Maturity Date. Effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 4
hereof:

(a) the entire aggregate principal amount of (i) the Existing Revolving Credit
Loans of each Revolving Credit Lender that delivers an executed signature page
to this Amendment (each such Lender, an “Extending Lender”) is hereby
re-classified as the Tranche B Revolving Credit Loans (as defined in the Credit
Agreement) with the same aggregate principal amount as the Existing Revolving
Credit Loans of such Extending Lenders, (ii) the Existing Revolving Credit Loans
of each Revolving Credit Lender that does not deliver an executed signature page
to this Amendment (each such Lender, a “Non-Extending Lender”) is hereby
re-classified as the Tranche A Revolving Credit Loans (as defined in the Credit
Agreement) with the same aggregate principal amount as the Existing Revolving
Credit Loans of such Non-Extending Lenders, (iii) the Existing Revolving Credit
Commitments of each Extending Lender is hereby re-classified as the Tranche B
Revolving Credit Commitments (as defined in the Credit Agreement) with the same
aggregate principal amount as the Existing Revolving Credit Commitments of such
Extending Lenders and (iv) the Existing Revolving Credit Commitments of each
Non-Extending Lender is hereby re-classified as the Tranche A Revolving Credit
Commitments (as defined in the Credit Agreement) with the same aggregate
principal amount as the Existing Revolving Credit Commitments of such
Non-Extending Lenders. On the Amendment No. 5 Effective Date (as defined below),
after giving effect to this Amendment, the aggregate principal amount of Tranche
A Revolving Credit Commitments and the aggregate principal amount of the Tranche
B Revolving Credit Commitments shall be as set forth on Schedule I hereto; and

(b) it is agreed that (i) the Tranche A Revolving Credit Commitments shall be
deemed to be an “Existing Revolver Tranche”, (ii) the Tranche B Revolving Credit
Commitments shall be deemed to be “Extended Revolving Credit Commitments” and
(iii) the Revolving Credit Lenders under the Tranche B Revolving Credit Facility
party hereto shall be deemed to be “Extending Revolving Credit Lenders”, in each
case under and as defined in the Existing Credit Agreement.

 

2



--------------------------------------------------------------------------------

Section 2. Credit Agreement Amendments.

(a) The Existing Credit Agreement is, effective as of the Amendment No. 5
Effective Date, hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.

(b) Exhibit C-2 to the Existing Credit Agreement is, effective as of the
Amendment No. 5 Effective Date, hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of such
Exhibit to the Credit Agreement attached as Exhibit B hereto.

(c) Exhibit C-3 to the Existing Credit Agreement is, effective as of the
Amendment No. 5 Effective Date, hereby re-numbered as Exhibit C-4.

(d) Exhibit C-3 to the Credit Agreement shall hereby be in the form of Exhibit C
hereto.

None of the amendments or transactions set forth in Section 1 above or this
Section 2 shall be deemed to be a conversion of any Revolving Credit Loan into a
Loan of a different Type or with a different Interest Period or a payment or
prepayment of any Revolving Credit Loan.

Section 3. Representations and Warranties. Each Borrower represents and warrants
to the Lenders as of the Amendment No. 5 Effective Date that:

(a) Before and after giving effect to this Amendment, the representations and
warranties of each Loan Party set forth in Article V of the Credit Agreement and
in each other Loan Document shall be true and correct in all material respects
on and as of the date hereof with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date; provided, that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective date.

(b) At the time of and after giving effect to this Amendment, no Default has
occurred and is continuing.

Section 4. Conditions to Effectiveness. The provisions of this Amendment shall
become effective on the date hereof (the “Amendment No. 5 Effective Date”) upon
satisfaction of each of the following conditions:

 

3



--------------------------------------------------------------------------------

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimile or electronic copies:

(i) counterparts of this Amendment executed by (A) each Loan Party, (B) the
Administrative Agent, (C) each Extending Lender and (D) solely for purposes of
Section 2 above, the Revolving Credit Lenders constituting the Required Facility
Lenders under the Revolving Credit Facilities (treated as one Facility);

(ii) an opinion of Ropes & Gray LLP, special counsel to the Parent Borrower,
dated the Amendment No. 5 Effective Date and addressed to the Administrative
Agent, each L/C Issuer and the Revolving Credit Lenders party hereto;

(iii) a certificate of a Responsible Officer of the Parent Borrower, dated as of
the Amendment No. 5 Effective Date, certifying that after giving effect to this
Amendment and the transactions contemplated hereby, the representations and
warranties contained in Section 3(a) of this Amendment are true and correct and
that each of the conditions set forth in Section 4.02 of the Existing Credit
Agreement is satisfied; and

(iv) (A) a certificate as to the good standing of each Borrower as of a recent
date, from the Secretary of State of the state of its organization or a similar
Governmental Authority and (B) a certificate of a Responsible Officer of each
Borrower, dated the Amendment No. 5 Effective Date, certifying (I) to the effect
that (w) attached thereto is a true and complete copy of the certificate or
articles of incorporation or organization of such Borrower certified as of a
recent date by the Secretary of State of the state of its organization, or in
the alternative, certifying that such certificate or articles of incorporation
or organization have not been amended since the Closing Date, and that such
certificate or articles are in full force and effect, (x) attached thereto is a
true and complete copy of the by-laws or operating agreements of each Borrower
as in effect on the Amendment No. 5 Effective Date, or in the alternative,
certifying that such by-laws or operating agreements have not been amended since
the Closing Date and (y) attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors, board of managers or member,
as the case may be, of each Borrower authorizing the execution, delivery and
performance of this Amendment, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, and (II) as to the
incumbency and specimen signature of each officer executing any Loan Document on
behalf of any Borrower and signed by another officer as to the incumbency and
specimen signature of the Responsible Officer executing the certificate pursuant
to this clause (B).

(b) All expenses due to the Administrative Agent required to be paid on the
Amendment No. 5 Effective Date shall have been paid, to the extent invoiced at
least three (3) Business Days prior to the Amendment No. 5 Effective Date.

(c) No Default shall exist, or would result from this Amendment.

 

4



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Amendment No. 5 Effective Date and such notice shall be conclusive and binding.

Section 5. Expenses.

Subject to Section 10.04 of the Credit Agreement, the Parent Borrower agrees to
reimburse the Administrative Agent for its reasonable and documented
out-of-pocket expenses incurred by them in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel LLP, counsel for the Administrative Agent.

Section 6. Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

Section 7. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

Section 8. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 9. Reaffirmation.

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby, (ii) its guarantee of the
Obligations (including, without limitation, the Obligations under each of the
Tranche A Revolving Credit Facility and the Tranche B Revolving Credit Facility)
under the Guaranty, as applicable, and (iii) its grant of Liens on the
Collateral to secure the Obligations (including, without limitation, the
Obligations under each of the Tranche A Revolving Credit Facility and the
Tranche B Revolving Credit Facility) pursuant to the Collateral Documents.

 

5



--------------------------------------------------------------------------------

Section 10. Lender Signatures.

Each Revolving Credit Lender that executes a signature page to this Amendment
shall be deemed to have approved this Amendment and agreed to exchange their
existing Revolving Credit Commitments for a new Revolving Credit Commitment
pursuant to the Revolver Extension Request upon the Amendment No. 5 Effective
Date.

Section 11. Effect of Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. On and after the Amendment No. 5 Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the “Credit Agreement”, shall
mean and be a reference to the Credit Agreement as amended hereby.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

CHANGE HEALTHCARE INTERMEDIATE HOLDINGS, INC.

By:  

/s/ Randy Giles

  Name: Randy Giles   Title: Chief Financial Officer and Treasurer

CHANGE HEALTHCARE HOLDINGS, INC.

By:  

/s/ Randy Giles

  Name: Randy Giles   Title: Chief Financial Officer and Treasurer

CHANGE HEALTHCARE OPERATIONS, LLC

By:  

/s/ Randy Giles

  Name: Randy Giles   Title: Chief Finance Officer and Treasurer

CHANGE HEALTHCARE SOLUTIONS, LLC

By:  

/s/ Randy Giles

  Name: Randy Giles   Title: Chief Finance Officer and Treasurer

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

ALTEGRA HEALTH, INC.

ALTEGRA HEALTH OPERATING COMPANY LLC

ALTEGRA HEALTH OPERATING COMPANY - PUERTO RICO, LLC

CHANGE ENCIRCLE, LLC

CHANGE HEALTHCARE BUSINESS FULFILLMENT, LLC

CHANGE HEALTHCARE COMMUNICATIONS, LLC

CHANGE HEALTHCARE CORRESPONDENCE SERVICES, INC.

CHANGE HEALTHCARE ENGAGEMENT SOLUTIONS, INC.

CHANGE HEALTHCARE PAYER PAYMENT INTEGRITY, LLC

CHANGE HEALTHCARE PHARMACY SOLUTIONS, INC.

VIEOSOFT, INC.

By:  

/s/ Randy Giles

  Name: Randy Giles   Title: Chief Finance Officer and Treasurer

ALTEGRA HEALTH CONNECTIONS, LLC

By:  

/s/ Gregory T. Stevens

  Name: Gregory T. Stevens   Title: Secretary

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Aamir Saleem

 

Name: Aamir Saleem

  Title: Vice President

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

Bank of America, N.A., as Revolving Credit Lender

By:

 

/s/ Sujay Maiya

  Name: Sujay Maiya   Title: Vice President

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Revolving Credit Lender

By:  

/s/ May Huang

  Name: May Huang   Title: Assistant Vice President

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

CITIBANK, N.A. as Revolving Credit Lender

By:  

/s/ Michael Moore

  Name: Michael Moore   Title: Vice President

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

HEALTHCARE FINANCIAL SOLUTIONS, LLC, as Revolving Credit Lender

By:  

/s/ Danielle K. Katz

Name:   Danielle K. Katz Title:   Duly Authorized Signatory

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Revolving Credit Lender

By:  

/s/ Annie Carr

  Name: Annie Carr   Title: Authorized Signatory

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Revolving Credit Lender By:  

/s/ David Bennett

  Name: David Bennett   Title: Director

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

Schedule I

Tranche A Revolving Credit Commitments

 

Allied Irish Banks PLC

   $ 4,200,000.00   

Deutsche Bank Trust Company Americas

   $ 20,000,000.00   

Raymond James Bank, N. A.

   $ 4,200,000.00      

 

 

 

TOTAL

   $ 28,400,000.00   

Tranche B Revolving Credit Commitments

 

Bank of America NA

   $ 22,050,000.00   

Barclays Bank PLC

   $ 26,250,000.00   

Healthcare Financial Solutions, LLC

   $ 13,650,000.00   

Citibank, N.A.

   $ 8,400,000.00   

Goldman Sachs Bank USA

   $ 5,250,000.00   

SunTrust Bank

   $ 21,000,000.00      

 

 

 

TOTAL

   $ 96,600,000.00   

TOTAL REVOLVING CREDIT COMMITMENTS

   $ 125,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Exhibit A

Please see attached.



--------------------------------------------------------------------------------

 

 

Published CUSIP Number: 29084UAA9

$1,349,000,000

CREDIT AGREEMENT

Dated as of November 2, 2011

(as amended through Amendment No. 5, dated as of September 19, 2016)

Among

BEAGLECHANGE HEALTHCARE INTERMEDIATE HOLDINGS, INC.,

as Holdings,

EMDEONCHANGE HEALTHCARE HOLDINGS, INC.,

as the Parent Borrower,

THE OTHER BORROWERS PARTY HERETO

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

BANK OF AMERICA, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as L/C Issuer and Swing Line Lender,

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS CAPITAL and

CITIGROUP GLOBAL MARKETS INC.,

as Lead Arrangers,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS CAPITAL,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK USA and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Bookrunners,

CITIGROUP GLOBAL MARKETS INC. and

BARCLAYS CAPITAL,

as Co-Syndication Agents

and

GOLDMAN SACHS BANK USA,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

  

DEFINITIONS AND ACCOUNTING TERMS

  

Section 1.01

  Defined Terms      2   

Section 1.02

  Other Interpretive Provisions      6082   

Section 1.03

  Accounting Terms      6183   

Section 1.04

  Rounding      6183   

Section 1.05

  References to Agreements, Laws, Etc.      6184   

Section 1.06

  Times of Day      6184   

Section 1.07

  Timing of Payment of Performance      6284   

Section 1.08

  Cumulative Credit Transactions      6284   

Section 1.09

  Pro Forma Calculations      6284   

Section 1.10

  Currency Generally      6486   

Section 1.11

  Letters of Credit      6487   

ARTICLE II.

  

THE COMMITMENTS AND CREDIT EXTENSIONS

  

Section 2.01

  The Loans      6487   

Section 2.02

  Borrowings, Conversions and Continuations of Loans      6489   

Section 2.03

  Letters of Credit      6692   

Section 2.04

  Swing Line Loans      75102   

Section 2.05

  Prepayments      78106   

Section 2.06

  Termination or Reduction of Commitments      87119   

Section 2.07

  Repayment of Loans      88120   

Section 2.08

  Interest      88121   

Section 2.09

  Fees      89121   

Section 2.10

  Computation of Interest and Fees      90123   

Section 2.11

  Evidence of Indebtedness      90123   

Section 2.12

  Payments Generally      91124   

Section 2.13

  Sharing of Payments      92126   

Section 2.14

  Incremental Credit Extensions      93127   

Section 2.15

  Refinancing Amendments      97134   

Section 2.16

  Extension of Term Loans; Extension of Revolving Credit Loans      99135   

Section 2.17

  Defaulting Lenders      102139   

Section 2.18

  Borrower Representative; Joint and Several Obligations of the Borrowers     
103141   

 

-i-



--------------------------------------------------------------------------------

         Page  

ARTICLE III.

  

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

  

Section 3.01

  Taxes      104143   

Section 3.02

  Illegality      107146   

Section 3.03

  Inability to Determine Rates      107146   

Section 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency Rate Loan
Reserves      108146   

Section 3.05

  Funding Losses      109148   

Section 3.06

  Matters Applicable to All Requests for Compensation      109148   

Section 3.07

  Replacement of Lenders under Certain Circumstances      110150   

Section 3.08

  Survival      112151   

ARTICLE IV.

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

Section 4.01

  Conditions to Initial Credit Extension      112152   

Section 4.02

  Conditions to All Credit Extensions after the Closing Date      115155   

ARTICLE V.

  

REPRESENTATIONS AND WARRANTIES

  

Section 5.01

  Existence, Qualification and Power; Compliance with Laws      115156   

Section 5.02

  Authorization; No Contravention      116157   

Section 5.03

  Governmental Authorization; Other Consents      116157   

Section 5.04

  Binding Effect      116157   

Section 5.05

  Financial Statements; No Material Adverse Effect      116158   

Section 5.06

  Litigation      117159   

Section 5.07

  Ownership of Property; Liens      117159   

Section 5.08

  Environmental Matters      118159   

Section 5.09

  Taxes      118160   

Section 5.10

  ERISA Compliance      118160   

Section 5.11

  Subsidiaries; Equity Interests      119161   

Section 5.12

  Margin Regulations; Investment Company Act      119161   

Section 5.13

  Disclosure      119161   

Section 5.14

  Labor Matters      120162   

Section 5.15

  Intellectual Property; Licenses, Etc.      120162   

Section 5.16

  Solvency      120163   

Section 5.17

  Subordination of Junior Financing      120163   

Section 5.18

  USA Patriot Act      120163   

Section 5.19

  Security Documents      121163   

ARTICLE VI.

  

AFFIRMATIVE COVENANTS

  

Section 6.01

  Financial Statements      121164   

Section 6.02

  Certificates; Other Information      124167   

Section 6.03

  Notices      124168   

Section 6.04

  Payment of Taxes      125168   

Section 6.05

  Preservation of Existence, Etc.      125169   

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 6.06

  Maintenance of Properties      125169   

Section 6.07

  Maintenance of Insurance      125169   

Section 6.08

  Compliance with Laws      126170   

Section 6.09

  Books and Records      126170   

Section 6.10

  Inspection Rights      126170   

Section 6.11

  Additional Collateral; Additional Guarantors      127171   

Section 6.12

  Compliance with Environmental Laws      128173   

Section 6.13

  Further Assurances      128174   

Section 6.14

  Designation of Subsidiaries      129174   

Section 6.15

  Maintenance of Ratings      129175   

ARTICLE VII.

  

NEGATIVE COVENANTS

  

Section 7.01

  Liens      130175   

Section 7.02

  Investments      133180   

Section 7.03

  Indebtedness      136183   

Section 7.04

  Fundamental Changes      139189   

Section 7.05

  Dispositions      140190   

Section 7.06

  Restricted Payments      143193   

Section 7.07

  Change in Nature of Business      146197   

Section 7.08

  Transactions with Affiliates      146197   

Section 7.09

  Burdensome Agreements      148200   

Section 7.10

  Use of Proceeds      149202   

Section 7.11

  Financial Covenants      149202   

Section 7.12

  Accounting Changes      150202   

Section 7.13

  Prepayments, Etc. of Subordinated Indebtedness      150202   

Section 7.14

  Permitted Activities      150203   

ARTICLE VIII.

  

EVENTS OF DEFAULT AND REMEDIES

  

Section 8.01

  Events of Default      151204   

Section 8.02

  Remedies Upon Event of Default      153206   

Section 8.03

  Application of Funds      153207   

Section 8.04

  Parent Borrower’s Right to Cure      154208   

ARTICLE IX.

  

ADMINISTRATIVE AGENT AND OTHER AGENTS

  

Section 9.01

  Appointment and Authority      155209   

Section 9.02

  Rights as a Lender      156210   

Section 9.03

  Exculpatory Provisions      156210   

Section 9.04

  Reliance by Administrative Agent      157212   

Section 9.05

  Delegation of Duties      157212   

Section 9.06

  Resignation of Administrative Agent      157212   

 

-iii-



--------------------------------------------------------------------------------

         Page  

Section 9.07

  Non-Reliance on Administrative Agent and Other Lenders      158213   

Section 9.08        

  No Other Duties, Etc.      159214   

Section 9.09

  Administrative Agent May File Proofs of Claim      159214   

Section 9.10

  Collateral and Guaranty Matters      159215   

Section 9.11

  Secured Cash Management Agreements and Secured Hedge Agreements      160216   

Section 9.12

  Withholding Tax Indemnity      161216   

ARTICLE X.

  

MISCELLANEOUS

  

Section 10.01

  Amendments, Etc.      161217   

Section 10.02

  Notices and Other Communications; Facsimile Copies      164221   

Section 10.03

  No Waiver; Cumulative Remedies      166223   

Section 10.04

  Attorney Costs and Expenses      166224   

Section 10.05

  Indemnification by the Borrowers      167224   

Section 10.06

  Payments Set Aside      168226   

Section 10.07

  Successors and Assigns      169227   

Section 10.08

  Confidentiality      176236   

Section 10.09

  Setoff      177237   

Section 10.10

  Interest Rate Limitation      177238   

Section 10.11

  Counterparts      178238   

Section 10.12

  Integration; Termination      178238   

Section 10.13

  Survival of Representations and Warranties      178239   

Section 10.14

  Severability      178239   

Section 10.15

  GOVERNING LAW      179239   

Section 10.16

  WAIVER OF RIGHT TO TRIAL BY JURY      179240   

Section 10.17

  Binding Effect      179240   

Section 10.18

  USA Patriot Act      180241   

Section 10.19

  No Advisory or Fiduciary Responsibility      180241   

Section 10.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      242
  

ARTICLE XI.

  

GUARANTEE

  

Section 11.01

  The Guarantee      180242   

Section 11.02

  Obligations Unconditional      181243   

Section 11.03

  Reinstatement      182244   

Section 11.04

  Subrogation; Subordination      182244   

Section 11.05

  Remedies      182245   

Section 11.06

  Instrument for the Payment of Money      182245   

Section 11.07

  Continuing Guarantee      183245   

Section 11.08

  General Limitation on Guarantee Obligations      183245   

Section 11.09

  Release of Guarantors      183246   

Section 11.10

  Right of Contribution      183246   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

I

   Guarantors

10.02

   Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS   

Form of

  

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Tranche A Revolving Credit Note

C-3

   Tranche B Revolving Credit Note

C-34

   Swing Line Note

D-1

   Compliance Certificate

D-2

   Solvency Certificate

E-1

   Assignment and Assumption

E-2

   Affiliated Lender Notice

E-3

   Acceptance and Prepayment Notice

E-4

   Discount Range Prepayment Notice

E-5

   Discount Range Prepayment Offer

E-6

   Solicited Discounted Prepayment Notice

E-7

   Solicited Discounted Prepayment Offer

E-8

   Specified Discount Prepayment Notice

E-9

   Specified Discount Prepayment Response

F

   Security Agreement

G

   Intercompany Note

I

   United States Tax Compliance Certificate

J

   Junior Lien Intercreditor Agreement

K

   First Lien Intercreditor Agreement

L

   Form of Affiliated Lender Assignment and Assumption

M

   Form Letter of Credit Report

N-1

   Legal Opinion of Ropes & Gray LLP

N-2

   Legal Opinion of Andrews Kurth LLP

N-3

   Legal Opinion of Bass, Berry & Sims PLC

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of November 2, 2011, among BEAGLECHANGE
HEALTHCARE INTERMEDIATE HOLDINGS, INC., a Delaware corporation (“Holdings”),
EMDEONCHANGE HEALTHCARE HOLDINGS, INC., a Delaware corporation (the “Company”)
as a Borrower (the “Parent Borrower”), EBS HOLDCO ICHANGE HEALTHCARE OPERATIONS,
LLC, a Delaware limited liability company (“EBS Holdco I”), EBS HOLDCO IICHO”),
CHANGE HEALTHCARE SOLUTIONS, LLC, a Delaware limited liability company (“EBS
Holdco II”), EMDEON BUSINESS SERVICES LLC, a Delaware limited liability company
(“EBS”), MEDIFAX-EDI HOLDING COMPANY, a Delaware corporation (CHS” and together
with EBS Holdco I, EBS Holdco II and EBSCHO, the “Co-Borrowers,” and each a
“Co-Borrower”, and together with the Parent Borrower, the “Borrowers” and each,
a “Borrower”), the other Guarantors party hereto from time to time, BANK OF
AMERICA, N.A., as Administrative Agent, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A., as L/C Issuer and Swing Line Lender.

PRELIMINARY STATEMENTS

Pursuant to the Agreement and Plan of Merger, dated as of August 3, 2011 (as
amended, supplemented or modified from time to time, the “Merger Agreement”), by
and among Beagle Parent Corp., a Delaware corporation (“Parent”), Beagle
Acquisition Corp., a Delaware corporation (“Merger Sub”), and the Company,
Merger Sub will be merged with and into the Company with the Company as the
surviving corporation (the “Merger”) (i) subject to dissenters’ rights, the
Merger Consideration being paid, and (ii) the Company surviving as a wholly
owned subsidiary of Holdings.

The Parent Borrower has requested that, substantially simultaneously with the
consummation of the Merger, the Lenders extend credit to (i) the Borrowers in
the form of Term B Loans (as this and other capitalized terms used in these
preliminary statements are defined in Section 1.01 below) on the Closing Date in
an initial aggregate principal amount of $1,224,000,000 and (ii) the Parent
Borrower in the form of a Revolving Credit Facility in an initial aggregate
principal amount of $125,000,000. The Revolving Credit Facility may include one
or more Letters of Credit from time to time and one or more Swing Line Loans
from time to time.

The proceeds of the Term B Loans will be used (i) in part by Emdeon Business
Services LLC and MediFAX-EDI Holding Company to refinance certain Indebtedness
and hedging obligations and (ii) in part by EBS Holdco II, LLC to pay cash
consideration in connection with the acquisition of the H&F Unitholders’ units
in EBS Master LLC. The remaining proceeds of the Term B Loans, together with
(i) a portion of the Parent Borrower’s cash on hand, (ii) the proceeds of the
issuance of the Senior Notes, (iii) the proceeds of the issuance of the 2020
Notes, (iv) the proceeds of the Initial Revolving Borrowing and (v) the proceeds
of the Equity Contribution, will be used by the Parent Borrower to pay the
Merger Consideration and Transaction Expenses.

 

-1-



--------------------------------------------------------------------------------

The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2014 Acquisitions” means the acquisitions of Change Healthcare Corporation,
which was acquired by Emdeon Business Services LLC on November 25, 2014, and of
an entity disclosed to the Administrative Agent prior to the Amendment No. 3
Effective Date.

“2020 Notes” means (A) $375,000,000 in aggregate principal amount of the Parent
Borrower’s 11 1⁄4% senior unsecured notes due 2020, and (B) any Registered
Equivalent Notes having substantially identical terms and issued pursuant to the
2020 Notes Indenture in exchange for the initial, unregistered senior unsecured
notes.

“2020 Notes Indenture” means the Indenture for the 2020 Notes, dated November 2,
2011, between the Parent Borrower and Wilmington Trust, National Association, as
trustee, as the same may be amended, modified, supplemented, replace or
refinanced to the extent not prohibited by this Agreement.

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Parent Borrower’s
acceptance of the Acceptable Discount in substantially the form of Exhibit E-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acquisition” means the acquisition of the Company pursuant to the Merger
Agreement, including, without limitation, the H&F Share Purchase.

 

-2-



--------------------------------------------------------------------------------

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15, provided that each Additional Refinancing Lender shall be subject
to the approval of (i) the Administrative Agent, such approval not to be
unreasonably withheld or delayed, to the extent that each such Additional
Refinancing Lender is not then an existing Lender, an Affiliate of a then
existing Lender or an Approved Fund and (ii) the Parent Borrower.

“Additional Term B-1 Commitment” means, with respect to an Additional Term B-1
Lender, the commitment of such Additional Term B-1 Lender to make an Additional
Term B-1 Loan on the Amendment No. 1 Effective Date, in the amount set forth on
the joinder agreement of such Additional Term B-1 Lender to Amendment No. 1. The
aggregate amount of the Additional Term B-1 Commitments of all Additional Term
B-1 Lenders shall equal (i) the outstanding aggregate principal amount of
Non-Exchanged Term B Loans plus (ii) $80,000,000 (the amount in this clause
(ii), the “Incremental Amount”) (it being understood that the Incremental Amount
shall not count towards the basket set forth in Section 2.14(d)(v)(A) of the
Credit Agreement).

“Additional Term B-1 Lender” means a Person with an Additional Term B-1
Commitment to make Additional Term B-1 Loans to the Borrowers on the Amendment
No. 1 Effective Date, which for the avoidance of doubt may be an existing Term
Lender.

“Additional Term B-1 Loan” means a Loan that is made pursuant to
Section 2.01(c)(ii) of the Credit Agreement on the Amendment No. 1 Effective
Date.

“Additional Term B-2 Commitment” means, with respect to an Additional Term B-2
Lender, the commitment of such Additional Term B-2 Lender to make an Additional
Term B-2 Loan on the Amendment No. 2 Effective Date, in the amount set forth on
the joinder agreement of such Additional Term B-2 Lender to Amendment No. 2. The
aggregate amount of the Additional Term B-2 Commitments of all Additional Term
B-2 Lenders shall equal the outstanding aggregate principal amount of
Non-Exchanged Term B-1 Loans.

“Additional Term B-2 Lender” means a Person with an Additional Term B-2
Commitment to make Additional Term B-2 Loans to the Borrowers on the Amendment
No. 2 Effective Date, which for the avoidance of doubt may be an existing Term
Lender.

“Additional Term B-2 Loan” means a Loan that is made pursuant to
Section 2.01(c)(ii) of the Credit Agreement on the Amendment No. 2 Effective
Date.

 

-3-



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Parent Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means, at any time, any Lender that is the Sponsor
(including portfolio companies of the Sponsor notwithstanding the exclusion in
the definition of “Sponsor”) (other than Holdings, the Parent Borrower or any of
its Subsidiaries and other than any Debt Fund Affiliate) or a Non-Debt Fund
Affiliate of the Sponsor at such time.

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(k)(iv).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Documentation Agent, the Arrangers and the Bookrunners.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurocurrency Rate or Base
Rate floor greater than 1.25% or 2.25%, respectively, or otherwise, in each case
incurred or payable by the Borrowers generally to the Lenders; provided that OID
and upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); and provided, further, that “All-In Yield”
shall not include arrangement fees, structuring fees, commitment fees, and
underwriting fees (regardless of whether paid in whole or in part to any or all
Lenders) or other fees not paid to all Lenders of such Indebtedness.

 

-4-



--------------------------------------------------------------------------------

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of April 24,
2012.

“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of April 25,
2013.

“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of
December 12, 2014.

“Amendment No. 4” means Amendment No. 4 to this Agreement dated as of August 12,
2015.

“Amendment No. 5” means Amendment No. 5 to this Agreement dated as of
September 19, 2016.

“Amendment No. 1 Effective Date” means April 24, 2012, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 1 are satisfied.

“Amendment No. 2 Effective Date” means April 25, 2013, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 2 were satisfied.

“Amendment No. 3 Effective Date” means December 12, 2014, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 3 were satisfied.

“Amendment No. 4 Effective Date” means August 12, 2015, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 4 were satisfied.

“Amendment No. 5 Effective Date” means September 19, 2016, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 5 were satisfied.

“Amendment No. 3 Joinder” means the Joinder Agreement, dated December 12, 2014,
entered into on the Amendment No. 3 Effective Date.

“Annual Financial Statements” means the audited consolidated balance sheets of
the Company as of December 31, 2010, 2009 and 2008, and the related consolidated
statements of income, statements of shareholders’ equity and cash flows for the
Company for the fiscal years then ended.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable ECF Percentage” means, for any fiscal year, (a) 50% if the
Consolidated First Lien Net Leverage Ratio as of the last day of such fiscal
year is greater than 3.00 to 1.00, (b) 25% if the Consolidated First Lien Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
3.00 to 1.00 and greater than 2.50 to 1.00 and (c) 0% is the Consolidated First
Lien Net Leverage Ratio as of the last day of such fiscal year is less than or
equal to 2.50 to 1.00.

 

-5-



--------------------------------------------------------------------------------

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Term B-2 Loans and Term B-3 Loans, (A) for Eurocurrency Rate
Loans, 2.50% and (B) for Base Rate Loans, 1.50%; and

(b) with respect to Revolving Credit Loans, unused Revolving Credit Commitments
and Letter of Credit fees, (A) for Eurocurrency Rate Loans and Letter of Credit
fees, 2.50%, (B) for Base Rate Loans, 1.50% and (C) for unused commitment fees,
0.50%.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays
Capital, the investment banking division of Barclays Bank PLC, and Citigroup
Global Markets Inc., each in its capacity as a lead arranger under this
Agreement.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1 hereto.

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

-6-



--------------------------------------------------------------------------------

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Parent Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided
that the Parent Borrower shall not designate the Administrative Agent as the
Auction Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither the Parent
Borrower nor any of its Affiliates may act as the Auction Agent.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Available Currency” means, with respect to Letters of Credit, Dollars and
Canadian Dollars.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors and assigns.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00% (or, if such day is not a
Business Day, the immediately preceding Business Day); provided that in no event
shall the Base Rate with respect to Term Loans be less than 2.25 % per annum.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Bookrunner” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Barclays Capital, the investment banking division of Barclays Bank PLC,
Citigroup Global Markets Inc., Goldman Sachs Bank USA and SunTrust Robinson
Humphrey, Inc., each in its capacity as a joint bookrunner.

 

-7-



--------------------------------------------------------------------------------

“Borrower” means any of the Parent Borrower or the Co-Borrowers.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurocurrency Rate Loan, means any such day that is also
a London Banking Day.

“Canadian Dollar” means lawful money of Canada.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Parent Borrower
and its Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as capital expenditures on the
consolidated statement of cash flows of the Parent Borrower and its Restricted
Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

-8-



--------------------------------------------------------------------------------

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Parent
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Parent Borrower and
the Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Bank of America (or another
commercial bank selected by the Administrative Agent) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent Borrower or any Restricted Subsidiary:

(a) Dollars, pound sterling, Canadian Dollars or euros;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
maturities not exceeding 24 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation (other than structured investment vehicles and
other than corporations used in structured financing transactions) rated A-2 (or
the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 24
months from the date of acquisition thereof;

 

-9-



--------------------------------------------------------------------------------

(e) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Parent Borrower);

(f) repurchase obligations for underlying securities of the types described in
clauses (b), (c) and (e) above entered into with any Approved Bank;

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(h) Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) securities with maturities of 12 months or less from the date of acquisition
backed by standby letters of credit issued by any Approved Bank;

(j) instruments equivalent to those referred to in clauses (a) through (i) above
denominated in euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction;

(k) Investments, classified in accordance with GAAP as Current Assets of the
Parent Borrower or any Restricted Subsidiary, in money market investment
programs which are registered under the Investment Company Act of 1940 or which
are administered by financial institutions having capital of at least
$250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such Investments are of the character, quality and maturity
described in clauses (a) through (i) of this definition; and

(l) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (k) above.

 

-10-



--------------------------------------------------------------------------------

“Cash Management Obligations” means obligations owed by the Parent Borrower or
any Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect
of any overdraft and related liabilities arising from treasury, depository and
cash management services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Parent
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change of Control” shall be deemed to occur if:

(a) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Closing Date), directly or indirectly, in the aggregate
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings;

(b) at any time after a Qualified IPO, (i) any person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date, but excluding any employee benefit plan of such person and its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), excluding in either case
any Permitted Holders, shall have, directly or indirectly, acquired beneficial
ownership of Equity Interests representing 35% or more of the aggregate voting
power represented by the issued and outstanding Equity Interests of the Parent
Borrower and the Permitted Holders shall own, directly or indirectly, less than
such person or “group” of the aggregate voting power represented by the issued
and outstanding Equity Interests of the Parent Borrower or (ii) during each
period of twelve consecutive months, the board of directors of Parent Borrower
shall not consist of a majority of the Continuing Directors;

(c) a “change of control” (or similar event) shall occur in any document
pertaining to the Senior Notes or the 2020 Notes or, in each case, any Permitted
Refinancing thereof with an aggregate outstanding principal amount in excess of
the Threshold Amount; or

(d) Holdings shall cease to own 100% of the Equity Interests of the Parent
Borrower.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Tranche A Revolving Credit Commitments, Tranche B Revolving
Credit Commitments, Extended Revolving Credit Commitments of a given Extension
Series, Incremental Revolving Credit Commitments, Other Revolving Credit
Commitments, Term B Commitments, Term B-3 Commitments, Term Commitments, Other
Term Loan Commitments, Refinancing Term

 

-11-



--------------------------------------------------------------------------------

Commitments of a given Refinancing Series and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Tranche A Revolving Credit Loans, Tranche B Revolving Credit
Loans, Revolving Credit Loans under Extended Revolving Credit Commitments of a
given Extension Series, Revolving Credit Loans under Other Revolving Credit
Commitments, Term B Loans, Term B-3 Loans, Incremental Term Loans, Incremental
Revolving Loans, Other Term Loans, Refinancing Term Loans of a given Refinancing
Series or Extended Term Loans of a given Extension Series. Tranche A Revolving
Credit Commitments, Tranche B Revolving Credit Commitments, Term B Commitments,
Term B-3 Commitments, Other Term Loan Commitments, Other Revolving Credit
Commitments, Extended Revolving Credit Commitments, Term Commitments (and in
each case, the Loans made pursuant to such Commitments) that have different
terms and conditions shall be construed to be in different Classes. Commitments
(and, in each case, the Loans made pursuant to such Commitments) that have the
same terms and conditions shall be construed to be in the same Class.

“Closing Date” means November 2, 2011.

“Co-Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, and the United States
Treasury Department regulations promulgated thereunder, as amended from time to
time.

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged pursuant to any Collateral Document.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Closing Date, pursuant to
Section 4.01(a)(iv) and (ii) at such time as may be designated therein, pursuant
to the Collateral Documents, Section 6.11 or 6.13, subject, in each case, to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
thereto;

(b) all Obligations shall have been unconditionally guaranteed by Holdings and
each Restricted Subsidiary of the Parent Borrower that is a wholly owned
Material Domestic Subsidiary (other than any Excluded Subsidiary) including
those that are listed on Schedule I hereto (each, a “Guarantor”);

(c) the Obligations and the Guaranty shall have been secured by a first-priority
security interest (subject to Liens permitted by Section 7.01) in (i) all the
Equity Interests of the Parent Borrower and (ii) all Equity Interests of each
wholly owned Domestic Subsidiary (other than a Domestic Subsidiary described in
the

 

-12-



--------------------------------------------------------------------------------

following clause (iii)(A)) that is directly owned by the Parent Borrower or any
Subsidiary Guarantor and (iii) 65% of the issued and outstanding Equity
Interests of (A) each Restricted Subsidiary that is a wholly owned Material
Domestic Subsidiary that is directly owned by the Parent Borrower or by any
Subsidiary Guarantor and that (x) is treated as a disregarded entity for federal
income tax purposes and (y) substantially all of the assets of which include the
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries and any
other assets incidental thereto and (B) each Restricted Subsidiary that is a
wholly owned Material Foreign Subsidiary that is directly owned by the Parent
Borrower or by any Subsidiary Guarantor;

(d) except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities or instruments, filing financing
statements under the Uniform Commercial Code or making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office or to the extent required in the Security Agreement) in substantially all
tangible and intangible assets of the Parent Borrower and each Guarantor
(including accounts (other than any Securitization Assets), inventory,
equipment, investment property, contract rights, applications and registrations
of intellectual property filed in the United States, other general intangibles,
Material Real Property and proceeds of the foregoing), in each case, with the
priority required by the Collateral Documents, in each case subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents; and

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property required to be delivered pursuant to
Section 6.11 and Section 6.13 (the “Mortgaged Properties”) duly executed and
delivered by the applicable Loan Party, (ii) a title insurance policy for such
property available in each applicable jurisdiction (the “Mortgage Policies”)
insuring the Lien of each such Mortgage as a valid first priority Lien on the
property described therein, free of any other Liens except as expressly
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance and in such amounts as the Administrative Agent may reasonably
request, (iii) a completed Life-of-Loan Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto) and if any improvements on any Mortgaged Property are located within an
area designated a “flood hazard area,” evidence of such flood insurance as may
be required under Section 6.07, (iv) ALTA surveys in form and substance
reasonably acceptable to the Administrative Agent or such existing surveys
together with no-change affidavits sufficient for the title company to remove
all standard survey exceptions from the Mortgage Policies and issue the
endorsements required in (ii) above, (v) copies of any existing abstracts and
appraisals and (vi) such legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property;

 

-13-



--------------------------------------------------------------------------------

provided, however, that the foregoing definition shall not require and the Loan
Documents shall not contain any requirements as to the creation or perfection of
pledges of, security interests in, Mortgages on, or the obtaining of title
insurance, surveys, abstracts or appraisals or taking other actions with respect
to any Excluded Assets.

The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages and the obtaining of
title insurance and surveys with respect to, particular assets and the delivery
of assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Parent Borrower, that perfection
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction).

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements, intellectual property security agreements or other similar
agreements delivered to the Administrative Agent pursuant to
Section 4.01(a)(iv), Section 6.11 or Section 6.13, the Intercreditor Agreements
(if any) and each of the other agreements, instruments or documents that creates
or purports to create a Lien in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commitment” means a Tranche A Revolving Credit Commitment, Tranche B Revolving
Credit Commitment, Extended Revolving Credit Commitment of a given Extension
Series, Incremental Revolving Credit Commitment, Incremental Term Commitment,
Other Revolving Credit Commitment, Term B Commitment, Term B-3 Commitment,
Incremental Term B-2 Commitment, Term Commitment, Other Term Loan Commitment,
Refinancing Term Commitment of a given Refinancing Series or Extended Term Loan
of a given Extension Series, as the context may require.

 

-14-



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A hereto.

“Company” means Parent Borrower, together with its successors and assigns.

“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Parent Borrower, and “Company Party” means any one
of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.

“Confidential Disclosure Letter” means the letter from the Parent Borrower to
the Lenders delivered on or prior to the date hereof.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and, except with respect to clauses (viii) and
(x) below, to the extent deducted (and not added back or excluded) in arriving
at such Consolidated Net Income, the sum of the following amounts for such
period with respect to the Parent Borrower and its Restricted Subsidiaries:

(i) total interest expense determined in accordance with GAAP and, to the extent
not reflected in such total interest expense, any losses on hedging obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, and
costs of surety bonds in connection with financing activities (whether amortized
or immediately expensed),

(ii) provision for taxes based on income, profits or capital gains of the Parent
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, franchise and similar taxes and foreign withholding taxes paid
or accrued during such period including penalties and interest related to such
taxes or arising from any tax examinations,

(iii) depreciation and amortization (including amortization of intangible
assets, including Capitalized Software Expenditures),

(iv) (A) duplicative running costs, relocation costs or expenses, integration
costs, transition costs, pre-opening, opening and consolidation costs for
facilities, signing, retention and completion bonuses, costs incurred in
connection with any strategic initiatives, costs incurred in connection with

 

-15-



--------------------------------------------------------------------------------

acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, retention charges,
systems establishment costs and implementation costs), project start-up costs,
severance and other restructuring charges representing cash items (including
restructuring costs related to acquisitions and to closure of facilities, and
excess pension charges); provided that the aggregate amount of all items added
back pursuant to this clause (iv)(A) for any Test Period, when added to the
aggregate amount of add backs made pursuant to clause (viii) below and pursuant
to Section 1.09(c), shall not exceed 25% of Consolidated EBITDA (prior to giving
effect to this clause (iv)(A) or clause (viii) below or Section 1.09(c)) for
such Test Period (other than items added back pursuant to this clause (iv)(A) or
clause (viii) below or Section 1.09(c) to the extent resulting from actions
taken or with respect to which substantial steps have been taken or were
committed to be taken prior to the Closing Date (notwithstanding that actions
may actually be taken after the Closing Date) (such items, “Pre-Closing Actions
Addbacks”), provided that, to the extent such Pre-Closing Actions Addbacks
relate to fiscal quarters after June 30, 2011 and, when added to the aggregate
amount of Pre-Closing Actions Addbacks made pursuant to clause (viii) or
Section 1.09(c) relating to fiscal quarters after June 30, 2011, exceed $15.0
million in the aggregate, such excess shall be subject to the foregoing 25%
limitation),

(B) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, in each case in connection with acquisitions and

(C) Transaction Expenses,

(v) the amount of any expense or reduction of Consolidated Net Income consisting
of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary,

(vi) the amount of management, monitoring, consulting and advisory fees
(including transaction and termination fees) and related expenses and
indemnities paid or accrued to the Sponsors under the Sponsor Management
Agreement,

(vii) any Equity Funded Employee Plan Costs,

(viii) (i) cost savings, operating expense reductions and synergies related to
the Transactions that are reasonably identifiable and factually supportable and
projected by the Parent Borrower in good faith to result from actions that have
been taken or with respect to which substantial steps have

 

-16-



--------------------------------------------------------------------------------

been taken or are expected to be taken (in the good faith determination of the
Parent Borrower) within 18 months after the Closing Date (calculated on a pro
forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period) and (ii) cost savings, operating expense reductions and
synergies related to mergers and other business combinations, acquisitions,
divestitures, restructurings, cost savings initiatives and other similar
initiatives and actions that are reasonably identifiable and factually
supportable and projected by the Parent Borrower in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Parent Borrower) (A) within 18 months after a merger or other business
combination, acquisition or divestiture is consummated or (B) within 12 months
in the case of any other restructuring, cost savings initiative or other
initiative or action (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that no cost savings, operating expense reductions and synergies shall
be added pursuant to this clause (viii) to the extent duplicative of any
expenses or charges otherwise added to Consolidated EBITDA, whether through a
pro forma adjustment or otherwise, for such period; provided, further, that the
aggregate amount of all items added back pursuant to this clause (viii) for any
Test Period, when added to the aggregate amount of add backs made pursuant to
clause (iv)(A) above and pursuant to Section 1.09(c) (other than Pre-Closing
Actions Addbacks), shall not exceed 25% of Consolidated EBITDA (prior to giving
effect to this clause (viii), clause (iv)(A) above or Section 1.09(c)) for such
Test Period; provided that, to the extent such Pre-Closing Actions Addbacks
relate to fiscal quarters after June 30, 2011 and, when added to the aggregate
amount of Pre-Closing Actions Addbacks made pursuant to clause (iv) or
Section 1.09(c) relating to fiscal quarters after June 30, 2011, exceed $15.0
million in the aggregate, such excess shall be subject to the foregoing 25%
limitation,

(ix) any net loss from discontinued operations,

(x) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,

 

-17-



--------------------------------------------------------------------------------

(xi) non-cash expenses, charges and losses (including reserves, impairment
charges or asset write-offs, losses from investments recorded using the equity
method, stock-based awards compensation expense), in each case other than
(A) any non-cash charge representing amortization of a prepaid cash item that
was paid and not expensed in a prior period and (B) any non-cash charge relating
to write-offs, write-downs or reserves with respect to accounts receivable in
the normal course or inventory; provided that if any non-cash charges referred
to in this clause (xi) represents an accrual or reserve for potential cash items
in any future period, (1) the Parent Borrower may elect not to add back such
non-cash charge in the current period and (2) to the extent the Parent Borrower
elects to add back such non-cash charge, the cash payment in respect thereof in
such future period shall be subtracted from Consolidated EBITDA in such future
period to such extent paid,

(xii) to the extent not included in clause (i) or (iii) above, Excluded Contract
Amounts;

(xiii) the amount of loss on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing,

less (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from discontinued operations and (iii) the amount of any minority interest
income consisting of Restricted Subsidiary losses attributable to minority
interests or non-controlling interests of third parties in any non-wholly owned
Restricted Subsidiary; provided that, for the avoidance of doubt, any gain
representing the reversal of any non-cash charge referred to in clause
(a)(xi)(B) above for a prior period shall be added (together with, without
duplication, any amounts received in respect thereof to the extent not
increasing Consolidated Net Income) to Consolidated EBITDA in any subsequent
period to such extent so reversed (or received);

provided that:

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA (x) currency translation gains and losses
related to currency remeasurements of Indebtedness (including the net loss or
gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items,

 

-18-



--------------------------------------------------------------------------------

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of FASB Accounting Standards Codification 815 and International
Accounting Standard No. 39 and their respective related pronouncements and
interpretations,

(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Swap Contracts or (iii) other derivative instruments.

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended September 30, 2010, December 31,
2010, March 31, 2011 and June 30, 2011, Consolidated EBITDA for such fiscal
quarters shall be $74,554,000, $75,100,000, $70,126,000 and $75,696,000,
respectively, in each case, as may be subject to addbacks and adjustments
(without duplication) pursuant to clauses (iv)(A) and (viii) above and
Section 1.09(c) for the applicable Test Period. For the period of four fiscal
quarters ended on June 30, 2011, the amount of adjustments pursuant to clause
(viii) above and Section 1.09(c), net of the amount of actual benefits realized
in such period from such actions, was $7,475,000. For the avoidance of doubt,
Consolidated EBITDA shall be calculated, including pro forma adjustments, in
accordance with Section 1.09.

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Parent Borrower or any Restricted Subsidiary but excluding any
such Indebtedness in which the applicable Liens are expressly subordinated or
junior to the Liens securing the Obligations minus the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash), in each case, included on the
consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries as of such date, free and clear of all Liens (other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(p) and Section 7.01(q) and clauses (i) and (ii) of
Section 7.01(r), (cc) (only to the extent the Obligations are secured by such
cash and Cash Equivalents), (dd) (only to the extent the Obligations are secured
by such cash and Cash Equivalents) and (hh) (only to the extent the Obligations
are secured by such cash and Cash Equivalents)); provided that Consolidated
First Lien Net Debt shall not include Indebtedness in respect of (i) letters of
credit, except to the extent of unreimbursed amounts thereunder; provided that
any unreimbursed amount under commercial letters of credit shall not be counted
as Consolidated First Lien Net Debt until 3 Business Days after such amount is
drawn, (ii) Unrestricted Subsidiaries and (iii) any Qualified Securitization
Financing; it being understood, for the avoidance of doubt, that obligations
under Swap Contracts and Tax Receivable Agreements do not constitute
Consolidated First Lien Net Debt.

 

-19-



--------------------------------------------------------------------------------

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of

(i) the cash interest expense (including that attributable to Capitalized
Leases), net of cash interest income, of the Parent Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, with
respect to all outstanding Indebtedness of the Parent Borrower and its
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net cash costs under Swap Contracts, and

(ii) any cash payments made during such period in respect of obligations
referred to in clause (b) below relating to Funded Debt that were amortized or
accrued in a previous period;

provided that there shall be excluded from Consolidated Interest Expense for any
period:

(a) deferred financing costs, debt issuance costs, commissions, fees (including
amendment and contract fees) and expenses and, in each case, the amortization
thereof, and any other amounts of non-cash interest,

(b) the accretion or accrual of discounted liabilities and any prepayment
premium or penalty during such period,

(c) non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Contracts or other derivative instruments
pursuant to FASB Accounting Standards Codification 815,

(d) any cash costs associated with breakage in respect of hedging agreements for
interest rates,

(e) all non-recurring cash interest expense consisting of liquidated damages for
failure to timely comply with registration rights obligations and financing
fees, all as calculated on a consolidated basis in accordance with GAAP,

(f) fees and expenses associated with the consummation of the Transactions,

 

-20-



--------------------------------------------------------------------------------

(g) annual agency fees paid to the Administrative Agent,

(h) costs associated with obtaining Swap Contracts,

(i) any expense resulting from the discounting of any Indebtedness in connection
with the application of recapitalization accounting or, if applicable, purchase
accounting in connection with the Transactions or any acquisition,

(j) the cash interest expense (or income) of all Unrestricted Subsidiaries for
such period to the extent otherwise included in Consolidated Interest Expense,

(k) Excluded Contract Amounts to the extent relating to Tax Receivable
Agreements, and

(l) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing.

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense (i) for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination and (ii) shall exclude the purchase
accounting effects described in the last sentence of the definition of
Consolidated Net Income.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Parent Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual items
(including gains or losses and all fees and expenses relating thereto) for such
period shall be excluded,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,

(c) any fees and expenses incurred during such period (including, without
limitation, any premiums, make-whole or penalty payments), or any amortization
thereof for such period, in connection with any acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated on or prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not

 

-21-



--------------------------------------------------------------------------------

successful (including, for the avoidance of doubt the effects of expensing all
transaction related expenses in accordance with FASB Accounting Standards
Codification 805 and gains or losses associated with FASB Accounting Standards
Codification 460) shall be excluded,

(d) accruals and reserves that are established or adjusted within twelve months
after the Closing Date that are so required to be established as a result of the
Transactions (or within twelve months after the closing of any acquisition that
are so required to be established as a result of such acquisition) in accordance
with GAAP or changes as a result of adoption or modification of accounting
policies in accordance with GAAP shall be excluded,

(e) any net after-tax effect of gains or losses on disposed, abandoned or
discontinued operations shall be excluded,

(f) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person in each case
other than in the ordinary course of business, as determined in good faith by
the Parent Borrower, shall be excluded,

(g) the net income (loss) for such period of any Person that is not a Subsidiary
of the Parent Borrower, or is an Unrestricted Subsidiary, or that is accounted
for by the equity method of accounting, shall be excluded; provided that
Consolidated Net Income of the Parent Borrower shall be increased by the amount
of dividends or distributions or other payments that are actually paid in cash
or Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Parent Borrower or a Restricted Subsidiary thereof in
respect of such period,

(h) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(i) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of the Parent Borrower or any of its direct or indirect parents in
connection with the Transactions, shall be excluded,

 

-22-



--------------------------------------------------------------------------------

(j) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Parent Borrower has made a determination that a reasonable basis exists
for indemnification or reimbursement and only to the extent that such amount is
in fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 day period), shall be
excluded,

(k) to the extent covered by insurance and actually reimbursed, or, so long as
the Parent Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded,

(l) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Statement on Financial Accounting Standards Nos. 87, 106 and 112,
and any other items of a similar nature, shall be excluded,

(m) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of Parent Borrower or is merged into or consolidated with
Parent Borrower or any of its Subsidiaries or that Person’s assets are acquired
by Parent Borrower or any of its Restricted Subsidiaries shall be excluded
(except to the extent required for any calculation of Consolidated EBITDA on a
Pro Forma Basis in accordance with Section 1.09),

(n) solely for the purpose of determining the Cumulative Credit pursuant to
clause (a) of the definition thereof, the income of any Restricted Subsidiary of
Parent Borrower that is not a Guarantor to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary (which has not
been waived) shall be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to Parent Borrower or any of its Restricted Subsidiaries that are
Guarantors by such Person during such period in accordance with such documents
and regulations.

 

-23-



--------------------------------------------------------------------------------

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Parent Borrower and the
Restricted Subsidiaries), as a result of the Transactions, any acquisition
constituting an Investment permitted under this Agreement consummated prior to
or after the Closing Date, or the amortization or write-off of any amounts
thereof For the avoidance of doubt, Consolidated Net Income shall be calculated,
including pro forma adjustments, in accordance with Section 1.09.

“Consolidated Secured Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Parent Borrower or any Restricted Subsidiary minus the aggregate
amount of cash and Cash Equivalents (other than Restricted Cash), in each case,
included on the consolidated balance sheet of the Parent Borrower and the
Restricted Subsidiaries as of such date, free and clear of all Liens (other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(p) and Section 7.01(q) and clauses (i) and (ii) of
Section 7.01(r), (cc) (only to the extent the Obligations are secured by such
cash and Cash Equivalents), (dd) (only to the extent the Obligations are secured
by such cash and Cash Equivalents) and (hh) (only to the extent the Obligations
are secured by such cash and Cash Equivalents)); provided that Consolidated
Secured Net Debt shall not include Indebtedness in respect of (i) letters of
credit, except to the extent of unreimbursed amounts thereunder; provided that
any unreimbursed amount under commercial letters of credit shall not be counted
as Consolidated Secured Net Debt until 3 Business Days after such amount is
drawn, (ii) Unrestricted Subsidiaries and (iii) any Qualified Securitization
Financing; it being understood, for the avoidance of doubt, that obligations
under Swap Contracts and Tax Receivable Agreements do not constitute
Consolidated Secured Net Debt.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Parent Borrower and its
Restricted Subsidiaries outstanding on such date, in an amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transactions or any acquisition constituting an Investment permitted
under this Agreement) consisting of Indebtedness for borrowed money,
Attributable Indebtedness, and debt obligations evidenced by promissory notes or
similar instruments, minus (b) the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash), in each case, included on the consolidated balance
sheet of the Parent Borrower and the Restricted Subsidiaries as of such date,
free and clear of all Liens (other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Section 7.01(a), Section 7.01(p) and
Section 7.01(q) and clauses (i) and (ii) of Section 7.01(r), (cc) (only to the
extent the Obligations are secured by such cash and Cash Equivalents), (dd)
(only to the extent the

 

-24-



--------------------------------------------------------------------------------

Obligations are secured by such cash and Cash Equivalents) and (hh) (only to the
extent the Obligations are secured by such cash and Cash Equivalents)); provided
that Consolidated Total Net Debt shall not include Indebtedness in respect of
(i) letters of credit, except to the extent of unreimbursed amounts thereunder;
provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Total Net Debt until 3 Business Days after such
amount is drawn, (ii) Unrestricted Subsidiaries and (iii) any Qualified
Securitization Financing; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts and Tax Receivable Agreements do not constitute
Consolidated Total Net Debt.

“Consolidated Working Capital” means, with respect to the Parent Borrower and
its Restricted Subsidiaries on a consolidated basis at any date of
determination, Current Assets at such date of determination minus Current
Liabilities at such date of determination; provided that increases or decreases
in Consolidated Working Capital shall be calculated without regard to any
changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

“Continuing Directors” means the directors of Holdings on the Closing Date, as
elected or appointed after giving effect to the Transactions, and each other
director, if, in each case, such other director’s nomination for election to the
board of directors of Holdings is recommended by a majority of the then
Continuing Directors or such other director receives the vote of the Permitted
Holders in his or her election by the stockholders of Holdings.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred
pursuant to a Refinancing Amendment, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Term Loans or existing Revolving Credit
Loans (or unused Revolving Credit Commitments), or any then-existing Credit
Agreement Refinancing Indebtedness (“Refinanced Debt”); provided that (i) such
Indebtedness has a maturity no earlier, and a Weighted Average Life to Maturity
equal to or greater, than the Refinanced Debt, (ii) such Indebtedness shall not
have a greater principal amount than the principal amount of the Refinanced Debt
plus accrued interest, fees, premiums (if any) and penalties thereon and

 

-25-



--------------------------------------------------------------------------------

reasonable fees and expenses associated with the refinancing, (iii) the terms
and conditions of such Indebtedness (except as otherwise provided in clause
(ii) above and with respect to pricing, premiums and optional prepayment or
redemption terms) are substantially identical to, or (taken as a whole) are no
more favorable to the lenders or holders providing such Indebtedness, than those
applicable to the Refinanced Debt being refinanced (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Indebtedness) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (iii) shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent notifies
the Parent Borrower within such five (5) Business Day period that it disagrees
with such determination (including a description of the basis upon which it
disagrees)), and (iv) such Refinanced Debt shall be repaid, repurchased,
retired, defeased or satisfied and discharged, and all accrued interest, fees,
premiums (if any) and penalties in connection therewith shall be paid, on the
date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) the Cumulative Retained Excess Cash Flow Amount at such time, plus

(b) the cumulative amount of cash and Cash Equivalent proceeds from (i) the sale
of Qualified Equity Interests of the Parent Borrower or Equity Interests of any
direct or indirect parent of the Parent Borrower after the Closing Date and on
or prior to such time (including upon exercise of warrants or options) (other
than Excluded Contributions or any amount designated as a Cure Amount, used for
Equity Funded Employee Plan Costs or used to incur Indebtedness pursuant to
Section 7.03(y)) which proceeds have been contributed as common equity to the
capital of the Parent Borrower and (ii) the Qualified Equity Interests of the
Parent Borrower (or Equity Interests of any direct or indirect parent of Parent
Borrower) (other than Excluded Contributions or any amount designated as a Cure
Amount, used for Equity Funded Employee Plan Costs or used to incur Indebtedness
pursuant to Section 7.03(y)) issued upon conversion of Indebtedness (other than
Indebtedness that is contractually subordinated to the Obligations) of the
Parent Borrower or any Restricted Subsidiary of the Parent Borrower owed to a
Person other than a Loan Party or a Restricted Subsidiary of a Loan Party not
previously applied for a purpose (including a Cure Amount) other than use in the
Cumulative Credit, plus

 

-26-



--------------------------------------------------------------------------------

(c) 100% of the aggregate amount of contributions to the common capital of the
Parent Borrower received in cash and Cash Equivalents after the Closing Date
(other than Excluded Contributions or any amount designated as a Cure Amount,
used for Equity Funded Employee Plan Costs or used to incur Indebtedness
pursuant to Section 7.03(y)), plus

(d) 100% of the aggregate amount received by the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower in cash and Cash Equivalents from:

(A) the sale (other than to the Parent Borrower or any such Restricted
Subsidiary) of the Equity Interests of an Unrestricted Subsidiary or any
minority Investments, or

(B) any dividend or other distribution by an Unrestricted Subsidiary or received
in respect of minority Investments, or

(C) any interest, returns of principal, repayments and similar payments by such
Unrestricted Subsidiary or received in respect of any minority Investments;

provided that in the case of clauses (A), (B), and (C), in each case, to the
extent that the Investment corresponding to the designation of such Subsidiary
as an Unrestricted Subsidiary or any subsequent Investment in such Unrestricted
Subsidiary or minority Investment, as applicable, was made in reliance on the
Cumulative Credit pursuant to Section 7.02(c)(iii)(y), 7.02(i)(iv)(2) or
7.02(n)(y), plus

(e) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Parent
Borrower or a Restricted Subsidiary, the fair market value of the Investments of
the Parent Borrower and the Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable) so long as such Investments were
originally made pursuant to Sections 7.02(c)(iii)(y), 7.02(i)(iv)(2) or
7.02(n)(y), plus

(f) an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Parent Borrower
or any Restricted Subsidiary in respect of any Investments made pursuant to
Section 7.02(c)(iii)(y), 7.02(i)(iv)(2) or 7.02(n)(y), minus

(g) any amount of the Cumulative Credit used to make Investments pursuant to
Sections 7.02(c)(iii)(y), 7.02(i)(iv)(2) or 7.02(n)(y) after the Closing Date
and prior to such time, minus

 

-27-



--------------------------------------------------------------------------------

(h) any amount of the Cumulative Credit used to pay dividends or make
distributions pursuant to Section 7.06(f)(A) or 7.06(g) after the Closing Date
and prior to such time, minus

(i) any amount of the Cumulative Credit used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13 after the Closing Date
and prior to such time.

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow for all
Excess Cash Flow Periods ending after the Closing Date and prior to such date.

“Cure Amount” has the meaning set forth in Section 8.04(a).

“Cure Expiration Date” has the meaning set forth in Section 8.04(a).

“Current Assets” means, with respect to the Parent Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Parent Borrower and its
Restricted Subsidiaries as current assets at such date of determination, other
than amounts related to current or deferred Taxes based on income or profits
(but excluding assets held for sale, loans (permitted) to third parties, pension
assets, deferred bank fees and derivative financial instruments).

“Current Liabilities” means, with respect to the Parent Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Parent Borrower and its Restricted
Subsidiaries as current liabilities at such date of determination, other than
(a) the current portion of any Indebtedness, (b) accruals of Consolidated
Interest Expense (excluding Consolidated Interest Expense that is past due and
unpaid), (c) accruals for current or deferred Taxes based on income or profits,
(d) accruals of any costs or expenses related to restructuring reserves,
(e) deferred revenue, (f) any Revolving Credit Exposure or Revolving Credit
Loans and (g) liabilities funded by customers for customer obligations to third
parties..

“Data Sublicense Agreements” means the Amended and Restated Data License
Agreement, effective February 8, 2008, and the Data Sublicense Agreement,
effective October 1, 2009, each as amended, restated, supplemented or modified
from time to time, among WebMD Health Corp. and the Company and its Affiliates
relating to the processing of and use of health information.

“Debt Fund Affiliate” means (i) GSO, (ii) any fund managed by GSO Debt Funds
Management LLC, Blackstone Debt Advisors L.P., Blackstone Distressed Securities
Advisors L.P., Blackstone Mezzanine Advisors L.P. or Blackstone Mezzanine
Advisors II L.P. and (iii)

 

-28-



--------------------------------------------------------------------------------

any other Affiliate of Holdings that is a bona fide debt fund or an investment
vehicle that is engaged in the making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course and with respect to which Blackstone Capital Partners VI L.P.
does not, directly or indirectly, actually direct or cause the direction of the
investment policies of such entity.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of L/C Obligations or Swing Line Loans, within one
Business Day of the date required to be funded by it hereunder, (b) has notified
the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

-29-



--------------------------------------------------------------------------------

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit E-4.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit E-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Parent Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(v)(A).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination of all outstanding Letters of Credit (unless the Outstanding
Amount of the L/C Obligations related

 

-30-



--------------------------------------------------------------------------------

thereto has been Cash Collateralized, back-stopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer)), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests and other than as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and the termination of all outstanding Letters of
Credit (unless the Outstanding Amount of the L/C Obligations related thereto has
been Cash Collateralized, back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer)), in whole or in
part, (c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date at
the time of issuance of such Equity Interests; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of employees of Holdings
(or any direct or indirect parent thereof), the Parent Borrower or the
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Parent Borrower or if its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Documentation Agent” means Goldman Sachs Bank USA, in its capacity as
documentation agent under this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means with respect to any L/C Obligation (or any risk
participation therein), (A) if denominated in Dollars, the amount thereof and
(B) if denominated in an Available Currency other than Dollars, the equivalent
amount thereof converted to Dollars as determined by the Administrative Agent or
the L/C Issuer on the basis of the Spot Rate for the purchase of Dollars with
such other currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

-31-



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Loans, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared ratably with all relevant Lenders and
consent fees paid generally to consenting Lenders.

“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment,
including any applicable provisions of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq., and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., and all analogous state or local statutes, and the
regulations promulgated pursuant thereto.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

-32-



--------------------------------------------------------------------------------

“Equity Contribution” means, collectively, (a) the contribution by the Sponsors
and the Management Stockholders of cash and “rollover equity” which constitute
an aggregate amount sufficient, after taking into account the proceeds of the
Facilities and any Senior Notes, 2020 Notes, bridge facility or other debt
securities received on the Closing Date and cash on hand of the Borrowers, to
fund the total amount required to finance the Transactions to Holdings or one or
more direct or indirect holding company parents of Holdings, and (b) the further
contribution to Merger Sub of any portion of such cash contribution proceeds not
directly received by Merger Sub or used by Holdings on the Closing Date to pay
Transaction Expenses.

“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Parent Borrower or net cash proceeds of an issuance of
Qualified Equity Interests of the Parent Borrower or Equity Interests of any
direct or indirect parent of the Parent Borrower (other than amounts designated
as Excluded Contributions, any amount designated as a Cure Amount or any amount
used in the Cumulative Credit).

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) a determination that any
Pension Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing of a

 

-33-



--------------------------------------------------------------------------------

notice of intent to terminate, the treatment of a Pension Plan or Multiemployer
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for, and that could reasonably be expected to result in,
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (g) with respect to a Pension Plan, the failure to
satisfy the minimum funding standard of Section 412 of the Code, whether or not
waived, (h) a failure by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate to make a required contribution to a Multiemployer Plan; (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to a Loan Party or any Restricted Subsidiary; or (j) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due under
Section 4007 of ERISA, upon a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination;

 

-34-



--------------------------------------------------------------------------------

provided that in all cases (a) or (b), the Eurocurrency Rate with respect to
Term Loans shall not be less than 1.25% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to:

(a) the sum, without duplication, of

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions or dispositions by the Parent Borrower and its Restricted
Subsidiaries completed during such period),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Parent Borrower and its Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income,

(v) expenses deducted from Consolidated Net Income during such period in respect
of expenditures made during any prior period for which a deduction from Excess
Cash Flow was made in such period pursuant to clause (b)(xi), (xii), (xiii) or
(xv) below, and

(vi) cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof minus

 

-35-



--------------------------------------------------------------------------------

(b) the sum, without duplication, of

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income, and cash charges included in clauses
(a) through (m) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property to the extent not expensed and Capitalized Software
Expenditures accrued or made in cash or accrued during such period, to the
extent that such Capital Expenditures or acquisitions were financed with
Internally Generated Cash and were not made by utilizing the Cumulative Retained
Excess Cash Flow Amount,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Parent Borrower or its Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Leases and (B) the amount of any
scheduled repayment of Term Loans pursuant to Section 2.07 and any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to Consolidated Net Income and
not in excess of the amount of such increase, but excluding (W) all other
prepayments of Term Loans (other than prepayments referred to in clause
(B) above), (X) all prepayments of Revolving Credit Loans and Swing Line Loans,
(Y) all prepayments in respect of any other revolving credit facility, except to
the extent there is an equivalent permanent reduction in commitments thereunder
and (Z) payments of any subordinated indebtedness made during such period except
to the extent permitted to be paid pursuant to Section 7.13(a), in each case to
the extent financed with Internally Generated Cash),

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Parent Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions or
dispositions by the Parent Borrower and its Restricted Subsidiaries during such
period),

(vi) cash payments by the Parent Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the Parent Borrower and its
Restricted Subsidiaries other than Indebtedness to the extent such payments are
not expensed during such period or are not deducted in calculating Consolidated
Net Income and to the extent financed with Internally Generated Cash,

 

-36-



--------------------------------------------------------------------------------

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made in cash
during such period pursuant to Section 7.02 (other than Section 7.02(a), (c),
(r), (s) or (t)) to the extent that such Investments and acquisitions were
financed with Internally Generated Cash and were not made by utilizing the
Cumulative Retained Excess Cash Flow Amount,

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(f), (g)(x), (h), (j)(i) and (k) to the extent such Restricted
Payments were financed with Internally Generated Cash,

(ix) the aggregate amount of expenditures actually made by the Parent Borrower
and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Parent Borrower and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods and, at the option of the Parent Borrower, the aggregate consideration
required to be paid in cash by the Parent Borrower or any of its Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to acquisitions
constituting Investments permitted under this Agreement, Capital Expenditures,
Capitalized Software Expenditures or acquisitions of intellectual property to be
consummated or made, plus any restructuring cash expenses, pension payments or
tax contingency payments that have been added to Excess Cash Flow pursuant to
clause (a)(ii) above required to be made, in each case during the period of four
consecutive fiscal quarters of the Parent Borrower following the end of such
period; provided that to the extent the aggregate amount of Internally Generated
Cash not utilizing the Cumulative Retained Excess Cash Flow Amount actually
utilized to finance such acquisitions, Capital Expenditures, Capitalized
Software Expenditures or acquisitions of intellectual property during such
period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

 

-37-



--------------------------------------------------------------------------------

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income,

(xiv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset,

(xv) Excluded Contract Amounts.

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Parent Borrower and its Restricted Subsidiaries on a
consolidated basis.

“Excess Cash Flow Period” means each fiscal year of the Parent Borrower
commencing with and including the fiscal year ending December 31, 2012 but in
all cases for purposes of calculating the Cumulative Retained Excess Cash Flow
Amount shall only include such fiscal years for which financial statements and a
Compliance Certificate have been delivered in accordance with Sections 6.01(a)
and 6.02(a) and for which any prepayments required by Section 2.05(b)(i) (if
any) have been made (it being understood that the Retained Percentage of Excess
Cash Flow for any Excess Cash Flow Period shall be included in the Cumulative
Retained Excess Cash Flow Amount regardless of whether a prepayment is required
by Section 2.05(b)(i)).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchanged Term B Loans” means each Term B Loan (or portion thereof) as to which
the Lender thereof has consented to exchange into a Term B-1 Loan and the
Arrangers have allocated into a Term B-1 Loan.

“Exchanged Term B-1 Loans” means each Term B-1 Loan (or portion thereof) as to
which the Lender thereof has consented to exchange into a Term B-2 Loan and the
Arrangers have allocated into a Term B-2 Loan.

“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters),
(ii) motor vehicles and other assets subject to certificates of title,
(iii) commercial tort claims where the amount of damages claimed by the
applicable Loan Party is less than $5,000,000, (iv) licenses, state or local
franchises, charters and authorizations and any other property and assets to the
extent that the Administrative Agent may not validly possess a security interest
therein under applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority or agency) or the pledge or creation
of a security interest in which would require governmental consent,

 

-38-



--------------------------------------------------------------------------------

approval, license or authorization, other than to the extent such prohibition or
limitation is rendered ineffective under the UCC or other applicable Law
notwithstanding such prohibition, (v) any particular asset or right under
contract, if the pledge thereof or the security interest therein (A) is
prohibited by applicable Law other than to the extent such prohibition is
rendered ineffective under the UCC or other applicable Law notwithstanding such
prohibition or (B) to the extent and for as long as it would violate the terms
of any written agreement, license or lease with respect to such asset (in each
case, after giving effect to the relevant provisions of the UCC or other
applicable Laws) or would give rise to a termination right pursuant to any
“change of control” or other similar provision under such written agreement,
license or lease (except to the extent such provision is overridden by the UCC
or other applicable Laws), in each case, (a) excluding any such written
agreement that relates to Credit Agreement Refinancing Indebtedness, Permitted
Ratio Debt or Incremental Equivalent Debt and (b) only to the extent that such
limitation on such pledge or security interest is otherwise permitted under
Section 7.09, (vi) Margin Stock and Equity Interests in any Person other than
wholly owned Restricted Subsidiaries (but excluding Excluded Pledged
Subsidiaries and Subsidiaries that are not Material Subsidiaries), (vii) any
permitted agreement, lease, license or property subject to a purchase money
security interest or other similar arrangement to the extent the pledges thereof
and security interests therein are prohibited by such permitted agreement,
lease, license or purchase money arrangement, other than proceeds and
receivables thereof, except to the extent the pledge of such permitted
agreement, lease, license or property is expressly deemed effective under the
Uniform Commercial Code or other applicable Law or principle of equity
notwithstanding such prohibition, (viii) the creation or perfection of pledges
of, or security interests in, any property or assets that would result in
material adverse tax consequences to Holdings, the Parent Borrower or any of its
Subsidiaries, as reasonably determined by the Parent Borrower in consultation
with the Administrative Agent, (ix) letter of credit rights, except to the
extent constituting support obligations for other Collateral as to which
perfection of the security interest in such other Collateral is accomplished
solely by the filing of a UCC financing statement (it being understood that no
actions shall be required to perfect a security interest in letter of credit
rights, other than the filing of a UCC financing statement), (x) cash and Cash
Equivalents (other than proceeds of Collateral as to which perfection of the
security interest in such proceeds is accomplished solely by the filing of a UCC
financing statement), deposit and other bank and securities accounts (including
securities entitlements and related assets) (in each case, other than proceeds
of Collateral held in such accounts as to which perfection of the security
interest in such proceeds is accomplished solely by the filing of a UCC
financing statement) and any other assets requiring perfection through control
agreements or by “control” (other than in respect of certificated Equity
Interests in the Parent Borrower and in wholly owned Restricted Subsidiaries
that are Material Subsidiaries, which Equity Interests are otherwise required to
be pledged), (xi) any intent-to-use trademark application prior to the filing of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law and
(xii) particular assets if and for so long as, in the reasonable judgment of the
Administrative Agent in consultation with the Parent

 

-39-



--------------------------------------------------------------------------------

Borrower, the cost of creating or perfecting such pledges or security interests
in such assets or obtaining title insurance, surveys, abstracts or appraisals in
respect of such assets exceed the practical benefits to be obtained by the
Lenders therefrom; provided, however, that Excluded Assets shall not include any
Proceeds, substitutions or replacements of any Excluded Assets referred to in
clause (i) through (xii) (unless such Proceeds, substitutions or replacements
would independently constitute Excluded Assets referred to in clauses
(i) through (xii)).

“Excluded Contract Amounts” means, for any period, any payments and obligations
under the Tax Receivable Agreements and the Data Sublicense Agreements,
including, but not limited to, any charges, costs, expenses (including accrual
or accretion of interest expense), losses and liabilities reflected on the
consolidated financial statements of the Parent Borrower in accordance with
GAAP.

“Excluded Contract Restricted Payments” means any payments under the Tax
Receivable Agreements in excess of any amounts otherwise regularly due and
payable pursuant to the Tax Receivable Agreements (other than any lump sum
payments becoming payable as a result of (a) a public offering of the Parent
Borrower’s common stock or the common stock of any direct or indirect parent
company of the Parent Borrower or (b) a change of control as determined under
the Tax Receivable Agreements, which shall not constitute Excluded Contract
Restricted Payments).

“Excluded Contribution” means the amount of capital contributions to the Parent
Borrower or net proceeds from the sale or issuance of Qualified Equity Interests
of the Parent Borrower (or issuances of debt securities that have been converted
into or exchanged for any such Equity Interests) (other than the Equity
Contribution or any amount designated as a Cure Amount or used for Equity Funded
Employee Plan Costs) and designated by the Parent Borrower to the Administrative
Agent as an Excluded Contribution on the date such capital contributions are
made or such Equity Interests are sold or issued.

“Excluded Pledged Subsidiary” means (a) any Subsidiary for which the pledge of
its Equity Interests is prohibited by applicable Law or by Contractual
Obligations existing on the Closing Date (or, in the case of a newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) or for which governmental (including regulatory) consent,
approval, license or authorization would be required, (b) any other Subsidiary
with respect to which, in the reasonable judgment of the Parent Borrower, in
consultation with the Administrative Agent, the burden or cost or other
consequences (including any material adverse tax consequences) of the pledge of
its Equity Interests shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (c) any not-for-profit Subsidiaries and (d) any
special purpose securitization vehicle (or similar entity), including any
Securitization Subsidiary only to the extent that the pledge of its Equity
Interests is prohibited by applicable Law or by Contractual Obligations in
connection with a Qualified Securitization Financing.

 

-40-



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of a Borrower or a Guarantor, (b) any Subsidiary that is prohibited
by applicable Law or by Contractual Obligations existing on the Closing Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization, (c) any
other Subsidiary with respect to which, in the reasonable judgment of the Parent
Borrower, in consultation with the Administrative Agent, the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (d) any Foreign Subsidiary of the Parent Borrower or
of any other direct or indirect Domestic Subsidiary or Foreign Subsidiary of the
Parent Borrower, (e) any non-for-profit Subsidiaries, (f) any Unrestricted
Subsidiaries, (g) any special purpose securitization vehicle (or similar
entity), including any Securitization Subsidiary, (h) any direct or indirect
Domestic Subsidiary (x) that is treated as a disregarded entity for federal
income tax purposes and (y) substantially all of the assets of which include the
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries and any
other assets incidental thereto and (i) any Domestic Subsidiary that is a direct
or indirect Subsidiary of a Foreign Subsidiary.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder (determined
after giving effect to Section 6.11(c) and any and all guarantees of such
Subsidiary Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Subsidiary Guarantor, or a grant by such Subsidiary Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guaranty or security interest
becomes illegal.

“Existing L/C Issuer” means each bank which issued Existing Letters of Credit.

“Existing Letters of Credit” means any letters of credit outstanding on the
Closing Date described in Section 1.01F of the Confidential Disclosure Letter.

“Existing Revolver Tranche” has the meaning provided in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning provided in Section 2.16(a).

 

-41-



--------------------------------------------------------------------------------

“Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.16(b).

“Extended Term Loans” has the meaning provided in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning provided in Section 2.16(c).

“Extending Term Lender” has the meaning provided in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning provided in Section 2.16(d).

“Extension Election” has the meaning provided in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Term B Loans and Term B-3 Loans, the Tranche A Revolving
Credit Facility, the Tranche B Revolving Credit Facility, a given Extension
Series of Extended Revolving Credit Commitments, a given Refinancing Series of
Refinancing Term Loans, a given Extension Series of Extended Term Loans, a given
Class of Incremental Term Loans, a given Class of Incremental Revolving
Commitments, or any Other Term Loan (or Commitment) as the context may require.

“FATCA” means current Sections 1471 through 1474 of the Code or any Treasury
regulations or other administrative guidance promulgated thereunder or any
amended or successor version thereof that is substantially comparable.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

 

-42-



--------------------------------------------------------------------------------

“Fee Letter” means the Amended and Restated Fee Letter, dated as of August 22,
2011, among Merger Sub and the Arrangers.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent entry into such intercreditor agreement (with such changes)
is reasonable and to have consented to such intercreditor agreement (with such
changes) and to the Administrative Agent’s execution thereof.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(vii).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Parent Borrower which is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

-43-



--------------------------------------------------------------------------------

“Funded Debt” means all Indebtedness of the Parent Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Parent
Borrower notifies the Administrative Agent that the Parent Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof
(including through conforming changes made consistent with IFRS) on the
operation of such provision (or if the Administrative Agent notifies the Parent
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof (including through
conforming changes made consistent with IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“GSO” means, collectively, any fund managed by, or under common management with,
GSO Capital Partners LP.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary

 

-44-



--------------------------------------------------------------------------------

obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guaranteed Obligations” has the meaning specified in Section 11.01.

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Restricted Subsidiary that shall
have become a Guarantor pursuant to Section 6.11 and shall include with respect
to the payment and performance by each Specified Loan Party of its obligations
under its Guaranty with respect to all Swap Obligations, any Borrower. For
avoidance of doubt, the Parent Borrower in its sole discretion may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a joinder to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent, and any
such Restricted Subsidiary shall be a Guarantor, Loan Party and Subsidiary
Guarantor hereunder for all purposes.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement or a Treasury Services
Agreement, as applicable, in its capacity as a party thereto and that, in the
case of a Secured Hedge Agreement is designated a “Hedge Bank” with respect to
such Secured Hedge Agreement in a writing from the Parent Borrower to the
Administrative Agent, and (other than a Person already party hereto as a Lender)
that delivers to the Administrative Agent a letter agreement reasonably
satisfactory to it (i) appointing the Administrative Agent as its agent under
the applicable Loan Documents and (ii) agreeing to be bound by Sections 10.05,
10.15 and 10.16 and Article IX as if it were a Lender.

 

-45-



--------------------------------------------------------------------------------

“H&F Share Purchase” means the acquisition by EBS Holdco II, LLC of Equity
Interests of EBS Master LLC, a Delaware limited liability company, held by
Hellman & Friedman LLC and any of its Affiliates in connection with the
Transactions.

“H&F Unitholders” means HFCP VI Domestic AIV, L.P., Hellman & Friedman Investors
VI, L.P., Hellman & Friedman Capital Executives VI, L.P. and Hellman & Friedman
Capital Associates VI, L.P.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Amount” has the meaning given to such term in the definition of
“Additional Term B-1 Commitment.”

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Equivalent Debt” has the meaning specified in Section 7.03(x).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Loan” has the meaning set forth in Section 2.14(b).

“Incremental Term B-2 Commitment” means, with respect to a Person, the agreement
of such Person to make an Incremental Term B-2 Loan on the Amendment No. 4
Effective Date, in the amount set forth on the Incremental Term B-2 Joinder of
such Person. The aggregate amount of the Incremental Term B-2 Commitments shall
equal $395,000,000.00.

 

-46-



--------------------------------------------------------------------------------

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term B-2 Joinder” means the Joinder Agreement, entered into on the
Amendment No. 4 Effective Date.

“Incremental Term B-2 Lender” means a Person with an Incremental Term B-2
Commitment to make Incremental Term B-2 Loans to the Parent Borrower on the
Amendment No. 4 Effective Date, which for the avoidance of doubt may be an
existing Term Lender and any other Person holding an Incremental Term B-2 Loan
from time to time.

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term B-2 Loan” has the meaning specified in Section 2.01(e).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable and (iii) accruals for
payroll and other liabilities accrued in the ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

-47-



--------------------------------------------------------------------------------

(f) all Attributable Indebtedness; and

(g) all obligations of such Person in respect of Disqualified Equity Interests;

(h) if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; and

(i) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, (B) in the case
of the Parent Borrower and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business, and
(C) exclude the Tax Receivable Agreements. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) any Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed on it in lieu of net
income Taxes, imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any connection between such Lender or Agent and
such jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) any Taxes (other than Taxes described in clause (i) above) imposed by a
jurisdiction as a result of such recipient being organized in or having its
principal office or applicable lending office in such jurisdiction, or as a
result of any connection between such Lender or Agent and such jurisdiction
other than any connections arising from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, or enforcing, any Loan Document, (iii) any Taxes
attributable to the failure by or inability of such Agent or Lender to deliver
the documentation required to be delivered pursuant to

 

-48-



--------------------------------------------------------------------------------

Section 3.01(d), (iv) any branch profits Taxes imposed by the United States
under Section 884(a) of the Code or any similar Tax imposed by any other
jurisdiction in which such Lender or Agent is located, (v) in the case of a
Lender (other than an assignee pursuant to a request by Parent Borrower under
Section 3.07(a)), any U.S. federal withholding Tax that is in effect and would
apply to amounts payable hereunder at such time the Lender becomes a party to
this Agreement, or designates a new Lending Office, except to the extent such
Lender (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from any Borrower or Guarantor with respect to such withholding Tax
pursuant to Section 3.01, and (vi) any taxes imposed under FATCA.

“Indemnitees” has the meaning set forth in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Parent Borrower, qualified to perform the task for
which it has been engaged and that is independent of the Parent Borrower and its
Affiliates.

“Information” has the meaning set forth in Section 10.08.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans on the Closing Date in an amount not to exceed the aggregate amounts
specified or referred to in the definition of the term “Permitted Initial
Revolving Credit Borrowing Purposes”; provided, that, without limitation,
Letters of Credit may be issued on the Closing Date to backstop or replace
letters of credit, guarantees and performance or similar bonds outstanding on
the Closing Date (including deemed issuances of Letters of Credit under this
Agreement resulting from existing issuers of letters of credit outstanding on
the Closing Date agreeing to become L/C Issuers under this Agreement).

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit G.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

 

-49-



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Parent Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date;

provided that, notwithstanding anything in this Agreement to the contrary, the
initial Eurocurrency Rate Interest Period for the Incremental Term B-2 Loans
shall commence on the Amendment No. 4 Effective Date and end on the same date as
the then-current Interest Period for any then-outstanding Term B-2 Loans.

“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Restricted Subsidiaries not constituting (x) proceeds of the
issuance of (or contributions in respect of) Equity Interests of such Person,
(y) proceeds of the incurrence of Indebtedness (other than the incurrence of
Revolving Credit Loans or extensions of credit under any other revolving credit
or similar facility) by such Person or any of its Restricted Subsidiaries or
(z) proceeds of Dispositions and Casualty Events.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Parent
Borrower and its Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business) or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less any Returns in respect of such Investment.

 

-50-



--------------------------------------------------------------------------------

“IP Rights” has the meaning set forth in Section 5.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Parent Borrower (or any Subsidiary) or in favor
of the L/C Issuer and relating to such Letter of Credit.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent entry into such intercreditor agreement (with such changes)
is reasonable and to have consented to such intercreditor agreement (with such
changes) and to the Administrative Agent’s execution thereof.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

-51-



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America, the Existing L/C Issuer, and any other
Lender that becomes an L/C Issuer in accordance with Section 2.03(k) or
10.07(j), in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.11. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Parent Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.

 

-52-



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility Facilities.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Originator Recourse” means a letter of credit, cash collateral account
or other such credit enhancement issued in connection with the incurrence of
Indebtedness by a Securitization Subsidiary under a Qualified Securitization
Financing.

“Loan” means an extension of credit under Article II by a Lender (x) to the
Borrowers in the form of a Term Loan, and (y) to the Parent Borrower in the form
of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) any Refinancing Amendment, Incremental
Amendment or Extension Amendment, (v) each Letter of Credit Application,
(vi) the Confidential Disclosure Letter and (vii) amendments and joinders to
this Agreement.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Stockholders” means the members of management of Holdings, the
Parent Borrower or any of its Subsidiaries who are investors in Holdings or any
direct or indirect parent thereof.

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

-53-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets or financial condition of the Parent Borrower and its
Restricted Subsidiaries, taken as a whole; (b) material adverse effect on the
ability of the Loan Parties (taken as a whole) to fully and timely perform any
of their payment obligations under any Loan Document to which the Parent
Borrower or any of the Loan Parties is a party; or (c) material adverse effect
on the rights and remedies available to the Lenders or the Administrative Agent
under any Loan Document.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Parent Borrower’s Domestic Subsidiaries (a) whose total assets at the last day
of the most recent Test Period were equal to or greater than 2.5% of Total
Assets at such date or (b) whose gross revenues for such Test Period were equal
to or greater than 2.5% of the consolidated gross revenues of the Parent
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Domestic Subsidiaries that are not Guarantors
solely because they do not meet the thresholds set forth in clauses (a) or
(b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of the Parent Borrower for which
financial statements have been delivered pursuant to Section 6.01 or more than
5.0% of the consolidated gross revenues of the Parent Borrower and the
Restricted Subsidiaries for such Test Period, then the Parent Borrower shall,
not later than forty-five (45) days after the date by which financial statements
for such quarter are required to be delivered pursuant to this Agreement (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), (i) designate in writing to the Administrative Agent one or more of
such Domestic Subsidiaries as “Material Domestic Subsidiaries” to the extent
required such that the foregoing condition ceases to be true and (ii) comply
with the provisions of Section 6.11 applicable to such Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Parent Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of
the most recent Test Period were equal to or greater than 2.5% of Total Assets
at such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Parent Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP; provided that if, at any time and from time to time after
the Closing Date, Foreign Subsidiaries not meeting the thresholds set forth in
clauses (a) or (b) comprise in the aggregate more than 5.0% of Total Assets as
of the end of the most recently ended fiscal quarter of the Parent Borrower for
which financial statements have been delivered pursuant to Section 6.01 or more
than 5.0% of the consolidated gross revenues of the Parent Borrower and the
Restricted Subsidiaries for such Test Period, then the Parent Borrower shall,
not later than forty-five (45) days after the date by which financial statements
for such quarter are required to be delivered pursuant to this Agreement (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), (i) designate in writing to the Administrative Agent one or more of
such Foreign Subsidiaries as “Material Foreign Subsidiaries” to the extent
required such that the foregoing condition ceases to be true and (ii) comply
with the provisions of the definition of “Collateral and Guarantee Requirement.”

 

-54-



--------------------------------------------------------------------------------

“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $5,000,000 (at the Closing Date or, with respect to real property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably estimated by the Parent Borrower in good faith).

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (i) with respect to the Term B Loans and Term B-3 Loans,
the seventh anniversary of the Closing Date; (ii) with respect to the Tranche A
Revolving Credit Facility, the fifth anniversary of the Closing Date; (iii) with
respect to anythe Tranche B Revolving Credit Facility, August 3, 2018, (iv) with
respect to any tranche of Extended Term Loans, Extended Revolving Credit
Commitments, the final maturity date as specified in the applicable Extension
Request accepted by the respective Lender or Lenders, (ivv) with respect to any
Other Term Loans, the final maturity date as specified in the applicable
Refinancing Amendment and (vvi) with respect to any Incremental Loans or
Incremental Revolving Credit Commitments, the final maturity date as specified
in the applicable Incremental Amendment; provided that, in each case, if such
day is not a Business Day, the Maturity Date shall be the Business Day
immediately succeeding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merger” has the meaning specified in the preliminary statements to this
Agreement.

“Merger Agreement” has the meaning specified in the preliminary statements to
this Agreement.

“Merger Consideration” means an amount equal to the total funds required to pay
to the holder of each share of issued and outstanding common stock (subject to
certain exceptions as set forth in the Merger Agreement) of the Company (and to
the holders of certain outstanding options to purchase, and outstanding
restricted stock units with respect to, shares of common stock of the Company
(after deduction for any applicable exercise price)) an aggregate amount per
share of $19.00 in cash.

“Merger Sub” has the meaning specified in the preliminary statements to this
Agreement.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Properties” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

 

-55-



--------------------------------------------------------------------------------

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent, and any other mortgages executed and delivered
pursuant to Sections 6.11 and 6.13, in each case, as the same may from time to
time be amended, restated, supplemented or otherwise modified.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Parent Borrower or any of
the Restricted Subsidiaries (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but in each case only as and when
received) from any Disposition or Casualty Event, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) the
principal amount of any Indebtedness that is secured by a Lien (other than a
Lien that ranks pari passu with or subordinated to the Liens securing the
Obligations) on the asset subject to such Disposition or Casualty Event and that
is required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents), together with any applicable
premium, penalty, interest and breakage costs, (iii) in the case of any
Disposition or Casualty Event by a non-wholly owned Restricted Subsidiary, the
pro rata portion of the Net Proceeds thereof (calculated without regard to this
clause (iii)) attributable to minority interests and not available for
distribution to or for the account of the Parent Borrower or a wholly owned
Restricted Subsidiary as a result thereof, (iv) taxes paid or reasonably
estimated to be payable as a result thereof, and (v) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by the Parent Borrower or any of the Restricted Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction); provided that, subject to the restrictions set
forth in Sections 7.05(j) and (s), if the Parent Borrower shall deliver a
certificate of a

 

-56-



--------------------------------------------------------------------------------

Responsible Officer of the Parent Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Parent Borrower’s good
faith intention to use any portion of such proceeds to acquire, maintain,
develop, construct, improve, upgrade or repair assets useful in the business of
the Parent Borrower or its Restricted Subsidiaries or to make Permitted
Acquisitions or any acquisition of all or substantially all the assets of, or
all the Equity Interests (other than directors’ qualifying shares) in, a Person
or division or line of business of a Person (or any subsequent investment made
in a Person, division or line of business previously acquired), in each case
within 12 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 12 month period
but within such 12-month period are contractually committed to be used, then
upon the termination of such contract or if such Net Proceeds are not so used
within the later of such 12-month period and 180 days from the entry into such
contractual commitment, such remaining portion shall constitute Net Proceeds as
of the date of such termination or expiry without giving effect to this
proviso); provided, further, that no proceeds realized in a single transaction
or series of related transactions shall constitute Net Proceeds unless (x) such
proceeds shall exceed $15,000,000 or (y) the aggregate net proceeds exceeds
$30,000,000 in any fiscal year (and thereafter only net cash proceeds in excess
of such amount shall constitute Net Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Parent Borrower or any of the Restricted Subsidiaries of any Indebtedness, net
of all taxes paid or reasonable estimated to be payable as a result thereof and
fees (including investment banking fees and discounts), commissions, costs and
other expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Parent Borrower shall be disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Debt Fund Affiliate” means any Affiliate of the Sponsor other than
(a) Holdings or any Subsidiary of Holdings, (b) any Debt Fund Affiliates and
(c) any natural person.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

-57-



--------------------------------------------------------------------------------

“Non-Exchanged Term B Loan” means each Term B Loan (or portion thereof) other
than an Exchanged Term B Loan.

“Non-Exchanged Term B-1 Loan” means each Term B-1 Loan (or portion thereof)
other than an Exchanged Term B-1 Loan.

“non-Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note, a Tranche A Revolving Credit Note, a Tranche B
Revolving Credit Note or a Swing Line Note, as the context may require.

“Notice of Intent to Cure” has the meaning set forth in Section 8.04.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and
(y) obligations of any Loan Party arising under any Secured Hedge Agreement or
any Treasury Services Agreement. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party;
provided that the “Obligations” of any Borrower shall exclude any Excluded Swap
Obligations.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-58-



--------------------------------------------------------------------------------

“Other Revolving Credit Commitments” shall mean one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” shall mean one or more Classes of Revolving
Credit Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the Term Loans, Tranche A
Revolving Credit Loans, Tranche B Revolving Loans and Swing Line Loans on any
date, the outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Tranche A Revolving
Credit Loans (including any refinancing of outstanding unpaid drawings under
Letters of Credit or L/C Credit Extensions as a RevolvingTranche A Revolving
Credit Borrowing), Tranche B Revolving Credit Loans (including any refinancing
of outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions
as Tranche B Revolving Credit Borrowing) and Swing Line Loans, as the case may
be, occurring on such date; and (b) with respect to any L/C Obligations on any
date, the outstanding Dollar Amount thereof on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes thereto as
of such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of the Federal Funds Rate and an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (b) with respect to any amount denominated in any
Available Currency other than Dollars, the rate of interest per annum at which
overnight deposits in such Available Currency, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by a branch or Affiliate of the Administrative Agent in the
applicable offshore interbank market for such Available Currency to major banks
in such interbank market.

“Parent” has the meaning specified in the preliminary statements to this
Agreement.

 

-59-



--------------------------------------------------------------------------------

“Parent Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

“Participant” has the meaning specified in Section 10.07(e).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Administrative
Agent, as the same shall be supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Parent Borrower in
the form of one or more series of senior secured notes or loans; provided that
(i) such Indebtedness is secured by the Collateral on a pari passu basis (but
without regard to the control of remedies) with the Obligations and is not
secured by any property or assets of Holdings, the Parent Borrower or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness is not
at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal (other than customary offers to repurchase
upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default) prior to the date that is the
Latest Maturity Date of any Loan outstanding at the time such Indebtedness is
incurred or issued, (iv) the security agreements relating to such Indebtedness
are substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent) and (v) a Senior Representative acting on behalf of
the holders of such Indebtedness shall have become party to or otherwise subject
to the provisions of a First Lien Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted First Priority Refinancing Debt incurred
by the Borrower, then the Borrower, Holdings, the Subsidiary Guarantors, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered a First Lien Intercreditor Agreement. Permitted
First Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

-60-



--------------------------------------------------------------------------------

“Permitted Holders” means each of the Sponsors and the Management Stockholders;
provided that if the Management Stockholders own beneficially or of record more
than ten percent (10%) of the outstanding voting stock of Holdings in the
aggregate, they shall be treated as Permitted Holders of only ten percent
(10%) of the outstanding voting stock of Holdings at such time.

“Permitted Initial Revolving Credit Borrowing Purposes” means (a) one or more
Borrowings of Revolving Credit Loans that, do not in the aggregate, exceed
$50,000,000 (i) to finance the Transactions and fees and expenses related to the
Transactions and (ii) for working capital needs and (b) one or more Borrowings
of Revolving Credit Loans to fund any or all OID or upfront fees in connection
with this Agreement or in connection with the issuance of the Senior Notes, or
any other securities (other than 2020 Notes) on the Closing Date.

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case prior to the Latest Maturity Date at the time
such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, and (iii) to the
extent secured, the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent).

“Permitted Ratio Debt” means Indebtedness of the Parent Borrower or any
Restricted Subsidiary, provided that (a) immediately after giving Pro Forma
Effect thereto and to the use of the proceeds thereof, (i) no Event of Default
shall be continuing or result therefrom, (ii) the Parent Borrower and the
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Section 7.11, (iii) the Total Leverage Ratio is no greater than
6.25:1.00, (iv) if such Indebtedness is secured (1) the Secured Leverage Ratio
is no greater than 4.00:1.00, (2) such Indebtedness does not mature prior to the
date that is ninety-one (91) days after the Latest Maturity Date at the time
such Indebtedness is incurred or the maturity date of such Indebtedness can be
extended subject to any customary conditions to a date that is ninety-one
(91) days after the Latest Maturity Date at the time such Indebtedness is
incurred, (3) if such Indebtedness is incurred or guaranteed on a secured basis
by a Loan Party, be in the form of debt securities or Indebtedness that is not a
credit facility that could have been incurred as an Incremental Term Loan or
Incremental Revolving Credit Commitment, (4) have terms and conditions (other
than pricing, rate floors, discounts, fees, premiums and optional prepayment or
redemption provisions) that in the good faith determination of the Parent
Borrower are not materially less favorable (when taken as a whole) to the Parent
Borrower than the terms and conditions of the Loan Documents (when taken as a
whole) and (5) if such indebtedness is incurred or guaranteed on a secured basis
by a Loan Party, such Indebtedness is subject to an Intercreditor Agreement and
(v) any such Indebtedness incurred by a Restricted Subsidiary that is

 

-61-



--------------------------------------------------------------------------------

not a Loan Party, together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party pursuant to Section 7.03(g), does not exceed
in the aggregate at any time outstanding the greater of $50,000,000 and 1.25% of
Total Assets, in each case determined at the time of incurrence; provided that a
certificate of the Parent Borrower as to the satisfaction of the conditions
described in clause (iv)(4) above delivered at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of documentation relating thereto, stating that the Parent Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirements of such clause (iv)(4), shall be conclusive unless the
Administrative Agent notifies the Parent Borrower within such five (5) Business
Day period that it disagrees with such determination (including a description of
the basis upon which it disagrees).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts owing or paid related to such Indebtedness,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder, (b) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Sections 7.03(e) or (f), at the time thereof, no Event of Default shall have
occurred and be continuing and (d) if such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is Junior Financing, to the
extent such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, and such modification, refinancing, refunding, renewal, replacement or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended.

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Parent Borrower in
the form of one or more series of second lien (or other junior lien) secured
notes or second lien (or other junior lien) secured loans; provided that
(i) such Indebtedness is secured by the Collateral on a second priority (or
other junior priority) basis to the liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and is
not secured by

 

-62-



--------------------------------------------------------------------------------

any property or assets of Holdings, the Parent Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness may be secured by a
Lien on the Collateral that is junior to the Liens securing the Obligations and
the obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness,” (iii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of a Junior Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Second Priority
Refinancing Debt incurred by the Borrower, then Holdings, the Borrower, the
Subsidiary Guarantors, the Administrative Agent and the Senior Representative
for such Indebtedness shall have executed and delivered a Junior Lien
Intercreditor Agreement and (iv) such Indebtedness meets the Permitted Other
Debt Conditions. Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
(including any Registered Equivalent Notes) incurred by the Parent Borrower in
the form of one or more series of senior unsecured notes or loans; provided that
(i) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(ii) meets the Permitted Other Debt Conditions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or any
Restricted Subsidiary or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.01(d).

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Pre-Closing Actions Addbacks” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
having an aggregate Outstanding Amount in excess of $10,000,000.

“Proceeding” has the meaning set forth in Section 10.05.

“Proceeds” has the meaning set forth in the Security Agreement.

 

-63-



--------------------------------------------------------------------------------

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.

“Pro Forma Compliance” means, with respect to the covenants in Section 7.11,
compliance on a Pro Forma Basis with such covenants in accordance with
Section 1.09.

“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(b).

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of theany Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Projections” has the meaning set forth in Section 6.01(c).

“Public Lender” has the meaning set forth in Section 6.01(d).

“Qualified ECP Loan Party” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Parent Borrower or any direct or indirect
parent of Parent Borrower of its common Equity Interests in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the U.S. Securities and Exchange Commission in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in

 

-64-



--------------------------------------------------------------------------------

the aggregate economically fair and reasonable to the Parent Borrower and the
Securitization Subsidiary, (b) all sales and/or contributions of Securitization
Assets and related assets to the Securitization Subsidiary are made at fair
market value and (c) the financing terms, covenants, termination events and
other provisions thereof, including any Standard Securitization Undertakings,
shall be market terms. The grant of a security interest in any Securitization
Assets of the Parent Borrower or any of the Restricted Subsidiaries (other than
a Securitization Subsidiary) to secure Indebtedness under this Agreement prior
to engaging in any Securitization Financing shall not be deemed a Qualified
Securitization Financing.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of income and cash flows of the Company for
the most recent fiscal quarters after the date of the Annual Financial
Statements and ended at least forty-five (45) days prior to the Closing Date.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinanced Term Loans” has the meaning set forth in Section 10.01.

“Refinancing” means the prepayment of all indebtedness under the First Lien
Credit Agreement and the Second Lien Credit Agreement, each dated as of
November 16, 2006 (as amended, restated, supplemented, or modified from time to
time prior to the Closing Date), among certain subsidiaries of the Company,
Citibank, N.A., as administrative agent and collateral agent, the lenders party
thereto, and the other agents party thereto, shall have been paid in full, and
all commitments, security interests and guaranties in connection therewith shall
have been terminated and released.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Parent Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans, Other Revolving Credit Commitments or Other Revolving
Credit Loans incurred pursuant thereto, in accordance with Section 2.15.

 

-65-



--------------------------------------------------------------------------------

“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
and amortization schedule.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more term loans hereunder that result from
a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment.

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Term B Loans with the incurrence by the
Borrower or any Subsidiary of any debt financing having an effective interest
cost or weighted average yield (with the comparative determinations to be made
by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the Eurocurrency Rate) that is less than the effective
interest cost or weighted average yield (as determined by the Administrative
Agent on

 

-66-



--------------------------------------------------------------------------------

the same basis) of such Term B Loans so repaid, refinanced, substituted or
replaced, including without limitation, as may be effected through any amendment
to this Agreement relating to the interest rate for, or weighted average yield
of, such Term B Loans or the incurrence of any Replacement Term Loans.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility; provided that, to the same extent set forth in Section 10.07(m) with
respect to determination of Required Lenders, the Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Class Lenders.

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, as applicable, under such Facility being deemed “held” by such
Lender for purposes of this definition) and (b) the aggregate unused Commitments
under such Facility; provided that the unused Commitments of, and the portion of
the Total Outstandings under such Facility held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
the Required Facility Lenders; provided, further, that, to the same extent set
forth in Section 10.07(m) with respect to determination of Required Lenders, the
Loans of any Affiliated Lender shall in each case be excluded for purposes of
making a determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term Commitments and (c) aggregate
unused Revolving Credit Commitments; provided that the unused Term Commitment
and unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that,
to the same extent set forth in Section 10.07(m) with respect to determination
of Required Lenders, the Loans of any Affiliated Lender shall in each case be
excluded for purposes of making a determination of Required Lenders.

 

-67-



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate Dollar Amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer or other similar officer
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Parent Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Parent
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Parent Borrower’s or a Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof); provided
that Excluded Contract Amounts shall not constitute Restricted Payments except
to the extent representing Excluded Contract Restricted Payments.

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary. For the avoidance of doubt, each Co-Borrower is a
Restricted Subsidiary of the Parent Borrower.

“Retained Percentage” means, with respect to any Excess Cash Flow Period
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revolver Extension Request” has the meaning provided in Section 2.16(b).

“Revolver Extension Series” has the meaning provided in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

 

-68-



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” means a borrowing consisting of simultaneousTranche
A Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period, made by each of the Borrowing or Tranche
B Revolving Credit Lenders pursuant to Section 2.01(b)Borrowing, or both, as the
context may require.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Parent Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name in Section 1.01A of the Confidential
Disclosure Letter under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.14 and Section 10.07(b)). The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders shall be
$125,000,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.

“Revolving Credit Commitments” mean a Tranche A Revolving Credit Commitment or
Tranche B Revolving Credit Commitment, or both, as the context may require.

“Revolving Credit Exposure” means, as to each the Tranche A Revolving Credit
Lender, the sum of the amount of the Outstanding Amount of such Exposure or
Tranche B Revolving Credit Lender’s Revolving Credit Loans and its Pro Rata
Share or other applicable share provided for under this Agreement of the Dollar
Amount of the L/C Obligations and the Swing Line Obligations at such
time.Exposure, or both, as the context may require.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Facilities”
means the Tranche A Revolving Credit Commitment at such time or, ifFacility or
Tranche B Revolving Credit Commitments have terminated, Revolving Credit
ExposureFacility, or both, as the context may require.

“Revolving Credit Loans” has the meaning set forth in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Parent Borrower payable
to any Lenders” means each Tranche A Revolving Credit Lender or its registered
assigns, in substantially the form of Exhibit C-2 hereto, evidencing the
aggregate Indebtedness of the Parent Borrower to such Tranche B Revolving Credit
Lender, or any of them, as the context may require.

“Revolving Credit Lender resulting from theLoans” means the Tranche A Revolving
Credit Loans made by suchor Tranche B Revolving Credit Lender to the Parent
BorrowerLoans, or both, as the context may require.

 

-69-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Parent Borrower or any Subsidiary and
any Hedge Bank.

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means (a) the accounts receivable subject to a Qualified
Securitization Financing and the proceeds thereof and (b) contract rights,
lockbox accounts and records with respect to such accounts receivable and any
other assets customarily transferred together with accounts receivable in a
securitization financing.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Parent Borrower or any of its Subsidiaries pursuant
to which the Parent Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to (a) a Securitization Subsidiary (in the case of a transfer
by the Parent Borrower or any of its Subsidiaries) or (b) any other Person (in
the case of a transfer by a Securitization Subsidiary), or may grant a security
interest in, any Securitization Assets of the Parent Borrower or any of its
Subsidiaries, and any assets related thereto, including all collateral securing
such Securitization Assets, all contracts and all guarantees or other
obligations in respect of such Securitization Assets, proceeds of such
Securitization Assets and other assets that are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving Securitization Assets.

 

-70-



--------------------------------------------------------------------------------

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Parent
Borrower (or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which the Parent Borrower or any Subsidiary of the
Parent Borrower makes an Investment and to which the Parent Borrower or any
Subsidiary of the Parent Borrower transfers Securitization Assets and related
assets) that engages in no activities other than in connection with the
financing of Securitization Assets of the Parent Borrower or its Subsidiaries,
all proceeds thereof and all rights (contingent and other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the board of directors of the Parent
Borrower or such other Person (as provided below) as a Securitization Subsidiary
and (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by Holdings, the Borrowers or any other
Subsidiary of the Parent Borrower, other than another Securitization Subsidiary
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings or Limited
Originator Recourse), (ii) is recourse to or obligates Holdings, the Borrowers
or any other Subsidiary of the Parent Borrower, other than another
Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse or (iii) subjects any
property or asset of Holdings, the Borrowers or any other Subsidiary of the
Parent Borrower, other than another Securitization Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings, (b) with which none of
Holdings, the Borrowers or any other Subsidiary of the Parent Borrower, other
than another Securitization Subsidiary, has any material contract, agreement,
arrangement or understanding other than on terms which the Parent Borrower
reasonably believes to be no less favorable to Holdings, the Parent Borrower or
such Subsidiary than those that might be obtained at the time from Persons that
are not Affiliates of the Parent Borrower and (c) to which none of Holdings, the
Borrowers or any other Subsidiary of the Parent Borrower, other than another
Securitization Subsidiary, has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results. Any such designation by the board of directors of the Parent
Borrower or such other Person shall be evidenced to the Administrative Agent by
delivery to the Administrative Agent of a certified copy of the resolution of
the board of directors of the Parent Borrower or such other Person giving effect
to such designation and a certificate executed by a Responsible Officer
certifying that such designation complied with the foregoing conditions.

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F.

 

-71-



--------------------------------------------------------------------------------

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means the $375,000,000 in aggregate principal amount of the
Parent Borrower’s senior unsecured notes due 2019 and any Registered Equivalent
Notes having substantially identical terms and issued pursuant to the Senior
Notes Indenture in exchange for the initial, unregistered senior unsecured
notes.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
November 2, 2011, between the Parent Borrower and Wilmington Trust, National
Association, as trustee, as the same may be amended, modified, supplemented,
replace or refinanced to the extent not prohibited by this Agreement.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt, or
Incremental Equivalent Debt, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Parent
Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(v)(D) substantially in the form of Exhibit E-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit E-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

-72-



--------------------------------------------------------------------------------

“SPC” has the meaning specified in Section 10.07(h).

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit E-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit E-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 6.11(c)).

“Specified Representations” means those representations and warranties made by
the Parent Borrower in Sections 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.02(b)(iii),
5.04, 5.12, 5.16, 5.17, 5.18 and 5.19 (subject to the proviso at the end of
Section 4.01(a)).

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Parent Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person or any Disposition
of a business unit, line of business or division of the Parent Borrower or a
Restricted Subsidiary, in each case whether by merger, consolidation,
amalgamation or otherwise, or any incurrence or repayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility or line
of credit), Restricted Payment, Incremental Revolving Credit Commitment,
Incremental Revolving Loan or Incremental Term Loan that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect.”

 

-73-



--------------------------------------------------------------------------------

“Sponsor” means any of Blackstone Capital Partners VI L.P. and any of its
Affiliates, Hellman & Friedman Capital Partners VI, L.P. and any of its
Affiliates, and funds or partnerships managed or advised by any of them or any
of their respective Affiliates but not including, however, any portfolio company
of any of the foregoing.

“Sponsor Management Agreement” means the Transaction and Advisory Fee Agreement,
dated as of November 2, 2011, among the Parent Borrower, Blackstone Management
Partners L.L.C. and Hellman & Friedman, L.P. as in effect on the Closing Date
and as the same may be amended, supplemented or otherwise modified in a manner
not materially adverse to the Lenders.

“Spot Rate” means, for any currency, on any relevant date of determination in
connection with the issuance, amendment increasing or decreasing the amount, or
payment of a Letter of Credit, and such additional dates as the Administrative
Agent or the L/C Issuer, as applicable, shall determine, the rate determined by
the Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted
by the Administrative Agent or the L/C Issuer, as applicable, as the spot rate
for the purchase by the Administrative Agent or the L/C Issuer, as applicable,
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the L/C, as applicable, may obtain such spot rate
from another financial institution designated by the Administrative Agent or the
L/C Issuer, as applicable, if the Administrative Agent or the L/C Issuer, as
applicable, does not have as of the date of determination a spot buying rate for
any such currency and provided further that the L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Available Currency other than
Dollars. Once the Spot Rate is revalued by the Administrative Agent or the L/C
Issuer, as applicable, it will advise the Parent Borrower and Revolving Credit
Lenders of the new Spot Rate.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Parent Borrower or any Subsidiary
of the Parent Borrower that are customary in a Securitization Financing.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

-74-



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations, including Hands Across Emdeon and any
other Person that meets the requirements of Section 501(c)(3) of the Code) of
which (i) a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, (ii) more than
half of the issued share capital is at the time beneficially owned or (iii) the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent Borrower.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Successor Company” has the meaning specified in Section 7.04(d).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

-75-



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto.

“Swing Line Note” means a promissory note of the Parent Borrower payable to any
Swing Line Lender or its registered assigns, in substantially the form of
Exhibit C-34 hereto, evidencing the aggregate Indebtedness of the Parent
Borrower to such Swing Line Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Syndication Agent” means each of Citigroup Global Markets Inc. and Barclays
Capital, the investment banking division of Barclays Bank PLC, each in its
capacity as a co-syndication agent.

“Tax Receivable Agreements” means, collectively, the three tax receivable
agreements, each dated as of August 17, 2009 and as amended, restated,
supplemented, or modified on or prior to the Closing Date, among the Company and
the other persons party thereto, as in effect on the Closing Date and as may be
amended, restated, supplemented, modified, replaced or substituted after the
Closing Date so long as such amendment, restatement, supplement, modification,
replacement or substitution is in a manner not materially disadvantageous to the
Lenders, when taken as a whole, as compared to the Tax Receivable Agreements in
effect on the Closing Date, as determined in the good faith judgment of a
majority of the disinterested members of the board of directors of the Parent
Borrower.

“Taxes” means all present or future taxes, duties, levies, imposts, assessments
or withholdings imposed by any Governmental Authority including interest,
penalties and additions to tax.

 

-76-



--------------------------------------------------------------------------------

“Term B Commitment” means, as to each Term Lender, its obligation to make a Term
B Loan to the Borrowers pursuant to Section 2.01(a) in an aggregate amount not
to exceed the amount set forth opposite such Lender’s name in Section 1.01A of
the Confidential Disclosure Letter under the caption “Term B Commitment” or in
the Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14). The initial aggregate
amount of the Term B Commitments is $1,224,000,000.

“Term B Loans” means the term loans made by the Lenders on the Closing Date to
the Borrowers pursuant to Section 2.01(a).

“Term B-1 Commitment” means, with respect to a Term Lender, the agreement of
such Term Lender to exchange the entire principal amount of its Term B Loans (or
such lesser amount allocated to it by the Arrangers) for an equal principal
amount of Term B-1 Loans on the Amendment No. 1 Effective Date.

“Term B-1 Loan” means an Additional Term B-1 Loan or a Loan that is deemed made
pursuant to Section 2.01(c)(i).

“Term B-2 Commitment” means, with respect to a Term Lender, the agreement of
such Term Lender to exchange the entire principal amount of its Term B-1 Loans
(or such lesser amount allocated to it by the Arrangers) for an equal principal
amount of Term B-2 Loans on the Amendment No. 2 Effective Date.

“Term B-2 Loan” means an Additional Term B-2 Loan, a Loan that is deemed made
pursuant to Section 2.01(c)(i) or an Incremental Term B-2 Loan made by the
Incremental Term B-2 Lenders on the Amendment No. 4 Effective Date pursuant to
Section 2.01(e).”

“Term B-3 Commitment” means, with respect to a Person, the agreement of such
Person to make a Term B-3 Loan on the Amendment No. 3, in the amount set forth
on the Amendment No. 3 Joinder of such Person. The aggregate amount of the Term
B-3 Commitments shall equal $160,000,000.

“Term B-3 Lender” means a Person with a Term B-3 Commitment to make Term B-3
Loans to the Parent Borrower on the Amendment No. 3 Effective Date, which for
the avoidance of doubt may be an existing Term Lender and any other Person
holding a Term B-3 Loan from time to time.

“Term B-3 Loan” means a Loan that is made pursuant to Section 2.01(d) of the
Credit Agreement on the Amendment No. 3 Effective Date.

 

-77-



--------------------------------------------------------------------------------

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type and
currency and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrowers hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension. The initial amount of each Term Lender’s Commitment is set
forth in Section 1.01A of the Confidential Disclosure Letter under the caption
“Term B Commitment” or, otherwise, in the Assignment and Assumption, Incremental
Amendment or Refinancing Amendment pursuant to which such Lender shall have
assumed its Commitment, as the case may be.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means any Term B Loan, Term B-3 Loan, Incremental Term Loan, Other
Term Loan or Extended Term Loan, as the context may require.

“Term Loan Extension Request” has the meaning provided in Section 2.16(a).

“Term Loan Extension Series” has the meaning provided in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Note” means a promissory note of on or more of the Borrowers payable to
any Term Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of such Borrowers to
such Term Lender resulting from the Term Loans made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Parent Borrower most recently ended as
of such date of determination.

“Threshold Amount” means $30,000,000.

“Total Assets” means the total assets of the Parent Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Parent Borrower delivered pursuant to
Section 6.01(a) or (b) or, for the period prior to the time any such statements
are so delivered pursuant to Section 6.01(a) or (b), the Pro Forma Financial
Statements.

 

-78-



--------------------------------------------------------------------------------

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period; provided, that for purposes of the
Total Leverage Ratio only, Consolidated Total Net Debt shall be deemed to
include the principal amount of Indebtedness under the Data Sublicense
Agreements notwithstanding that such obligations as of the Closing Date do not
constitute Indebtedness for borrowed money, Attributable Indebtedness or debt
obligations evidenced by promissory notes or similar instruments.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche A Revolving Commitment Increase” has the meaning specified in Section
2.14(a).

“Tranche A Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Tranche A Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period, made by each of the
Tranche A Revolving Credit Lenders pursuant to Section 2.01(b).

“Tranche A Revolving Credit Commitment” means, as to each Tranche A Revolving
Credit Lender, its obligation to (a) make Tranche A Revolving Credit Loans to
the Parent Borrower pursuant to Section 2.01(b), (b) purchase participations in
L/C Obligations in respect of Letters of Credit and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name in
Schedule I to Amendment No. 5, as such amount may be adjusted from time to time
in accordance with this Agreement (including Section 2.14 and Section 10.07(b)).
The aggregate Tranche A Revolving Credit Commitments of all Tranche A Revolving
Credit Lenders shall be $28,400,000.00 on the Amendment No. 5 Effective Date, as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement.

“Tranche A Revolving Credit Exposure” means, as to each Tranche A Revolving
Credit Lender, the sum of the amount of the Outstanding Amount of such Tranche A
Revolving Credit Lender’s Tranche A Revolving Credit Loans and its Pro Rata
Share or other applicable share provided for under this Agreement of the Dollar
Amount of the L/C Obligations and the Swing Line Obligations at such time.

“Tranche A Revolving Credit Facility” means, at any time, the aggregate amount
of the Tranche A Revolving Credit Commitments at such time.

“Tranche A Revolving Credit Lender” means, at any time, any Lender that has a
Tranche A Revolving Credit Commitment at such time or, if the Tranche A
Revolving Credit Commitments have terminated, Tranche A Revolving Credit
Exposure.

“Tranche A Revolving Credit Loans” has the meaning specified in Section 2.01(b).

 

-79-



--------------------------------------------------------------------------------

“Tranche A Revolving Credit Note” means a promissory note of the Parent Borrower
payable to any Tranche A Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-2 hereto, evidencing the aggregate
Indebtedness of the Parent Borrower to such Tranche A Revolving Credit Lender
resulting from the Tranche A Revolving Credit Loans made by such Tranche A
Revolving Credit Lender to the Parent Borrower.

“Tranche B Revolving Commitment Increase” has the meaning specified in Section
2.14(a).

“Tranche B Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Tranche B Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period, made by each of the
Tranche B Revolving Credit Lenders pursuant to Section 2.01(b).

“Tranche B Revolving Credit Commitment” means, as to each Tranche B Revolving
Credit Lender, its obligation to (a) make Tranche B Revolving Credit Loans to
the Parent Borrower pursuant to Section 2.01(b), (b) purchase participations in
L/C Obligations in respect of Letters of Credit and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name in
Schedule I to Amendment No. 5, as such amount may be adjusted from time to time
in accordance with this Agreement (including Section 2.14 and Section 10.07(b)).
The aggregate Tranche B Revolving Credit Commitments of all Tranche B Revolving
Credit Lenders shall be $96,600,000.00 on the Amendment No. 5 Effective Date, as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement.

“Tranche B Revolving Credit Exposure” means, as to each Tranche B Revolving
Credit Lender, the sum of the amount of the Outstanding Amount of such Tranche B
Revolving Credit Lender’s Tranche B Revolving Credit Loans and its Pro Rata
Share or other applicable share provided for under this Agreement of the Dollar
Amount of the L/C Obligations and the Swing Line Obligations at such time.

“Tranche B Revolving Credit Facility” means, at any time, the aggregate amount
of the Tranche B Revolving Credit Commitments at such time.

“Tranche B Revolving Credit Lender” means, at any time, any Lender that has a
Tranche B Revolving Credit Commitment at such time or, if the Tranche B
Revolving Credit Commitments have terminated, Tranche B Revolving Credit
Exposure.

“Tranche B Revolving Credit Loans” has the meaning specified in Section 2.01(b).

“Tranche B Revolving Credit Note” means a promissory note of the Parent Borrower
payable to any Tranche B Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-3 hereto, evidencing the aggregate
Indebtedness of the Parent Borrower to such Tranche B Revolving Credit Lender
resulting from the Tranche B Revolving Credit Loans made by such Tranche B
Revolving Credit Lender to the Parent Borrower.

 

-80-



--------------------------------------------------------------------------------

“Transaction Expenses” means any fees or expenses incurred or paid by the
Sponsors, Parent, Holdings, the Parent Borrower or any of its (or their)
Subsidiaries in connection with the Transactions (including expenses in
connection with hedging transactions), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the Merger and other related
transactions contemplated by the Merger Agreement, (b) the Equity Contribution,
(c) the H&F Share Repurchase, (d) the issuance of the Senior Notes, (e) the
issuance of the 2020 Notes, (f) the funding of the Term B Loans and the Initial
Revolving Borrowing on the Closing Date and the execution and delivery of Loan
Documents to be entered into on the Closing Date, (g) the Refinancing and
(h) the payment of Transaction Expenses.

“Transferred Guarantor” has the meaning specified in Section 11.09.

“Treasury Services Agreement” means any agreement between any Subsidiary and any
Hedge Bank relating to treasury, depository, credit card, debit card and cash
management services or automated clearinghouse transfer of funds or any similar
services.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the Parent Borrower designated
by the board of directors of the Parent Borrower as an Unrestricted Subsidiary
pursuant to Section 6.14 subsequent to the Closing Date and each Securitization
Subsidiary.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

-81-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The word “or” is not exclusive.

(f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

-82-



--------------------------------------------------------------------------------

(h) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(i) For purposes of determining compliance with any Section of Article VII at
any time, in the event that any Lien, Investment, Indebtedness (whether at the
time of incurrence, upon application of all or a portion of the proceeds thereof
or subsequently), Disposition, Restricted Payment, Affiliate transaction,
Contractual Obligation or prepayment of Indebtedness meets the criteria of one
or more than one of the categories of transactions permitted pursuant to any
clause of such Sections, such transaction (or portion thereof) at any time shall
be classified or reclassified under one or more of such clauses as determined by
the Parent Borrower in its sole discretion at such time.

(j) All references to “Term B Loan” and “Term B Commitment” in this Agreement
and the Loan Documents shall be deemed to be references to “Term B-1 Loan” and
“Term B-1 Commitment,” respectively (other than any such references contained in
(i) the introductory paragraphs to the Credit Agreement, (ii) the definition of
“Transactions”, (iii) Amendment No. 1 and (iv) Section 2.06(b)).

(k) All references to “Term B-1 Loan” and “Term B-1 Commitment” in this
Agreement and the Loan Documents shall be deemed to be references to “Term B-2
Loan” and “Term B-2 Commitment,” respectively (other than any such references
contained in (i) Amendment No. 2 and (ii) Section 2.06(b)).

Section 1.03 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.

Section 1.04 Rounding.

Any financial ratios required to be maintained by the Parent Borrower pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

 

-83-



--------------------------------------------------------------------------------

Section 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

Section 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07 Timing of Payment of Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

Section 1.08 Cumulative Credit Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

Section 1.09 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Total Leverage Ratio, the Secured Leverage Ratio and the
Consolidated First Lien Net Leverage Ratio shall be calculated in the manner
prescribed by this Section 1.09; provided that notwithstanding anything to the
contrary in clauses (b), (c) or (d) of this Section 1.09, when calculating the
Consolidated First Lien Net Leverage Ratio for purposes of (i) the definition of
“Applicable Rate,” (ii) the definition of “Applicable ECF Percentage of Excess
Cash Flow” and (iii) determining actual compliance (and not Pro Forma Compliance
or compliance on a Pro Forma Basis) with any covenant pursuant to Section 7.11,
the events described in this Section 1.09 that occurred subsequent to the end of
the applicable Test Period shall not be given pro forma effect. In addition,
whenever a financial ratio or test is to be calculated on a pro forma basis, the
reference to the “Test Period” for purposes of calculating such financial ratio
or test shall be deemed to be a reference to, and shall be based on, the most
recently ended Test Period for which internal financial statements of the Parent
Borrower are available (as determined in good faith by the Parent Borrower);
provided that, the provisions of this sentence shall not apply for purposes of
calculating the Consolidated First Lien Net Leverage Ratio, the definition of
“Applicable ECF Percentage of Excess Cash Flow”

 

-84-



--------------------------------------------------------------------------------

and determining actual compliance with Section 7.11 (other than for the purpose
of determining pro forma compliance with Section 7.11), each of which shall be
based on the financial statements delivered pursuant to Section 6.01(a) or (b),
as applicable, for the relevant Test Period.

(b) For purposes of calculating any financial ratio or test, Specified
Transactions (with any incurrence or repayment of any Indebtedness in connection
therewith to be subject to clause (d) of this Section 1.09) that have been made
(i) during the applicable Test Period and (ii) if applicable as described in
clause (a) above, subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Parent
Borrower or any of its Restricted Subsidiaries since the beginning of such Test
Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.09, then such financial ratio or test
shall be calculated to give pro forma effect thereto in accordance with this
Section 1.09.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Parent Borrower and include, for the avoidance of
doubt, the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Parent Borrower in good faith to be realized as a
result of specified actions taken, committed to be taken or expected to be taken
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period) and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken (including any savings expected to
result from the elimination of a public target’s compliance costs with public
company requirements) net of the amount of actual benefits realized during such
period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of such financial ratios or tests and during any
subsequent Test Period in which the effects thereof are expected to be realized
relating to such Specified Transaction; provided that (A) such amounts are
reasonably identifiable and factually supportable in the good faith judgment of
the Parent Borrower, (B) such actions are taken, committed to be taken or
expected to be taken no later than eighteen (18) months after the date of such
Specified Transaction, and (C) no amounts shall be added pursuant to this clause
(c) to the extent duplicative of any amounts that are otherwise added back in
computing Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, with respect to such period; provided that any increase to
Consolidated EBITDA as a result of cost savings, operating expense reductions
and synergies pursuant to this Section 1.09(c) shall be subject to the
limitation set forth in the penultimate proviso of clause (viii) of the
definition of Consolidated EBITDA.

 

-85-



--------------------------------------------------------------------------------

(d) In the event that the Parent Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period or (ii) subject to clause (a) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then such financial ratio or
test shall be calculated giving pro forma effect to such incurrence or repayment
of Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.

(e) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation is made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness); provided, in the case of repayment
of any Indebtedness, to the extent actual interest related thereto was included
during all or any portion of the applicable Test Period, the actual interest may
be used for the applicable portion of such Test Period. Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Parent Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. Interest on Indebtedness that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a London interbank offered rate, or other rate, shall be determined to
have been based upon the rate actually chose, or if none, then based upon such
optional rate chosen as the Parent Borrower or Restricted Subsidiary may
designate.

(f) At any time prior to March 31, 2012, any provision requiring the pro forma
compliance with Section 7.11 shall be made assuming that compliance with the
Consolidated First Lien Net Leverage Ratio set forth in Section 7.11 for the
Test Period ending on March 31, 2012 is required with respect to the most recent
Test Period prior to such time.

Section 1.10 Currency Generally.

(a) For purposes of determining compliance with Sections 7.01, 7.02 and 7.03
with respect to any amount of Indebtedness or Investment in a currency other
than Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).

 

-86-



--------------------------------------------------------------------------------

Section 1.11 Letters of Credit.

(a) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Amount of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Amount of the maximum stated amount of such Letter of Credit after giving effect
to all such increases, whether or not such maximum stated amount is in effect at
such time

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrowers on the Closing Date
one or more Term Borrowings denominated in Dollars in an aggregate amount not to
exceed at any time outstanding the amount of such Term Lender’s Term Commitment.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Tranche A Revolving Credit Lender severally agrees to
make Tranche A Revolving Credit Loans denominated in Dollars pursuant to
Section 2.02 from its applicable Lending Office (each such loan, a “Tranche A
Revolving Credit Loan”) to the Borrowers from time to time, on any Business Day
during the period from the Closing Date until the Maturity Date of the Tranche A
Revolving Credit Facility, in an aggregate principal amount not to exceed at any
time outstanding the amount of such Lender’s RevolvingTranche A Revolving Credit
Commitment and (ii) each Tranche B Revolving Credit Lender severally agrees to
make Tranche B Revolving Credit Loans denominated in Dollars pursuant to
Section 2.02 from its applicable Lending Office (each such loan, a “Tranche B
Revolving Credit Loan”) to the Borrowers from time to time, on any Business Day
during the period from the Closing Date until the Maturity Date of the Tranche B
Revolving Credit Facility, in an aggregate principal amount not to exceed at any
time outstanding the amount of such Lender’s Tranche B Revolving Credit
Commitment; provided that after giving effect to any Revolving Credit Borrowing,
the aggregate Outstanding Amount of the Revolving Credit Loans of any Lender,
plus such Lender’s Pro Rata Share or other applicable share provided for under
this Agreement of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all Swing Line Loans, shall not exceed
such Lender’s Revolving Credit Commitment. Within the limits of each Lender’s
applicable Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

 

-87-



--------------------------------------------------------------------------------

(c)

(i) Subject to the terms and conditions hereof and of Amendment No. 2, each Term
Lender severally agrees to exchange its Exchanged Term B-1 Loans for a like
principal amount of Term B-2 Loans on the Amendment No. 2 Effective Date.

(ii) Subject to the terms and conditions hereof and of Amendment No. 2, each
Additional Term B-2 Lender severally agrees to make an Additional Term B-2 Loan
to the Borrowers on the Amendment No. 2 Effective Date in the principal amount
equal to its Additional Term B-2 Commitment on the Amendment No. 2 Effective
Date. The Borrowers shall prepay the Non-Exchanged Term B-1 Loans with a like
amount of the gross proceeds of the Additional Term B-2 Loans, concurrently with
the receipt thereof.

(iii) The Borrowers shall pay to the Term Lenders immediately prior to the
effectiveness of Amendment No. 2 all accrued and unpaid interest on the Term B-1
Loans to, but not including, the Amendment No. 2 Effective Date on such
Amendment No. 2 Effective Date.

(iv) The Term B-2 Loans shall have the same terms as the Term B-1 Loans as set
forth in the Credit Agreement and Loan Documents before giving effect to
Amendment No. 2, except as modified by Amendment No. 2; it being understood that
the Term B-2 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Term B-1 Loans prior to the Amendment No. 2
Effective Date.

(d) Subject to the terms and conditions hereof and of Amendment No. 3, each Term
B-3 Lender severally agrees to make a Term B-3 Loan to the Parent Borrower on
the Amendment No. 3 Effective Date in the principal amount equal to its Term B-3
Commitment on the Amendment No. 3 Effective Date. Amounts borrowed under this
Section 2.01(d) and repaid or prepaid may not be reborrowed. Term B-3 Loans may
be Base Rate Loans or Eurocurrency Loans, as further provided herein.

(e) Subject to the terms and conditions hereof and of Amendment No. 4, each
Incremental Term B-2 Lender severally agrees to make an Incremental Term Loan
(the “Incremental Term B-2 Loans”) to the Parent Borrower on the Amendment No. 4
Effective Date in the principal amount equal to its Incremental Term B-2
Commitment on the Amendment No. 4 Effective Date. Amounts borrowed under this
Section 2.01(e) and repaid or prepaid may not be reborrowed. The Incremental
Term B-2 Loans will initially take the form of a pro rata increase in each
Borrowing of Term B-2 Loans outstanding immediately prior to the funding of the
Incremental Term B-2 Loans.

 

-88-



--------------------------------------------------------------------------------

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans of a given Class from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Parent Borrower’s irrevocable notice, on behalf of the Borrowers, to the
Administrative Agent (provided that the notices in respect of the initial Credit
Extensions may be conditioned on the closing of the Merger), which may be given
by telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (New York, New York time) (1) three (3) Business Days
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans or any conversion of Base Rate Loans to Eurocurrency Rate Loans, and
(2) on the requested date of any Borrowing of Base Rate Loans; provided that the
notice referred to in subclause (1) above may be delivered no later than one
(1) Business Day prior to the Closing Date in the case of initial Credit
Extensions. Each telephonic notice by the Parent Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Parent Borrower. Except as provided in
Section 2.14, each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a minimum principal amount of $2,000,000, or a whole
multiple of $1,000,000, in excess thereof. Except as provided in
Section 2.03(c), 2.04(c) or 2.14, each Borrowing of or conversion to Base Rate
Loans shall be in a minimum principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the requesting Borrower(s) are requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto and (vi) wire instructions of the account(s) to
which funds are to be disbursed (it being understood, for the avoidance of
doubt, that the amount to be disbursed to any particular account may be less
than the minimum or multiple limitations set forth above so long as the
aggregate amount to be disbursed to all such accounts pursuant to such Borrowing
meets such minimums and multiples). If the Parent Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fail to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Parent Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

 

-89-



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Parent Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or continuation described
in Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account(s) of the Borrowers on the books of the Administrative Agent with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided by the Parent Borrower to (and reasonably
acceptable to) the Administrative Agent; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Parent
Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowing, second, to the payment in full of any such Swing Line
Loans, and third, to the Borrowers as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrowers pay the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Parent Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect;
provided that after the establishment of any new Class of Loans pursuant to a
Refinancing Amendment or Extension Amendment, the number of Interest Periods
otherwise permitted by this Section 2.02(e) shall increase by three (3) Interest
Periods for each applicable Class so established.

 

-90-



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the Administrative Agent on
the date of such Borrowing in accordance with paragraph (b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrowers on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrowers severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrowers until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrowers, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If the Borrowers and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrowers the amount of such interest paid by the
Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(h) In accordance with requirements of Section 2.16(b), all Borrowings under the
Revolving Credit Commitments (i.e., the Tranche A Revolving Credit Facility and
the Tranche B Revolving Credit Facility) prior to the Maturity Date with respect
to the Tranche A Revolving Credit Facility shall be made on a pro rata basis.

 

-91-



--------------------------------------------------------------------------------

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit at sight
denominated in Dollars or an Available Currency for the account of the Parent
Borrower (provided that any Letter of Credit may be for the benefit of any
Subsidiary of the Parent Borrower) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment or (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Parent Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Parent Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to be issued hereunder and shall constitute Letters of Credit subject to
the terms hereof.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the Outstanding Amount of L/C Obligations in respect of such requested
Letter of Credit has been cash collateralized;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders under
the applicable Revolving Credit Facility have approved such expiry date;

 

-92-



--------------------------------------------------------------------------------

(D) the issuance of such Letter of Credit would violate any policies of the L/C
Issuer applicable to letters of credit generally; and

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit. Notwithstanding anything herein to the contrary, the
expiry date of any Letter of Credit denominated in a currency other than Dollars
must be approved by the relevant L/C Issuer in its sole discretion even if it is
less than twelve months after the date of issuance or last renewal and any
Auto-Extension Letter of Credit denominated in a currency other than Dollars
shall be issued only at the relevant L/C Issuer’s sole discretion.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Parent Borrower delivered to an L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Parent Borrower. Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 12:30 p.m. at
least two (2) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount
thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (g) the
Available Currency in which the requested Letter of Credit is to be issued will
be denominated and (h) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

 

-93-



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Parent Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Parent
Borrower (or its applicable Subsidiary) or enter into the applicable amendment,
as the case may be. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Letter of Credit.

(iii) If the Parent Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such extension at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-extension Notice Date”) in each such twelve month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the Parent Borrower shall not be required to make a
specific request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the relevant L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided that the relevant L/C Issuer
shall not permit any such extension if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven (7) Business
Days before the Non-extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Parent Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Parent
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

-94-



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the Parent
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
first Business Day immediately following any payment by an L/C Issuer under a
Letter of Credit with notice to the Parent Borrower (each such date, an “Honor
Date”), the Parent Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in Dollars
(it being understood that in a case of a Letter of Credit denominated in an
Available Currency other than Dollars, the amount of such Letter of Credit shall
be determined by taking the Dollar Amount of such Letter of Credit); provided
that if such reimbursement is not made on the date of drawing, the Borrowers
shall pay interest to the relevant L/C Issuer on such amount at the rate
applicable to Base Rate Loans (without duplication of interest payable on L/C
Borrowings). The L/C Issuer shall notify the Parent Borrower of the Dollar
Amount of the drawing promptly following the determination or revaluation
thereof. If the Parent Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Appropriate Lender of
the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in
the Dollar Amount thereof in the case of an Available Currency other than
Dollars) (the “Unreimbursed Amount”), and the amount of such Appropriate
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement thereof. In such event, the Parent Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share or other applicable share provided for under this Agreement of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Parent Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

 

-95-



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Parent Borrower
shall be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Appropriate Lender’s
payment to the Administrative Agent for the account of the relevant L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Parent Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Parent Borrower
of a Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Parent Borrower to reimburse the relevant
L/C Issuer for the amount of any payment made by such L/C Issuer under any
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

 

-96-



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Parent Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share or other
applicable share provided for under this Agreement thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the Dollar Amount received
by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Parent Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

-97-



--------------------------------------------------------------------------------

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
Parent Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Parent Borrower to the
extent permitted by applicable Law) suffered by the Parent Borrower that are
caused by such L/C Issuer’s gross negligence or willful misconduct as determined
in a final and non-appealable judgment by a court of competent jurisdiction when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the Parent Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Facility Lenders holding a majority
of thewith respect to the applicable Revolving Credit Commitments Facility or
Facilities, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Parent Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Parent Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Parent Borrower may have a claim against an L/C Issuer, and such L/C Issuer may
be liable to the Parent Borrower, to the extent, but only to the extent, of any
direct, as opposed to

 

-98-



--------------------------------------------------------------------------------

consequential or exemplary, damages suffered by the Parent Borrower which the
Parent Borrower proves were caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful or grossly negligent failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit, in each case as determined in a final and
non-appealable judgment by a court of competent jurisdiction. In furtherance and
not in limitation of the foregoing, each L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit issued to the Parent Borrower may for any reason remain
outstanding and partially or wholly undrawn, (ii) if any Event of Default occurs
and is continuing and the Administrative Agent or the Lenders holding a majority
of the Revolving Credit Commitments, as applicable, require the Parent Borrower
to Cash Collateralize the L/C Obligations pursuant to Section 8.02 or (iii) an
Event of Default set forth under Section 8.01(f) occurs and is continuing, the
Parent Borrower shall Cash Collateralize the then Outstanding Amount of all of
its L/C Obligations (in an amount equal to such Outstanding Amount determined as
of the date of such L/C Borrowing or the Letter of Credit Expiration Date, as
the case may be), and shall do so not later than 2:00 P.M., New York City time,
on (x) in the case of the immediately preceding clauses (i) through (iii),
(1) the Business Day that the Parent Borrower receives notice thereof, if such
notice is received on such day prior to 12:00 Noon, New York City time, or
(2) if clause (1) above does not apply, the Business Day immediately following
the day that the Parent Borrower receives such notice and (y) in the case of the
immediately preceding clause (iii), the Business Day on which an Event of
Default set forth under Section 8.01(f) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day. At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Parent
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Appropriate
Lenders). Derivatives of such term have corresponding meanings. The Parent
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuers and the Revolving Credit Lenders of the applicable Facility, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked
accounts at the Administrative Agent and may be invested in readily available
Cash Equivalents. If at any time the

 

-99-



--------------------------------------------------------------------------------

Administrative Agent determines that any funds held as Cash Collateral are
expressly subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Parent Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at the Administrative Agent as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Parent Borrower. To the extent
any Event of Default giving rise to the requirement to Cash Collateralize any
Letter of Credit pursuant to this Section 2.03(g) is cured or otherwise waived
by the Required Lenders, then so long as no other Event of Default has occurred
and is continuing, all Cash Collateral pledged to Cash Collateralize such Letter
of Credit shall be refunded to the Parent Borrower. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Parent Borrower or
the relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. In addition, the
Administrative Agent may request at any time and from time to time after the
initial deposit of Cash Collateral that additional Cash Collateral be provided
by the Parent Borrower in order to protect against the results of exchange rate
fluctuations with respect to Letters of Credit denominated in currencies other
than Dollars.

(h) Letter of Credit Fees. The Parent Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender for the applicable
Revolving Credit Facility in accordance with its Pro Rata Share or other
applicable share provided for under this Agreement a Letter of Credit fee for
each Letter of Credit issued pursuant to this Agreement equal to the Applicable
Rate times the daily maximum amount then available to be drawn under such Letter
of Credit (whether or not such maximum Dollar Amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit); provided, however, any Letter of Credit
fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of Credit pursuant to Section 2.17(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. Such
Letter of Credit fees shall be computed on a quarterly basis in arrears. Such
Letter of Credit fees shall be due and payable in Dollars on the first Business
Day after the end of each March, June, September and

 

-100-



--------------------------------------------------------------------------------

December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Parent Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it to any Loan
Party equal to 0.125% per annum (or such other lower amount as may be mutually
agreed by the Parent Borrower and the applicable L/C Issuer) of the maximum
Dollar Amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit) or such lesser fee as may be agreed with such L/C Issuer. Such fronting
fees shall be computed on a quarterly basis in arrears. Such fronting fees shall
be due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Parent Borrower shall
pay directly to each L/C Issuer for its own account with respect to each Letter
of Credit issued to the Loan Parties the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
ten (10) Business Days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement or any Letter of Credit Application, in the event
of any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender reasonably acceptable
to the Parent Borrower and the Administrative Agent may become an additional L/C
Issuer hereunder pursuant to a written agreement among the Parent Borrower, the
Administrative Agent and such Revolving Credit Lender. The Administrative Agent
shall notify the Revolving Credit Lenders of any such additional L/C Issuer.

(l) Existing Letters of Credit. The parties hereto agree that the Existing
Letters of Credit shall be deemed Letters of Credit for all purposes under this
Agreement, without any further action by the Parent Borrower.

(m) Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche or Class of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the L/C Issuer which issued such Letter of Credit, if one or
more other tranches or Classes of Revolving Credit Commitments in respect of
which the Letter of Credit Expiration Date shall

 

-101-



--------------------------------------------------------------------------------

not have so occurred are then in effect, such Letters of Credit for which
consent has been obtained shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Credit Lenders to
purchase participations therein and to make Revolving Credit Loans and payments
in respect thereof pursuant to Section 2.03(c) and (d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches or Classes up to an aggregate amount
not to exceed the aggregate principal amount of the unutilized Revolving Credit
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), the Parent Borrower
shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.03(g). Commencing with the maturity date of any tranche or Class of
Revolving Credit Commitments, the sublimit for Letters of Credit shall be agreed
solely with the L/C Issuer.

(n) Letter of Credit Reports. For so long as any Letter of Credit issued by an
L/C Issuer is outstanding, such L/C Issuer shall deliver to the Administrative
Agent on the last Business Day of each calendar month, and on each date that an
L/C Credit Extension occurs with respect to any such Letter of Credit, a report
in the form of Exhibit M, appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer.

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Parent Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Parent Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Parent
Borrower, and that the Parent Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, Bank
of America, in its capacity as Swing Line Lender agrees to make loans in Dollars
to the Parent Borrower (each such loan, a “Swing Line Loan”), from time to time
on any Business Day during the period beginning on the Business Day after the
Closing Date and until the Maturity Date of the Tranche B Revolving Credit
Facility in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share or other applicable share provided for
under this Agreement of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Swing Line Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, (i) the Revolving Credit Exposure shall
not exceed the aggregate Revolving Credit Commitment and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender (other than the
relevant Swing Line Lender), plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share

 

-102-



--------------------------------------------------------------------------------

or other applicable share provided for under this Agreement of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment then in effect; provided, further, that the Parent Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Parent Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date and shall specify (i) the amount to be
borrowed, which shall be a minimum of $250,000 (and any amount in excess of
$250,000 shall be an integral multiple of $100,000) and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the relevant Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower. Promptly
after receipt by the Swing Line Lender of any Swing Line Loan Notice (by
telephone or in writing), Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, such Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the relevant Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 5:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Parent Borrower. Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, the Swing Line Lender shall not be obligated to make any Swing Line
Loan at a time when a Revolving Credit Lender is a Defaulting Lender unless the
Swing Line Lender has entered into arrangements reasonably satisfactory to it
and the Parent Borrower to eliminate the Swing Line Lender’s Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender’s or Defaulting Lenders’ participation in such Swing Line Loans,
including by Cash Collateralizing, or obtaining a backstop letter of credit from
an issuer reasonably satisfactory to the Swing Line Lender to support, such
Defaulting Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding
Swing Line Loans.

 

-103-



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Parent Borrower
(which hereby irrevocably authorizes such Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the amount of Swing Line Loans of the Parent Borrower
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The relevant Swing Line Lender
shall furnish the Parent Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan, as
applicable, to the Parent Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the relevant Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

-104-



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the Parent
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Parent Borrower to repay the applicable Swing Line Loans, together with interest
as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the relevant Swing Line Lender receives any payment on account of such Swing
Line Loan, such Swing Line Lender will distribute to such Lender its Pro Rata
Share or other applicable share provided for under this Agreement of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by such Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of a Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Parent Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Parent Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

-105-



--------------------------------------------------------------------------------

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “non-Expiring Credit Commitment” and collectively, the
“non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the applicable
Borrowers shall still be obligated to pay Swing Line Loans allocated to the
Revolving Credit Lenders holding the Expiring Credit Commitments at the maturity
date of the Expiring Credit Commitment or if the Loans have been accelerated
prior to the maturity date of the Expiring Credit Commitment. Commencing with
the maturity date of any tranche of Revolving Credit Commitments, the sublimit
for Swing Line Loans shall be agreed solely with the Swing Line Lender.

Section 2.05 Prepayments.

(a) Optional. (i) Any Borrower may, upon notice to the Administrative Agent by
the Parent Borrower, at any time or from time to time voluntarily prepay any
Class or Classes of Term Loans and Revolving Credit Loans of any Class or
Classes in whole or in part without premium or penalty; provided that (1) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(New York City time) (A) three (3) Business Days prior to any date of prepayment
of Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a minimum principal
amount of $2,000,000, or a whole multiple of $1,000,000 in excess thereof; and
(3) any prepayment of Base Rate Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid (and, for the avoidance of doubt, may indicate
the prepayments by more than one Borrower on such date in such amounts so
specified, which, individually may be below any minimum or multiple but which in
aggregate amount on any given date shall satisfy such minimum and multiple
requirements). The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
such prepayment. If such notice is given by the Parent Borrower, the applicable
Borrower(s) shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. In the
case of each prepayment of the Loans pursuant to this Section 2.05(a), the
prepaying Borrower may in its sole discretion select the Borrowing or Borrowings
(and the order of maturity of principal payments) to be repaid, and such payment
shall be paid to the Appropriate Lenders in accordance with their

 

-106-



--------------------------------------------------------------------------------

respective Pro Rata Shares or other applicable share provided for under this
Agreement. Notwithstanding anything herein to the contrary, in accordance with
requirements of Section 2.16(b), all Borrowings under the Revolving Credit
Commitments (i.e., the Tranche A Revolving Credit Facility and the Tranche B
Revolving Credit Facility) prior to the Maturity Date with respect to the
Tranche A Revolving Credit Facility shall be prepaid on a pro rata basis.

(ii) The Parent Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $250,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Parent Borrower, the
Parent Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Parent Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of the
applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

(iv) Voluntary prepayments of any Class of Term Loans permitted hereunder shall
be applied to the remaining scheduled installments of principal thereof pursuant
to Section 2.07(a) in a manner determined at the discretion of the Parent
Borrower and specified in the notice of prepayment (and absent such direction,
in direct order of maturity).

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing, any Company Party
may prepay the outstanding Term Loans (which shall, for the avoidance of doubt,
be automatically and permanently canceled immediately upon such prepayment) (or
Holdings or any of its Subsidiaries may purchase such outstanding Loans and
immediately cancel them) on the following basis:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v); provided that no Company Party shall initiate any
action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a

 

-107-



--------------------------------------------------------------------------------

Company Party on the applicable Discounted Prepayment Effective Date; or (II) at
least three (3) Business Days shall have passed since the date the Company Party
was notified that no Term Lender was willing to accept any prepayment of any
Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of any Company Party’s election not to
accept any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Specified Discount Prepayment Response Date”).

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

 

-108-



--------------------------------------------------------------------------------

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Company Party of the respective Term Lenders’
responses to such offer, the Discounted Prepayment Effective Date and the
aggregate principal amount of the Discounted Term Loan Prepayment and the
tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the tranches of Term
Loans to be prepaid at the Specified Discount on such date and (III) each
Discount Prepayment Accepting Lender of the Specified Discount Proration, if
any, and confirmation of the principal amount, tranche and Type of Term Loans of
such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an

 

-109-



--------------------------------------------------------------------------------

aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by a Company Party shall remain
outstanding through the Discount Range Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., on the third Business Day after the date of delivery of
such notice to such Lenders (the “Discount Range Prepayment Response Date”).
Each Term Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Term Loans of the applicable tranche or tranches and the
maximum aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Term Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted

 

-110-



--------------------------------------------------------------------------------

Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment
of the principal amount of the relevant Term Loans for those Participating
Lenders whose Submitted Discount is a discount to par greater than or equal to
the Applicable Discount (the “Identified Participating Lenders”) shall be made
pro rata among the Identified Participating Lenders in accordance with the
Submitted Amount of each such Identified Participating Lender and the Auction
Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company Party
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche
or tranches of Term Loans the applicable Borrower is willing to prepay at a
discount (it being understood that different Solicited Discounted Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such event, each such offer will be treated as separate offer pursuant to the
terms of this Section 2.05(a)(v)(D)), (III) the Solicited Discounted Prepayment
Amount shall be in an aggregate amount not less than $10,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such solicitation by a
Company Party shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Solicited Discounted Prepayment Notice
and a form of the Solicited Discounted Prepayment Offer to be submitted by a

 

-111-



--------------------------------------------------------------------------------

responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m., on the third Business Day after the date of delivery of such notice to
such Term Lenders (the “Solicited Discounted Prepayment Response Date”). Each
Term Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount to par (the “Offered Discount”) at which such Term Lender is willing to
allow prepayment of its then outstanding Term Loan and the maximum aggregate
principal amount and tranches of such Term Loans (the “Offered Amount”) such
Term Lender is willing to have prepaid at the Offered Discount. Any Term Lender
whose Solicited Discounted Prepayment Offer is not received by the Auction Agent
by the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the tranches of Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Company Party at
the Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is

 

-112-



--------------------------------------------------------------------------------

greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”). The
Company Party will prepay outstanding Term Loans pursuant to this subsection (D)
to each Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Company Party of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Term Lender to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Company Party in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Company Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Company Party shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. on the Discounted Prepayment Effective Date and all such
prepayments shall be applied

 

-113-



--------------------------------------------------------------------------------

to the remaining principal installments of the relevant tranche of Loans on a
pro-rata basis across such installments. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a)(v)
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, and shall be applied to the
relevant Loans of such Lenders in accordance with their respective Pro Rata
Share. The aggregate principal amount of the tranches and installments of the
relevant Term Loans outstanding shall be deemed reduced by the full par value of
the aggregate principal amount of the tranches of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment. In
connection with each prepayment pursuant to this Section 2.05(a)(v), the
relevant Company Party shall make a representation to the Term Lenders that it
does not possess material non-public information with respect to Holdings and
its Subsidiaries or the securities of any of them that has not been disclosed to
the Term Lenders generally (other than Term Lenders who elect not to receive
such information) and shall waive any right to bring any action against the
Administrative Agent, in its capacity as such, in connection with any such
Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable
Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

 

-114-



--------------------------------------------------------------------------------

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(vi) Notwithstanding the foregoing, in the event that, on or prior to the date
that is six months after the Amendment No. 2 Effective Date, any Borrower
(x) prepays, refinances, substitutes or replaces any Term B-2 Loans pursuant to
a Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.05(b)(iii) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Parent Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Term Lenders, (I) in the case of
clause (x), a prepayment premium of 1.00% of the aggregate principal amount of
the Term B-2 Loans so prepaid, refinanced, substituted or replaced and (II) in
the case of clause (y), a fee equal to 1.00% of the aggregate principal amount
of the applicable Term B-2 Loans outstanding immediately prior to such
amendment. Such amounts shall be due and payable on the date of effectiveness of
such Repricing Transaction.

(vii) Notwithstanding the foregoing, in the event that, on or prior to the date
that is six months after the Amendment No. 3 Effective Date, any Borrower
(x) prepays, refinances, substitutes or replaces any Term B-3 Loans pursuant to
a Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.05(b)(iii) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Parent Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Term Lenders, (I) in the case of
clause (x), a prepayment premium of 1.00% of the aggregate principal amount of
the Term B-3 Loans so prepaid, refinanced, substituted or replaced and (II) in
the case of clause (y), a fee equal to 1.00% of the aggregate principal amount
of the applicable Term B-3 Loans outstanding immediately prior to such
amendment. Such amounts shall be due and payable on the date of effectiveness of
such Repricing Transaction.

(b) Mandatory. (i) Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) (commencing with the fiscal year
ended December 31, 2012) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrowers shall, subject to clause
(b)(vii) of this Section 2.05, cause to be prepaid an aggregate principal amount
of Term Loans in an amount equal to (A) the Applicable ECF Percentage of Excess
Cash Flow, if any, for the fiscal year covered by such financial statements
minus (B) the sum of (1) all voluntary prepayments of Term Loans made during
such fiscal year pursuant to Section 2.05(a)(v), in an amount equal to the
discounted amount actually paid in respect of the principal amount of such Term
Loans, during such fiscal year or after year-end and prior to when such Excess
Cash Flow prepayment is due, (2) all other voluntary prepayments of Term Loans
during such fiscal year or after year-end and prior

 

-115-



--------------------------------------------------------------------------------

to when such Excess Cash Flow prepayment is due and (3) all voluntary
prepayments of Revolving Credit Loans during such fiscal year or after year-end
and prior to when such Excess Cash Flow prepayment is due, to the extent the
Revolving Credit Commitments are permanently reduced by the amount of such
payments and, in the case of each of the immediately preceding clauses (1),
(2) and (3), to the extent such prepayments are funded with the Internally
Generated Cash.

(ii) If (1) the Parent Borrower or any Restricted Subsidiary of the Parent
Borrower Disposes of any property or assets (other than any Disposition of any
property or assets permitted by Section 7.05(a), (b), (c), (d), (e), (g), (h),
(i), (l), (m) (except as set forth in the proviso thereof and except to the
extent such property is subject to a Mortgage), (n), (o), (p), (q) or
(s) (except as set forth in the proviso thereof)), or (2) any Casualty Event
occurs, which results in the realization or receipt by the Parent Borrower or
Restricted Subsidiary of Net Proceeds, the Borrowers shall cause to be prepaid
on or prior to the date which is ten (10) Business Days after the date of the
realization or receipt by the Parent Borrower or any Restricted Subsidiary of
such Net Proceeds, subject to clause (b)(vii) of this Section 2.05, an aggregate
principal amount of Term Loans in an amount equal to 100% of all such Net
Proceeds received; provided that if at the time that any such prepayment would
be required, the Borrowers are required to offer to repurchase Permitted First
Priority Refinancing Debt, Incremental Equivalent Debt or other Indebtedness
permitted by Section 7.03 that is secured on a pari passu basis with the
Obligations (or, in each case, any Permitted Refinancing thereof that is secured
on a pari passu basis with the Obligations) pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such
Disposition or Casualty Event (such Permitted First Priority Refinancing Debt,
Incremental Equivalent Debt or other Indebtedness permitted by Section 7.03 that
is secured on a pari passu basis with the Obligations (or, in each case, any
Indebtedness pursuant to a Permitted Refinancing in respect thereof that is
secured on a pari passu basis with the Obligations) required to be offered to be
so repurchased or prepaid, “Other Applicable Indebtedness”), then the Borrowers
may apply such Net Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such net proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly; provided, further, that to the extent the holders
of Other Applicable Indebtedness decline to have such indebtedness repurchased
or prepaid, the declined amount shall promptly (and in any event within ten
(10) Business Days after the date of such rejection) be applied to prepay the
Term Loans in accordance with the terms hereof.

 

-116-



--------------------------------------------------------------------------------

(iii) If the Parent Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (A) not permitted to be incurred or issued
pursuant to Section 7.03 or (B) that is intended to constitute Credit Agreement
Refinancing Indebtedness, the Borrowers shall cause to be prepaid an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt by the Parent Borrower or such Restricted Subsidiary of such Net
Proceeds.

(iv) If for any reason the aggregate Outstanding Amount of Revolving Credit
Loans, Swing Line Loans and L/C Obligations at any time exceeds the aggregate
Revolving Credit Commitments then in effect, the Borrowers shall promptly prepay
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided that the
Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(iv) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount
exceeds the aggregate Revolving Credit Commitments then in effect.

(v) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Term Loan Extension Request, Revolver Extension Request or any
Incremental Amendment, (A) each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that (i) any prepayment of Term Loans with the Net
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt, and (ii) any Class of Incremental Term
Loans may specify that one or more other Classes of Term Loans and Incremental
Term Loans may be prepaid prior to such Class of Incremental Term Loans);
(B) with respect to each Class of Term Loans, each prepayment pursuant to
clauses (i) through (iii) of this Section 2.05(b) shall be applied to the
scheduled installments of principal thereof following the date of prepayment
pursuant to Section 2.07(a) in direct order of maturity; and (C) each such
prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Shares of such prepayment.

(vi) The Parent Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by the Borrowers pursuant
to clauses (i) through (iii) of this Section 2.05(b) at least three (3) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment to be made by the Borrowers. Such notice may
also further specify a portion of such prepayment to come from more than one
Borrower so long as, in the aggregate, all such separate amounts together equal
the full amount of such required prepayment. The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Parent Borrower’s
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment. Each Term Lender may reject all or a portion of its Pro Rata Share
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of
Term Loans required to be made pursuant to clauses (i), (ii) and (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Parent Borrower no later than 5:00 p.m. one
Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such

 

-117-



--------------------------------------------------------------------------------

prepayment; provided that no Lender may reject any prepayment made under
Section 2.05(b)(iii)(B). Each Rejection Notice from a given Lender shall specify
the principal amount of the mandatory repayment of Term Loans to be rejected by
such Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds shall be offered to
the Term Lenders not so declining such prepayment on a pro rata basis in
accordance with the amounts of the Term Loans of such Lender (with such
non-declining Term Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner specified by the Administrative
Agent). To the extent such non-declining Term Lenders elect to decline their Pro
Rata Share of such Declined Proceeds, any Declined Proceeds remaining thereafter
shall be retained by the Borrowers.

(vii) Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05 but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Parent Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Proceeds or
Excess Cash Flow will be promptly (and in any event not later than two Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.05 and (ii) to the extent that the Parent Borrower
has determined in good faith that repatriation of any of or all the Net Proceeds
of any Foreign Disposition or Foreign Subsidiary Excess Cash Flow would have
material adverse tax cost consequences with respect to such Net Proceeds or
Excess Cash Flow, such Net Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary; provided that, in the case of
this clause (ii), on or before the date on which any such Net Proceeds so
retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to this Section 2.05(b) or any such Excess Cash Flow would
have been required to be applied to prepayments pursuant to this
Section 2.05(b), the Borrowers apply an amount equal to such Net Proceeds or
Excess Cash Flow to such reinvestments or prepayments, as applicable, as if such
Net Proceeds or Excess Cash Flow had been received by the Parent Borrower rather
than such Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Proceeds or Excess Cash Flow
had been repatriated (or, if less, the Net Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary).

 

-118-



--------------------------------------------------------------------------------

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrowers may, in
their sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Parent
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Parent
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with the relevant provisions of this
Section 2.05. Such deposit shall be deemed to be a prepayment of such Loans by
the Borrowers for all purposes under this Agreement.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Parent Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Day prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000, or any whole multiple of $1,000,000 in excess thereof or, if less,
the entire amount thereof and (iii) if, after giving effect to any reduction of
the Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Revolving Credit FacilityFacilities, such sublimit
shall be automatically reduced by the amount of such excess. Except as provided
above, the amount of any such Commitment reduction shall not be applied to the
Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise specified
by the Parent Borrower. Notwithstanding the foregoing, the Parent Borrower may
rescind or postpone any notice of termination of any Commitments if such
termination would have resulted from a refinancing of all of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The Term B Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the funding of Term B Loans to be made by it
on the Closing Date. The Tranche A Revolving Credit Commitment of
eachCommitments of the Tranche A Revolving Credit LenderLenders shall
automatically and permanently

 

-119-



--------------------------------------------------------------------------------

terminate on the Maturity Date. The for the Tranche A Revolving Credit Facility.
The Tranche B Revolving Credit Commitments of the Tranche B Revolving Credit
Lenders shall automatically and permanently terminate on the Maturity Date for
the Tranche B Revolving Credit Facility. The Term B-1 Commitment of each
Additional Term B-1 Lender shall be automatically terminated on the Amendment
No. 1 Effective Date upon the borrowing of the Additional Term B-1 Loans on such
date. The Term B-2 Commitment of each Additional Term B-2 Lender shall be
automatically terminated on the Amendment No. 2 Effective Date upon the
borrowing of the Additional Term B-2 Loans on such date. The Term B-3 Commitment
of each Term B-3 Lender shall be automatically terminated on the Amendment No. 3
Effective Date upon the borrowing of the Term B-3 Loans on such date. The
Incremental Term B-2 Commitment of each Incremental Term B-2 Lender shall be
automatically terminated on the Amendment No. 4 Effective Date upon the
borrowing of the Incremental Term B-2 Loans on such date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the AggregateTranche A Revolving Credit
Commitments or Tranche B Revolving Credit Commitments, as applicable, shall be
paid on the effective date of such termination.

Section 2.07 Repayment of Loans.

(a) Term Loans. The Borrowers shall, jointly and severally, repay to the
Administrative Agent for the ratable account of the Appropriate Lenders (i) on
the last Business Day of each March, June, September and December, commencing on
the last Business Day of September, 2015, an aggregate principal amount equal to
$4,230,056.68 (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (ii) on the Maturity Date for the Term B-2 Loans, the aggregate principal
amount of all Term B-2 Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrowers shall, jointly and severally, repay to
the Administrative Agent for the ratable account of the Appropriate Lenders
(i) on the Maturity Date for the Tranche A Revolving Credit Facility, the
aggregate principal amount of all RevolvingTranche A Revolving Credit Loans
under such Facility outstanding on such date and (ii) on the Maturity Date for
the Tranche B Revolving Credit Facility, the aggregate principal amount of all
Tranche B Revolving Credit Loans under such Facility outstanding on such date.

(c) Swing Line Loans. The Parent Borrower shall repay the aggregate principal
amount of its Swing Line Loans on the earlier to occur of (i) the date five
(5) Business Days after such Loan is made and (ii) the Maturity Date for the
applicable Revolving Credit Facility (subject to 2.04(g)).

 

-120-



--------------------------------------------------------------------------------

(d) Term B-3 Loans. The Borrowers shall, jointly and severally, repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
last Business Day of each March, June, September and December, commencing with
the quarter during which the Amendment No. 3 Effective Date occurs, an aggregate
principal amount equal to 0.25% of the aggregate principal amount of all Term
B-3 Loans outstanding on the Amendment No. 3 Effective Date (which payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05).

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan (other than a Swing Line Loan) shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate, for such Interest Period plus the Applicable Rate;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Revolving Credit Loans.

(b) During the continuance of a Default under Section 8.01(a), the Borrowers
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. TheWith respect to each applicable Revolving Credit
Facility, the Parent Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Credit Lender under each Facility in accordance with
its Pro Rata Share or other applicable share provided for under this Agreement,
a commitment fee equal to the Applicable Rate with respect to Revolving Credit
Loan commitment fees

 

-121-



--------------------------------------------------------------------------------

times the actual daily amount by which the aggregate Revolving Credit Commitment
for the applicable Facility exceeds the sum of (A) the Outstanding Amount of
Revolving Credit Loans for such Facility and (B) the Outstanding Amount of L/C
Obligations for such Facility; provided that any commitment fee accrued with
respect to any of the Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Parent Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Parent Borrower prior to such time; and
provided, further, that no commitment fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee on each Revolving Credit Facility shall accrue at all times from
the Closing Date until the Maturity Date for the Revolving Creditsuch Facility,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date during the first full fiscal quarter to occur after the Closing
Date, and on the Maturity Date for the Revolving Creditsuch Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Parent Borrower shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Parent
Borrower and the applicable Agent).

(c) Closing Fees. The Parent Borrower agrees to pay on the Closing Date to each
Lender party to this Agreement on the Closing Date, as fee compensation for the
funding of such Lender’s Term Loan and making of such Lender’s Revolving Credit
Commitment, a closing fee (the “Closing Fee”) in an amount equal to (x) an
amount to be agreed of the stated principal amount of such Lender’s Revolving
Credit Commitment on the Closing Date and (y) 3.00% of the stated principal
amount of such Lender’s Term Loan made on the Closing Date. Such Closing Fee
will be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter and, in the case of the Term Loans,
such Closing Fee shall be netted against Term Loans made by such Lender.

(d) Term B-3 Loan Funding Fee. The Parent Borrower agrees to pay on the
Amendment No. 3 Effective Date to each Term B-3 Lender party to Amendment No. 3,
as fee compensation for the funding of such Lender’s Term B-3 Loan, a funding
fee (the “Amendment No. 3 Funding Fee”) in an amount equal to 1.50% of the
stated principal amount of such Lender’s Term B-3 Loans funded on the Amendment
No.3

 

-122-



--------------------------------------------------------------------------------

Effective Date. Such Amendment No. 3 Funding Fee will be in all respects fully
earned, due and payable on the Amendment No. 3 Effective Date and nonrefundable
and non-creditable thereafter and shall be netted against Term B-3 Loans made by
such Term B-3 Lender.

(e) Incremental Term B-2 Loan Funding Fee. The Parent Borrower agrees to pay on
the Amendment No. 4 Effective Date to each Incremental Term B-2 Lender, as fee
compensation for the funding of such Lender’s Incremental Term B-2 Loan, a
funding fee (the “Amendment No. 4 Funding Fee”) in an amount equal to 0.25% of
the stated principal amount of such Lender’s Incremental Term B-2 Loans funded
on the Amendment No. 4 Effective Date. Such Amendment No. 4 Funding Fee will be
in all respects fully earned, due and payable on the Amendment No. 4 Effective
Date and non-refundable and non-creditable thereafter and shall be netted
against Incremental Term B-2 Loans made by such Incremental Term B-2 Lender.

Section 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of three hundred and sixty-five (365) days, or three hundred and
sixty-six (366) days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrowers, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the applicable
Borrower(s) shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

-123-



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share provided for
under this Agreement) of such payment in like funds as received by wire transfer
to such Lender’s applicable Lending Office. All payments received by the
Administrative Agent after 2:00 p.m., shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

(b) If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

-124-



--------------------------------------------------------------------------------

(c) Unless the Parent Borrower (on behalf of itself and on behalf of the
Co-Borrowers) or any Lender has notified the Administrative Agent, prior to the
date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrowers or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that the Borrowers or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrowers failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrowers to the date such amount
is recovered by the Administrative Agent (the “Compensation Period”) at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
When such Lender makes payment to the Administrative Agent (together with all
accrued interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrowers, and the Borrowers shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Parent Borrower may have against any Lender as a result of any default by such
Lender hereunder.

A notice of the Administrative Agent to any Lender or the Parent Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

-125-



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

Section 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal or interest on account of the Loans made by
it, or the participations in L/C Obligations and Swing Line Loans held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of any principal or interest on such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such

 

-126-



--------------------------------------------------------------------------------

purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. For avoidance of doubt, the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement as in effect from time to time (including the application of
funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder. Each Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

Section 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Parent Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request (A) one or more new commitments which may
be in the same Facility as any outstanding Term Loans (a “Term Loan Increase”)
or a new Class of term loans (collectively with any Term Loan Increase, the
“Incremental Term Commitments”) and/or, (B) one or more increases in the amount
of the Tranche A Revolving Credit Commitments (a “Tranche A Revolving Commitment
Increase”) or, (C) one or more increases in the amount of the Tranche B
Revolving Credit Commitments (a “Tranche B Revolving Commitment Increase” and,
collectively with any Tranche A Revolving Commitment Increase, “Revolving
Commitment Increases”) and/or (D) the establishment of one or more new revolving
credit commitments (any such new commitments, collectively with any Revolving
Commitment Increases, the “Incremental Revolving Credit Commitments” and the
Incremental Revolving Credit Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders.

 

-127-



--------------------------------------------------------------------------------

(b) Incremental Loans. Any Incremental Term Loans or Incremental Revolving
Credit Commitments effected through the establishment of one or more new
revolving credit commitments or new Term Loans made on an Incremental Facility
Closing Date shall be designated a separate Class of Incremental Term Loans or
Incremental Revolving Credit Commitments, as applicable, for all purposes of
this Agreement. On any Incremental Facility Closing Date on which any
Incremental Term Commitments of any Class are effected (including through any
Term Loan Increase), subject to the satisfaction of the terms and conditions in
this Section 2.14, (i) each Incremental Term Lender of such Class shall make a
Loan to the Parent Borrower (an “Incremental Term Loan”) in an amount equal to
its Incremental Term Commitment of such Class and (ii) each Incremental Term
Lender of such Class shall become a Lender hereunder with respect to the
Incremental Term Commitment of such Class and the Incremental Term Loans of such
Class made pursuant thereto. On any Incremental Facility Closing Date on which
any Incremental Revolving Credit Commitments of any Class are effected through
the establishment of one or more new revolving credit commitments (including
through any Revolving Commitment Increase), subject to the satisfaction of the
terms and conditions in this Section 2.14, (i) each Incremental Revolving Credit
Lender of such Class shall make its Commitment available to the Parent Borrower
(when borrowed, an “Incremental Revolving Loan” and collectively with any
Incremental Term Loan, an “Incremental Loan”) in an amount equal to its
Incremental Revolving Credit Commitment of such Class and (ii) each Incremental
Revolving Credit Lender of such Class shall become a Lender hereunder with
respect to the Incremental Revolving Credit Commitment of such Class and the
Incremental Revolving Loans of such Class made pursuant thereto. Notwithstanding
the foregoing, Incremental Term Loans may have identical terms to any of the
Term Loans and be treated as the same Class as any of such Term Loans.

(c) Incremental Loan Request. Each Incremental Loan Request from the Parent
Borrower pursuant to this Section 2.14 shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Incremental Revolving
Credit Commitments. Incremental Term Loans may be made, and Incremental
Revolving Credit Commitments may be provided, by any existing Lender (but each
existing Lender will not have an obligation to make any Incremental Commitment,
nor will the Parent Borrower have any obligation to approach any existing
lenders to provide any Incremental Commitment) or by any other bank or other
financial institution (any such other bank or other financial institution being
called an “Additional Lender”) (each such existing Lender or Additional Lender
providing such, an “Incremental Revolving Credit Lender” or “Incremental Term
Lender,” as applicable, and, collectively, the “Incremental Lenders”); provided
that (i) the Administrative Agent, each Swing Line Lender and each L/C Issuer
shall have consented (not to be unreasonably withheld or delayed) to such
Lender’s or Additional Lender’s making such Incremental Term Loans or providing
such Revolving Commitment Increases to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender, (ii) with
respect to Incremental Term Commitments, any Affiliated Lender providing an
Incremental Term Commitment shall be subject to the same restrictions set forth
in Section 10.07(k) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Term Loans and
(iii) Affiliated Lenders may not provide Incremental Revolving Credit
Commitments.

 

-128-



--------------------------------------------------------------------------------

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) no Event of Default shall exist after giving effect to such Incremental
Commitments;

(ii) after giving effect to such Incremental Commitments, the conditions of
Section 4.02 shall be satisfied (it being understood that all references to “the
date of such Credit Extension” or similar language in such Section 4.02 shall be
deemed to refer to the effective date of such Incremental Amendment);

(iii) the Parent Borrower and its Restricted Subsidiaries shall be in compliance
with the covenants set forth in Section 7.11, determined on a Pro Forma Basis as
of the Incremental Facility Closing Date and the last day of the most recently
ended Test Period (or, if no Test Period cited in Section 7.11 has passed, the
covenants in Section 7.11 for the first Test Period cited in such Section shall
be satisfied as of the last four quarters ended), in each case, as if any
Incremental Term Loans or Incremental Revolving Credit Commitments, as
applicable, available under such Incremental Commitments had been outstanding on
the last day of such fiscal quarter of the Parent Borrower for testing
compliance therewith, and, in each case, with respect to any Incremental
Revolving Credit Commitment, assuming a borrowing of the maximum amount of Loans
available thereunder, and excluding the cash proceeds of any such Incremental
Loans;

(iv) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $20,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $20,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $10,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $10,000,000
if such amount represents all remaining availability under the limit set forth
in the next sentence); and

(v) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed (A) $300,000,000 in the aggregate
pursuant to this clause (A) or (B) at its option, up to an additional amount of
Incremental Term Loans or Incremental Revolving Credit Commitment Increases so
long as the Consolidated First Lien Net Leverage Ratio is no more than 4.00 to
1.00 as of the last day of the most recently ended period of four fiscal
quarters of the Parent Borrower for which financial statements are internally
available, determined on the applicable Incremental Facility Closing Date, after
giving effect to any such incurrence on a Pro Forma Basis, and, in each case,
with respect to any Incremental Revolving Credit Commitment, assuming a
borrowing of the maximum amount of Loans available thereunder, and excluding the
cash proceeds of any such Incremental Term Loans or Incremental Revolving Credit
Commitments.

 

-129-



--------------------------------------------------------------------------------

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Loans
and Incremental Revolving Credit Commitments, as the case may be, of any Class
shall be as agreed between the Parent Borrower and the applicable Incremental
Lenders providing such Incremental Commitments, and except as otherwise set
forth herein, to the extent not identical to the Term Loans or, Tranche A
Revolving Credit Commitments or Tranche B Revolving Credit Commitments, as
applicable, each existing on the Incremental Facility Closing Date, shall be
reasonably satisfactory to Administrative Agent. In any event:

(i) the Incremental Term Loans:

(A) shall rank pari passu in right of payment and of security with the Revolving
Credit Loans and the Term Loans,

(B) shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans,

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of then-existing Term Loans,

(D) shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above and clause (e)(iii) below, amortization determined by the Parent
Borrower and the applicable Incremental Term Lenders, and

(E) the Incremental Term Loans may participate on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments of Term Loans hereunder, as specified in the applicable
Incremental Amendment.

(ii) the Incremental Revolving Credit Commitments and Incremental Revolving
Loans shall be identical to the Revolving Credit Commitments and the Revolving
Credit Loans, other than the Maturity Date and as set forth in this
Section 2.14(e)(ii); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

(A) any such Incremental Revolving Credit Commitments or Incremental Revolving
Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans,

 

-130-



--------------------------------------------------------------------------------

(B) any such Incremental Revolving Credit Commitments or Incremental Revolving
Loans shall not mature earlier than the Latest Maturity Date of any Revolving
Credit Loans outstanding at the time of incurrence of such Incremental Revolving
Credit Commitments,

(C) the borrowing and repayment (except for (1) payments of interest and fees at
different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis with all other Revolving Credit Commitments on the Incremental Facility
Closing Date,

(D) subject to the provisions of Sections 2.03(m) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments with
a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments on the Incremental
Facility Closing Date (and except as provided in Section 2.03(m) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued),

(E) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Parent Borrower shall be permitted to permanently repay and
terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class,

(F) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date, and

(G) any Incremental Revolving Credit Commitments may constitute a separate Class
or Classes, as the case may be, of Commitments from the Classes constituting the
applicable Revolving Credit Commitments prior to the Incremental Facility
Closing Date; provided at no time shall there be Revolving Credit Commitments
hereunder (including Incremental Revolving Credit Commitments and any original
Revolving Credit Commitments) which have more than three different Maturity
Dates.

 

-131-



--------------------------------------------------------------------------------

(iii) the amortization schedule applicable to any Incremental Loans and the
All-In Yield applicable to the Incremental Term Loans or Incremental Revolving
Loans of each Class shall be determined by the Parent Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, that with respect to any Loans made under
Incremental Term Commitments or Incremental Revolving Credit Commitments, the
All-In Yield applicable to such Incremental Term Loans or Incremental Revolving
Loans shall not be greater than the applicable All-In Yield payable pursuant to
the terms of this Agreement as amended through the date of such calculation with
respect to Term Loans or, Tranche A Revolving Credit Loans or Tranche B
Revolving Credit Loans, as applicable, plus 50 basis points per annum unless the
interest rate (together with, as provided in the proviso below, the Eurocurrency
or Base Rate floor) with respect to the Term Loans or, Tranche A Revolving
Credit LoanLoans or Tranche B Revolving Credit Loans, as applicable, is
increased so as to cause the then applicable All-In Yield under this Agreement
on each outstanding Class of Term Loans or, Tranche A Revolving Credit Loans or
Tranche B Revolving Credit Loans, as applicable to equal the All-In Yield then
applicable to the Incremental Term Loans or Incremental Revolving Loans, as
applicable, minus 50 basis points; provided that any increase in All-In Yield to
any existing Term Loan or, Tranche A Revolving Credit LoanLoans or Tranche B
Revolving Credit Loans due to the application of a Eurocurrency or Base Rate
floor on any Incremental Term Loan or Incremental Revolving Loan shall be
effected solely through an increase in (or implementation of, as applicable) any
Eurocurrency or Base Rate floor applicable to such existing Term Loan or,
Tranche A Revolving Credit FacilityLoans or Tranche B Revolving Credit Loans, as
applicable.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitment shall become Commitments (or in the case
of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicableTranche A
Revolving Credit Commitment or Tranche B Revolving Credit Commitment, as
applicable), under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Incremental Lender providing such Commitments
and the Administrative Agent. The Incremental Amendment may, without the consent
of any other Loan Party, Agent or Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Parent Borrower, to
effect the provisions of this Section 2.14. The Borrowers will use the proceeds
of the Incremental Term Loans and Incremental Revolving Credit Commitments
Increases for any purpose not prohibited by this Agreement. No Lender shall be
obligated to provide any Incremental Term Loans or Incremental Revolving Credit
Commitments, unless it so agrees.

 

-132-



--------------------------------------------------------------------------------

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Tranche A Revolving Credit Commitments or Tranche B
Revolving Credit Commitments pursuant to this Section 2.14, (a) if the increase
relates to the Tranche A Revolving Credit Facility, each of the Tranche A
Revolving Credit Lenders shall assign to each of the Incremental Revolving
Credit Lenders, and each of the Incremental Revolving Credit Lenders shall
purchase from each of the Tranche A Revolving Credit Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Credit Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Tranche A Revolving Credit Loans will be held by existing Tranche A Revolving
Credit Lenders and Incremental Revolving Credit Lenders ratably in accordance
with their Tranche A Revolving Credit Commitments after giving effect to the
addition of such Incremental Revolving Credit Commitments to the Tranche A
Revolving Credit Commitments, (b) if the increase relates to the Tranche B
Revolving Credit Facility, each of the Tranche B Revolving Credit Lenders shall
assign to each of the Incremental Revolving Credit Lenders, and each of the
Incremental Revolving Credit Lenders shall purchase from each of the Tranche B
Revolving Credit Lenders, at the principal amount thereof, such interests in the
Incremental Revolving Credit Loans outstanding on such Incremental Facility
Closing Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such Tranche B Revolving Credit Loans will be
held by existing Tranche B Revolving Credit Lenders and Incremental Revolving
Credit Lenders ratably in accordance with their Tranche B Revolving Credit
Commitments after giving effect to the addition of such Incremental Revolving
Credit Commitments to the Tranche B Revolving Credit Commitments, (c) each
Incremental Revolving Credit Commitment shall be deemed for all purposes a
Tranche A Revolving Credit Commitment or Tranche B Revolving Credit Commitment,
as applicable, and each Loan made thereunder shall be deemed, for all purposes,
a Tranche A Revolving Credit Loan or Tranche B Revolving Credit Loan, as
applicable and (cd) each Incremental Revolving Credit Lender shall become a
Lender with respect to the Incremental Revolving Credit Commitments and all
matters relating thereto. The Administrative Agent and the Lenders hereby agree
that the minimum borrowing and prepayment requirements in Section 2.02 and
2.05(a) of this Agreement shall not apply to the transactions effected pursuant
to the immediately preceding sentence.

(h) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

 

-133-



--------------------------------------------------------------------------------

Section 2.15 Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Borrowers may obtain,
from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans and
the Revolving Credit Loans (or unused Revolving Credit Commitments) then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans or Incremental Term
Loans), in the form of Other Term Loans, Other Term Loan Commitments, Other
Revolving Credit Commitments, or Other Revolving Credit Loans pursuant to a
Refinancing Amendment; provided that notwithstanding anything to the contrary in
this Section 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Credit Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments (subject
to clause (3) below)) of Loans with respect to Other Revolving Credit
Commitments after the date of obtaining any Other Revolving Credit Commitments
shall be made on a pro rata basis with all other Revolving Credit Commitments,
(2) subject to the provisions of Section 2.03(m) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exist Extended Revolving Credit Commitments with a
longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Revolving Credit
Commitments in accordance with their percentage of the Revolving Credit
Commitments (and except as provided in Section 2.03(m) and Section 2.04(g),
without giving effect to changes thereto on an earlier maturity date with
respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued),, (3) the permanent repayment of Revolving Credit Loans with respect to,
and termination of, Other Revolving Credit Commitments after the date of
obtaining any Other Revolving Credit Commitments shall be made on a pro rata
basis with all other Revolving Credit Commitments, except that the Borrowers
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Other Revolving Credit Commitments and Other Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

 

-134-



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the third paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Parent Borrower, to
effect the provisions of this Section 2.15, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.

Section 2.16 Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Parent Borrower may at any time and from time
to time request that all or a portion of the Term Loans of a given Class (each,
an “Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Parent Borrower shall provide a notice to
the Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; provided,
however, that at no time shall there be Classes of Term Loans hereunder
(including Refinancing Term Loans and Extended Term Loans) which have more than
five (5) different Maturity Dates; (ii) the Effective Yield with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the Effective Yield
for the Term Loans of such Existing Term Loan Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Parent Borrower and the Lenders thereof; provided that no Extended
Term Loans may be optionally prepaid prior to the date on which all Term Loans
with an earlier final stated maturity (including Term Loans under the Existing
Term Loan Tranche from which they were amended) are repaid in full, unless such
optional prepayment is accompanied by a pro

 

-135-



--------------------------------------------------------------------------------

rata optional prepayment of such other Term Loans; provided, however, that
(A) no Default shall have occurred and be continuing at the time a Term Loan
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Term Loans of a given Term Loan Extension Series
at the time of establishment thereof be earlier than the then Latest Maturity
Date of any other Term Loans hereunder, (C) the Weighted Average Life to
Maturity of any Extended Term Loans of a given Term Loan Extension Series at the
time of establishment thereof shall be no shorter (other than by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Extended Term Loans) than the remaining Weighted Average Life to
Maturity of any Existing Term Loan Tranche, (D) any such Extended Term Loans
(and the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreements (to the extent any Intercreditor Agreement is then in
effect), (E) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing and (F) any Extended Term Loans may participate on
a pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche. Each Term Loan Extension Series of Extended Term Loans incurred under
this Section 2.16 shall be in an aggregate principal amount that is not less
than $50,000,000.

(b) Extension of Revolving Credit Commitments. The Parent Borrower may, on
behalf of the Borrowers, at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of a given Class (each, an “Existing
Revolver Tranche”) be amended to extend the Maturity Date with respect to all or
a portion of any principal amount of such Revolving Credit Commitments (any such
Revolving Credit Commitments which have been so amended, “Extended Revolving
Credit Commitments”) and to provide for other terms consistent with this
Section 2.16. In order to establish any Extended Revolving Credit Commitments,
the Parent Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders under the applicable
Existing Revolver Tranche) (each, a “Revolver Extension Request”) setting forth
the proposed terms of the Extended Revolving Credit Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) be identical to the Revolving Credit Commitments under the
Existing Revolver Tranche from which such Extended Revolving Credit Commitments
are to be amended, except that: (i) the Maturity Date of the Extended Revolving
Credit Commitments may be delayed to a later date than the Maturity Date of the
Revolving Credit Commitments of such Existing Revolver Tranche, to the extent
provided in the applicable Extension Amendment; provided, however, that at no
time shall there be Classes of Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments) which have more

 

-136-



--------------------------------------------------------------------------------

than five (5) different Maturity Dates; (ii) the Effective Yield with respect to
extensions of credit under the Extended Revolving Credit Commitments (whether in
the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Effective Yield for extensions of credit
under the Revolving Credit Commitments of such Existing Revolver Tranche, in
each case, to the extent provided in the applicable Extension Amendment;
(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Latest Maturity Date that is in effect on
the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Revolving Credit Commitments); and (iv) all
borrowings under the applicable Revolving Credit Commitments (i.e., the Existing
Revolver Tranche and the Extended Revolving Credit Commitments of the applicable
Revolver Extension Series) and repayments thereunder shall be made on a pro rata
basis (except for (I) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings) and (II)
repayments required upon the Maturity Date of the non-extending Revolving Credit
Commitments); provided, further, that (A) no Default shall have occurred and be
continuing at the time a Revolver Extension Request is delivered to Lenders,
(B) in no event shall the final maturity date of any Extended Revolving Credit
Commitments of a given Revolver Extension Series at the time of establishment
thereof be earlier than the then Latest Maturity Date of any other Revolving
Credit Commitments hereunder, (C) any such Extended Revolving Credit Commitments
(and the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreements (to the extent any Intercreditor Agreement is then in
effect) and (D) all documentation in respect of such Extension Amendment shall
be consistent with the foregoing. Any Extended Revolving Credit Commitments
amended pursuant to any Revolver Extension Request shall be designated a series
(each, a “Revolver Extension Series”) of Extended Revolving Credit Commitments
for all purposes of this Agreement; provided that any Extended Revolving Credit
Commitments amended from an Existing Revolver Tranche may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Revolver Extension Series with respect to such
Existing Revolver Tranche. Each Revolver Extension Series of Extended Revolving
Credit Commitments incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $10,000,000.

(c) Extension Request. The Parent Borrower shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the Existing Term Loan Tranche or Existing Revolver Tranche, as
applicable, are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.16. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Credit Commitments amended into Extended Revolving Credit Commitments,
as applicable, pursuant to any Extension Request. Any Lender holding a Loan
under an Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing
to have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request amended into Extended Term Loans and any
Revolving Credit Lender (each, an “Extending Revolving Credit Lender”) wishing
to have all or a portion of its Revolving Credit Commitments under

 

-137-



--------------------------------------------------------------------------------

the Existing Revolver Tranche subject to such Extension Request amended into
Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, which it has elected to request be amended into
Extended Term Loans or Extended Revolving Credit Commitments, as applicable
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, in respect of which applicable Term Lenders or
Revolving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested to be extended pursuant
to the Extension Request, Term Loans or Revolving Credit Commitments, as
applicable, subject to Extension Elections shall be amended to Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, on a pro rata
basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Credit Commitments, as applicable, included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, a “Extension
Amendment”) to this Agreement among the Borrowers, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.16(a) or (b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent (but only to the extent) necessary to
(i) reflect the existence and terms of the Extended

 

-138-



--------------------------------------------------------------------------------

Term Loans or Extended Revolving Credit Commitments, as applicable, incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.07
with respect to any Existing Term Loan Tranche subject to an Extension Election
to reflect a reduction in the principal amount of the Term Loans thereunder in
an amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension (with such amount to be applied
ratably to reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the second paragraph
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (v) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Parent Borrower, to effect the provisions of
this Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Parent Borrower may request (so long as no Default or Event of Default has
occurred and is continuing), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Parent Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a
result of any

 

-139-



--------------------------------------------------------------------------------

judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default has occurred and is continuing, to the
payment of any amounts owing to the Parent Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Parent Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Parent Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans of that Lender.

 

-140-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.17(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Parent Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

Section 2.18 Borrower Representative; Joint and Several Obligations of the
Borrowers.

(a) Each Borrower hereby designates and appoints the Parent Borrower as its
agent, attorney-in-fact and legal representative on its behalf for all purposes,
including issuing Committed Loan Notices and Swing Line Loan Notices; delivering
Compliance Certificates; giving instructions with respect to the disbursement of
the proceeds of the Loans; paying, prepaying and reducing loans, commitments, or
any other amounts owing under the Loan Documents; selecting interest rate
options; giving, receiving, accepting and rejecting all other notices, consents
or other communications hereunder or under any of the other Loan Documents; and
taking all other actions (including in respect of compliance with covenants) on
behalf of any Borrower or the Borrowers under the Loan Documents; provided,
however, that any amounts paid by the Parent Borrower on behalf of another
Borrower shall be deemed a payment by such other Borrower. The Parent Borrower
hereby accepts such appointment. The Administrative Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from the
Parent Borrower on behalf of one or more Borrowers as a notice or communication
from such Borrowers. Each warranty, covenant, agreement and undertaking made on
behalf of a Borrower by the Parent Borrower shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower. Any action, notice, delivery, receipt, acceptance, approval,
rejection or any other undertaking under any of the Loan Documents to be made by
the Parent Borrower in respect of the Obligations of any Borrower shall be
deemed, where applicable, to be made in the Parent Borrower’s capacity as
representative and agent on behalf of the applicable Borrower or Borrowers, and
any such action, notice, delivery, receipt, acceptance, approval, rejection or
other undertaking shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

 

-141-



--------------------------------------------------------------------------------

(b) The Borrowers shall have joint and several liability in respect of all
Obligations hereunder and under any other Loan Document to which any Borrower is
a party, without regard to any defense (other than the defense that payment in
full has been made), setoff or counterclaim which may at any time be available
to or be asserted by any other Loan Party against the Lenders, or by any other
circumstance whatsoever (with or without notice to or knowledge of the
Borrowers) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers’ liability hereunder, in bankruptcy or in
any other instance, and the Obligations of the Borrowers hereunder shall not be
conditioned or contingent upon the pursuit by the Lenders or any other person at
any time of any right or remedy against the Borrowers or against any other
person which may be or become liable in respect of all or any part of the
Obligations or against any Collateral or Guarantee therefor or right of offset
with respect thereto. The Borrowers hereby acknowledge that this Agreement is
the independent and several obligation of each Borrower (regardless of which
Borrower shall have delivered a Request for Credit Extension) and may be
enforced against each Borrower separately, whether or not enforcement of any
right or remedy hereunder has been sought against any other Borrower. Each
Borrower hereby expressly waives, with respect to any of the Loans made to any
other Borrower hereunder and any of the amounts owing hereunder by such other
Loan Parties in respect of such Loans, diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against such other Loan Parties under this Agreement or any other agreement or
instrument referred to herein or against any other person under any other
guarantee of, or security for, any of such amounts owing hereunder.

ARTICLE III.

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of any Borrower (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any Taxes. If a Borrower, any Guarantor or other applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) if the Tax in question is an Indemnified Tax or Other Tax, the sum payable
by the Borrowers or any Guarantor shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01), each of such Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions, (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment (or, if receipts or evidence are not available within thirty (30) days,
as soon as possible thereafter), if any Borrower or any Guarantor is the
applicable withholding agent, it shall furnish to such Agent or Lender (as the
case may be) the original or a copy of a receipt evidencing payment thereof or
other evidence acceptable to such Agent or Lender.

 

-142-



--------------------------------------------------------------------------------

(b) In addition, the Parent Borrower and the Co-Borrowers agree to pay any and
all present or future stamp, court or documentary Taxes and any other excise,
property, intangible or mortgage recording Taxes, imposed by any Governmental
Authority, which arise from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document excluding, in
each case, any such Tax imposed as a result of an Agent or Lender’s Assignment
and Assumption, grant of a participation, transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document (collectively, “Assignment Taxes”), except for
Assignment Taxes resulting from assignment or participation that is requested or
required in writing by Parent Borrower (all such non-excluded taxes described in
this Section 3.01(b) being hereinafter referred to as “Other Taxes”).

(c) Parent Borrower and each Guarantor agrees to indemnify each Agent and each
Lender for (i) the full amount of Indemnified Taxes and Other Taxes payable by
such Agent or such Lender and (ii) any expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the Governmental Authority. A certificate as to the amount of such
payment or liability prepared in good faith and delivered by such Agent or
Lender (or by an Agent on behalf of such Lender), accompanied by a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts shall be conclusive absent manifest error.

(d) Each Lender and Agent shall, at such times as are reasonably requested by
the Parent Borrower or the Administrative Agent, provide the Parent Borrower and
the Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Parent Borrower or the Administrative Agent certifying as to
any entitlement of such Lender to an exemption from, or reduction in,
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender and Agent shall, whenever a lapse in time or
change in circumstances renders such documentation obsolete or inaccurate in any
material respect, deliver promptly and on or before the date such documentation
expires, becomes obsolete or inaccurate to the Parent Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Parent Borrower or the
Administrative Agent) or promptly notify the Parent Borrower and the
Administrative Agent in writing of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding Tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the applicable withholding agent shall withhold amounts
required to be withheld by applicable Law from such payments at the applicable
statutory rate. Notwithstanding any other provision of this clause (d), a Lender
shall not be required to deliver any form pursuant to this clause (d) that such
Lender is not legally eligible to deliver. Without limiting the foregoing:

 

-143-



--------------------------------------------------------------------------------

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from federal
backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Parent
Borrower or the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit I hereto (any such certificate a “United States Tax
Compliance Certificate”) and (B) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN (or any successor forms), or

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Participant holding a participation granted by
a participating Lender), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY or any other required information
from each beneficial owner, as applicable (provided that, if one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such beneficial owner).

(iii) Each Agent that is a United States person (as defined in
Section 7701(a)(3)) of the Code) shall deliver to the Parent Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 with respect to fees received on its own
behalf, certifying that such Agent is exempt from federal backup withholding.
Each Agent that is not a United States person (as defined in Section 7701(a)(3)
of the Code) shall deliver to the Parent Borrower and the Administrative Agent
two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI with respect to fees received on its own behalf.

 

-144-



--------------------------------------------------------------------------------

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Parent Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the Parent
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws and such additional documentation reasonably requested by the Parent
Borrower or the Administrative Agent as may be necessary for the Parent Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment.

(f) Any Lender or Agent claiming any additional amounts payable pursuant to this
Section 3.01 shall use its reasonable efforts to mitigate or reduce the
additional amounts payable, which reasonable efforts may include a change in the
jurisdiction of its Lending Office (or any other measures reasonably requested
by the Parent Borrower) if such a change or other measures would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, result in any unreimbursed cost
or expense or be otherwise disadvantageous to such Lender.

(g) If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by a Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to such Loan
Party (but only to the extent of indemnification or additional amounts paid by
the Loan Party under this Section 3.01(g) with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Lender or Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund net of any Taxes payable by any Agent or Lender on such
interest); provided that the Loan Parties, upon the request of the Lender or
Agent, as the case may be, agree promptly to return such refund (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such party in the event such party is required to repay such refund to the
relevant taxing authority. This Section shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to Taxes that it deems confidential) to the Parent Borrower or any
other person.

 

-145-



--------------------------------------------------------------------------------

Section 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Parent Borrower through the Administrative
Agent, any obligation of such Lender to make or continue Eurocurrency Rate Loans
or to convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Parent Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Parent Borrower shall upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.
Upon any such prepayment or conversion, the Parent Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that Dollar deposits are not being
offered to banks in the London interbank eurodollar, or other applicable, market
for the applicable amount and the Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Parent Borrower and
each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Parent Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of such Eurocurrency Rate Loans or, failing
that, will be deemed to have converted such request, if applicable, into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes

 

-146-



--------------------------------------------------------------------------------

of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes indemnified pursuant to
Section 3.01, or any Taxes excluded from the definition of Indemnified Taxes
(other than Taxes excluded under clause (ii) thereof) or Other Taxes or
(ii) reserve requirements contemplated by Section 3.04(c)) and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining the Eurocurrency Rate Loan (or of maintaining its obligations to
make any Loan), or to reduce the amount of any sum received or receivable by
such Lender, then from time to time within fifteen (15) days after demand by
such Lender setting forth in reasonable detail such increased costs (with a copy
of such demand to the Administrative Agent given in accordance with
Section 3.06), the Parent Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
Notwithstanding anything herein to the contrary, for all purposes under this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted or
issued.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Parent Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction within fifteen (15) days after receipt
of such demand.

(c) Each Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of the Parent
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Parent Borrower, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and

 

-147-



--------------------------------------------------------------------------------

payable on each date on which interest is payable on such Loan, provided the
Parent Borrower shall have received at least fifteen (15) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or cost
from such Lender. If a Lender fails to give notice fifteen (15) days prior to
the relevant Interest Payment Date, such additional interest or cost shall be
due and payable fifteen (15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Parent Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 3.04(e) shall affect or postpone
any of the Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

Section 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Parent Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense actually
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Parent Borrower on a day other than the last day of the Interest
Period for such Loan; or

(b) any failure by the Parent Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan of the Parent Borrower on the date or in the amount
notified by the Parent Borrower;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the applicable Borrowers setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error. In determining such amount, such Agent or such Lender
may use any reasonable averaging and attribution methods.

 

-148-



--------------------------------------------------------------------------------

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Parent Borrower shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Parent Borrower of the event that
gives rise to such claim; provided that, if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Parent Borrower under Section 3.04, the Parent
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another applicable Eurocurrency Rate Loan, or, if applicable,
to convert Base Rate Loans into Eurocurrency Rate Loan, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Parent Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate

 

-149-



--------------------------------------------------------------------------------

Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans, to
the extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurocurrency Rate Loans under such Facility and by such Lender
are held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments for the applicable
Facility.

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) a Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Parent Borrower may, on ten
(10) Business Days’ prior written notice to the Administrative Agent and such
Lender, (x) replace such Lender by causing such Lender to (and such Lender shall
be obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to
be paid by the Parent Borrower in such instance) all of its rights and
obligations under this Agreement (in respect of any applicable Facility only in
the case of clause (i) or, with respect to a Class vote, clause (iii)) to one or
more Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Parent Borrower to find a replacement
Lender or other such Person; and provided, further, that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer, as the case may be,
and (1) in the case of a Lender (other than an L/C Issuer), repay all
Obligations of the Borrowers owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all Obligations of the Parent Borrower owing to
such L/C Issuer relating to the Loans and participations held by the L/C Issuer
as of such termination date and cancel or backstop on terms satisfactory to such
L/C Issuer any Letters of Credit issued by it; provided that in the case of any
such termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the relevant Borrowers or Administrative Agent.
Pursuant to such Assignment and Assumption, (A) the

 

-150-



--------------------------------------------------------------------------------

assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans, (B) all obligations of the Borrowers owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the relevant Borrowers, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender or Defaulting Lender
does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Non-Consenting Lender or Defaulting Lender,
then such Non-Consenting Lender or Defaulting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender or Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.06.

(d) In the event that (i) the Borrowers or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each affected Lender or each
Lender of a Class in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of the Loans and (iii) the Required
Lenders (or, in the case of a consent, waiver or amendment involving all
affected Lenders of a certain Class, the Required Class Lenders) have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

Section 3.08 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

-151-



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension.

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Parent Borrower and the Administrative
Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement;

(iii) a Note executed by the relevant Borrowers in favor of each Lender that has
requested a Note at least two (2) Business Days in advance of the Closing Date;

(iv) each Collateral Document set forth in Section 1.01C of the Confidential
Disclosure Letter required to be executed on the Closing Date as indicated on
such schedule, duly executed by each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank; and

(B) evidence that all other actions, recordings and filings required by the
Collateral Documents that the Administrative Agent may deem reasonably necessary
to satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(v) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

 

-152-



--------------------------------------------------------------------------------

(vi) an opinion from Ropes & Gray LLP, New York counsel to the Loan Parties,
substantially in the form of Exhibit N-1;

(vii) an opinion from (x) Andrews Kurth LLP, Texas counsel to the Loan Parties,
substantially in the form of Exhibit N-2 and (y) Bass, Berry & Sims PLC,
Tennessee counsel to the Loan Parties, substantially in the form of Exhibit N-3;

(viii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Parent Borrower (after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit D-2;

(ix) certified copies of the Merger Agreement and schedules thereto, duly
executed by the parties thereto, together with all material agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall reasonably request, each including certification by a
Responsible Officer of the Borrower that such documents are in full force and
effect as of the Closing Date and that the condition specified in clause (c)
below has been satisfied; and

(x) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties;

provided, however, that, each of the requirements set forth in clause
(iv) above, including the delivery of documents and instruments necessary to
satisfy the Collateral and Guarantee Requirement (except for the execution and
delivery of the Security Agreement and to the extent that a Lien on such
Collateral may be perfected (x) by the filing of a financing statement under the
Uniform Commercial Code or (y) by the delivery of stock certificates of the
Parent Borrower and its wholly owned Material Domestic Subsidiaries other than
any Unrestricted Subsidiaries) shall not constitute conditions precedent to any
Credit Extension on the Closing Date after the Parent Borrower’s use of
commercially reasonable efforts to provide such items on or prior to the Closing
Date or without undue burden or expense if the Parent Borrower agrees to
deliver, or cause to be delivered, such search results, documents and
instruments, or take or cause to be taken such other actions as may be required
to perfect such security interests within ninety (90) days after the Closing
Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).

 

-153-



--------------------------------------------------------------------------------

(b) All fees and expenses required to be paid hereunder and invoiced at least
three (3) Business Days before the Closing Date shall have been paid from the
proceeds of the initial fundings under the Facilities, including fees pursuant
to the Fee Letter.

(c) Prior to or substantially concurrently with the initial Borrowing on the
Closing Date, (i) the Equity Contribution shall have been consummated; (ii) the
Merger shall have been consummated in accordance with the terms of the Merger
Agreement (without giving effect to any amendments or waivers by Merger Sub
that, in any material respect, amend or waive any terms of the Merger Agreement
in a manner materially adverse to the Lenders (in their capacity as such)
without the consent of the Arrangers, such consent not to be unreasonably
withheld or delayed); provided that any reduction in the purchase price for the
Acquisition shall not be deemed to be materially adverse to the Lenders to the
extent (x) 67% of such reduction shall be applied to reduce the amount of
commitments in respect of the senior bridge loans, if any, and (y) 33% of such
reduction shall be applied to reduce the amount of the Equity Contribution; and
(iii) the Refinancing shall have been consummated.

(d) (A) Since December 31, 2010 and through August 3, 2011, except (i) as set
forth in the Company Disclosure Letter (as defined in the Merger Agreement) (it
being agreed that disclosure of any item in any Section of the Company
Disclosure Letter (whether or not an explicit cross reference appears) shall be
deemed to be disclosure with respect to any other Section of the Company
Disclosure Letter and any other representation or warranty made elsewhere in
Article III of the Merger Agreement to which the relevance of such item is
reasonably apparent from the face of such disclosure) or (ii) as disclosed in
the Company SEC Reports (as defined in the Merger Agreement) filed with the SEC
on or after August 11, 2009 and prior to August 3, 2011 (other than disclosures
in such Company SEC Reports contained in the “Risk Factors” or “Forward Looking
Statements” sections thereof to the extent such disclosures are general in
nature or cautionary, predictive or forward-looking in nature), there shall not
have occurred a Company Material Adverse Effect (as defined in the Merger
Agreement and, for purposes of this Agreement, without giving effect to any
actions taken or not taken, which are to be excluded from Company Material
Adverse Effect pursuant to clause (x) of the definition thereof with the written
consent, waiver or at the written request of Parent unless the Arrangers shall
have consented to such consent, waiver or request by the Parent) and (B) since
August 3, 2011, there shall not have occurred a Company Material Adverse Effect
(as defined in the Merger Agreement and, for purposes of this Agreement, without
giving effect to any actions taken or not taken, which are to be excluded from
Company Material Adverse Effect pursuant to clause (x) of the definition thereof
with the written consent, waiver or at the written request of Parent unless the
Arrangers shall have consented to such consent, waiver or request by the
Parent).

 

-154-



--------------------------------------------------------------------------------

(e) The Specified Representations shall be true and correct in all material
respects (or, if qualified by “materiality,” “Material Adverse Effect” or
similar language, in all respects (after giving effect to such qualification))
on and as of the Closing Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any references to Material Adverse Effect in the Specified
Representations shall be deemed to be references to Company Material Adverse
Effect (as defined in the Merger Agreement).

(f) The Lead Arrangers shall have received the Annual Financial Statements.

(g) The Lead Arrangers shall have received the Pro Forma Financial Statements.

(h) The Administrative Agent shall have received all documentation and other
information about the Borrowers and the Guarantors required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act that has been requested by the Administrative Agents in
writing at least 15 days prior to the Closing Date.

(i) The representations and warranties made by the Company in the Merger
Agreement that are material to the interests of the Lenders shall be true and
correct, but only to the extent that Merger Sub or Parent has the right to
terminate its obligations under the Merger Agreement as a result of a breach of
such representations and warranties.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.02 Conditions to All Credit Extensions after the Closing Date.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

 

-155-



--------------------------------------------------------------------------------

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
further, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the relevant Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Parent Borrower after the Closing Date shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(i) and (ii) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders at the time of each Credit Extension (to
the extent required to be true and correct for such Credit Extension pursuant to
Article IV) that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary that is a Material Subsidiary
(a) is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization to the
extent such concept exists in such jurisdiction, (b) has all requisite power and
authority to (i) own or lease its assets and carry on its business as currently
conducted and (ii) in the case of the Loan Parties, execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Parent Borrower), (b)(i) (other than with respect to the
Parent Borrower), (c), (d) or (e), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

-156-



--------------------------------------------------------------------------------

Section 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions,
(a) have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) (A) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect and (B) solely for purposes of
Section 4.01, referred to in clause (b)(iii), to the extent that such violation
or contravention could not reasonably be expected to have a Company Material
Adverse Effect (as defined in the Merger Agreement).

Section 5.03 Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, the perfection or maintenance of the Liens created under
the Collateral Documents (including the priority thereof) or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to obtained, taken, given or made or
in full force and effect pursuant to the Collateral and Guarantee Requirement)
and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

Section 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each

 

-157-



--------------------------------------------------------------------------------

Loan Party that is a party thereto in accordance with its terms, except as such
enforceability may be limited by (i) Debtor Relief Laws and by general
principles of equity and (ii) the need for filings and registrations necessary
to create or perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (iii) the effect of foreign Laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Parent
Borrower and its Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, (A) except as otherwise
expressly noted therein and (B) subject, in the case of the Quarterly Financial
Statements, to changes resulting from normal year-end adjustments and the
absence of footnotes.

(b) The unaudited pro forma consolidated balance sheet of the Parent Borrower
and its Subsidiaries as of the last day of the twelve-month period ending on the
last day of the most recently completed four-fiscal quarter period ended at
least forty-five (45) days (or ninety (90) days if such four-fiscal quarter
period is the end of the Company’s fiscal year) prior to the Closing Date,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (including the notes thereto) (the “Pro Forma Balance
Sheet”) and the unaudited pro forma consolidated statement of income of the
Parent Borrower and its Subsidiaries for the 12 -month period ended at least
forty-five (45) days (or ninety (90) days if such four-fiscal quarter period is
the end of the Company’s fiscal year) prior to the Closing Date, prepared after
giving effect to the Transactions as if the Transactions had occurred at the
beginning of such period (together with the Pro Forma Balance Sheet, the “Pro
Forma Financial Statements”), copies of which have heretofore been furnished to
the Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Parent Borrower to be reasonable as
of the date of delivery thereof, and present fairly in all material respects on
a pro forma basis the estimated financial position of the Parent Borrower and
its Subsidiaries as at June 30, 2011 and their estimated results of operations
for the period covered thereby.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Parent Borrower and its Subsidiaries for each fiscal year
ending after the Closing Date until the fifth anniversary of the Closing Date,
copies of which have been furnished to the Administrative Agent prior to the
Closing Date, and all Projections delivered pursuant to Section 6.01 have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time made, it being understood
that projections as to future events are not to be viewed as facts and actual
results may vary materially from such forecasts.

 

-158-



--------------------------------------------------------------------------------

(d) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 5.06 Litigation.

Except as set forth in Section 5.06 of the Confidential Disclosure Letter, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Parent Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Parent
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues (other than actions, suits, proceedings and claims in
connection with the Transactions) that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 5.07 Ownership of Property; Liens.

The Parent Borrower and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth in Section 5.07 of
the Confidential Disclosure Letter and except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.08 Environmental Matters.

Except as specifically disclosed in Section 5.08(a) of the Confidential
Disclosure Letter or except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:

(a) Each Loan Party and its respective properties and operations are and have
been in material compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Parent Borrower, threatened in
writing, under any Environmental Law or to revoke or modify any Environmental
Permit held by any of the Loan Parties;

 

-159-



--------------------------------------------------------------------------------

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities owned, operated or leased by any of the Loan
Parties, or, to the knowledge of the Parent Borrower, Real Property formerly
owned, operated or leased by any Loan Party or arising out of the conduct of the
Loan Parties that could reasonably be expected to require investigation,
remedial activity or corrective action or cleanup or could reasonably be
expected to result in the Parent Borrower incurring liability under
Environmental Laws; and

(d) there are no facts, circumstances or conditions arising out of or relating
to the operations of the Loan Parties or Real Property or facilities owned,
operated or leased by any of the Loan Parties or the knowledge of the Parent
Borrower, Real Property or facilities formerly owned, operated or leased by the
Loan Parties that could reasonably be expected to result in the Company
incurring liability under Environmental Laws.

Section 5.09 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have timely filed all tax returns required to be filed, and
have paid all Taxes levied or imposed upon them or their properties, income,
profits or assets, that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed Tax deficiency
or assessment known to any Loan Parties against the Loan Parties that, if made
would, individually or in the aggregate, have a Material Adverse Effect.

Section 5.10 ERISA Compliance.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due under Section 4007 of
ERISA); (iii) neither any Loan Party, Restricted Subsidiary nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither any Loan Party, Restricted
Subsidiary nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA; except, with respect to each of
the foregoing clauses of this Section 5.10(b), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

-160-



--------------------------------------------------------------------------------

Section 5.11 Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any material Subsidiaries other than those specifically disclosed in
Section 5.11 of the Confidential Disclosure Letter, and all of the outstanding
Equity Interests owned by the Loan Parties (or a Subsidiary of any Loan Party)
in such material Subsidiaries have been validly issued and are fully paid and
all Equity Interests owned by a Loan Party (or a Subsidiary of any Loan Party)
in such material Subsidiaries are owned free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) any Lien that is
permitted under Section 7.01. As of the Closing Date, Schedules 1(a) and 5(a) to
the Perfection Certificate (a) set forth the name and jurisdiction of each
Domestic Subsidiary that is a Loan Party, (b) set forth the ownership interest
of the Parent Borrower and any other Subsidiary thereof in each Subsidiary,
including the percentage of such ownership and (c) identifies each Subsidiary
that is a Subsidiary the Equity Interests of which are required to be pledged on
the Closing Date pursuant to the Collateral and Guarantee Requirement.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U of the Board of Governors of the
United States Federal Reserve System.

(b) None of the Borrowers, any Person Controlling the Borrowers, or any of their
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.13 Disclosure.

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information and pro forma financial information, the Parent Borrower
represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

-161-



--------------------------------------------------------------------------------

Section 5.14 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against the
Parent Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of the Parent Borrower, threatened; (b) hours worked by and payment
made to employees of the Parent Borrower or any of its Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Laws dealing with such matters; and (c) all payments due from the
Parent Borrower or any of its Restricted Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party.

Section 5.15 Intellectual Property; Licenses, Etc.

The Parent Borrower and its Restricted Subsidiaries own, license or possess the
right to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, such IP Rights do not
conflict with the rights of any Person, except to the extent the absence of such
IP Rights and such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Parent Borrower, no IP Rights, advertising, product, process, method,
substance, part or other material used by any Loan Party or any of the
Restricted Subsidiaries in the operation of their respective businesses as
currently conducted infringes upon any rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the IP Rights, is pending or, to the knowledge of the Parent Borrower,
threatened against any Loan Party or any of the Restricted Subsidiaries, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the Closing Date, all
registrations listed in Schedule 12(a) or 12(b) to the Perfection Certificate
are valid and in full force and effect, except, in each case, to the extent
failure to own or possess such right to use or of such registrations to be valid
and in full force and effect could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

 

-162-



--------------------------------------------------------------------------------

Section 5.16 Solvency.

On the Closing Date, after giving effect to the Transactions, the Parent
Borrower and its Restricted Subsidiaries, on a consolidated basis, are Solvent.

Section 5.17 Subordination of Junior Financing.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

Section 5.18 USA Patriot Act.

(a) To the extent applicable, each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
Patriot Act.

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

Section 5.19 Security Documents.

Except as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to Administrative Agent of any Pledged Debt and any
Pledged Equity required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties, except as otherwise provided hereunder,
including subject to Liens permitted by Section 7.01, a legal, valid,
enforceable and perfected first priority Lien on all right, title and interest
of the respective Loan Parties in the Collateral described therein.

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Parent Borrower nor any other Loan
Party makes any representation or warranty as to (A) the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest (other than with respect to those pledges and security
interests made under the Laws of the jurisdiction of formation of the applicable
Foreign Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to
the rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law, (B) the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority

 

-163-



--------------------------------------------------------------------------------

or the enforceability of any pledge of or security interest to the extent such
pledge, security interest, perfection or priority is not required pursuant to
the Collateral and Guarantee Requirement or (C) on the Closing Date and until
required pursuant to Section 6.13 or 4.01(a)(iv), the pledge or creation of any
security interest, or the effects of perfection or non-perfection, the priority
or enforceability of any pledge or security interest to the extent not required
on the Closing Date pursuant to Section 4.01(a)(iv).

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, the Parent Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of its
Restricted Subsidiaries to:

Section 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within one hundred twenty (120) days after the end of the fiscal year
ending December 31, 2011 and within ninety (90) days after the end of each
subsequent fiscal year, a consolidated balance sheet of the Parent Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within forty-five (45) days (or sixty (60) days in the case of the
fiscal quarters ending on September 30, 2011 and March 31, 2012) after the end
of each of the first three (3) fiscal quarters of each fiscal year of the Parent
Borrower for fiscal quarters ended on or after September 30, 2011, a
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such fiscal quarter and the related (i) consolidated statements of income
or operations for such fiscal quarter and for the portion of the fiscal year
then ended and (ii) consolidated statements of cash flows for such fiscal
quarter and the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal

 

-164-



--------------------------------------------------------------------------------

year, all in reasonable detail and certified by a Responsible Officer of the
Parent Borrower as fairly presenting in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of the
Parent Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, no later than one hundred twenty (120) days after the end of the fiscal
year ending December 31, 2011 and within ninety (90) days after the end of each
subsequent fiscal year, a detailed consolidated budget for the following fiscal
year on a quarterly basis (including a projected consolidated balance sheet of
the Parent Borrower and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Parent Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of the Parent Borrower (or any direct or indirect parent of
the Parent Borrower) or (B) the Parent Borrower’s (or any direct or indirect
parent thereof), as applicable, Form l0-K or 10-Q, as applicable, filed with the
SEC; provided that, with respect to clauses (A) and (B), (i) to the extent such
information relates to a parent of the Parent Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the Parent Borrower (or such
parent), on the one hand, and the information relating to the Parent Borrower
and the Restricted Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

 

-165-



--------------------------------------------------------------------------------

Any financial statement required to be delivered pursuant to Section 6.01(a) or
(b) shall not be required to include purchase accounting adjustments relating to
the Transactions to the extent it is not practicable to include them.

Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent Borrower (or any direct
or indirect parent of the Parent Borrower) posts such documents, or provides a
link thereto on the website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Parent
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) upon written request by the Administrative Agent, the
Parent Borrower shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Parent Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Parent Borrower shall be required to provide paper
copies of the Compliance Certificates required by Section 6.02(a) to the
Administrative Agent (which may be electronic copies delivered via electronic
mail). Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Parent Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Parent Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Parent Borrower hereby agrees that so long as the
Parent Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Parent Borrower shall be deemed
to have authorized the Administrative Agent, the Arrangers, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws

 

-166-



--------------------------------------------------------------------------------

(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arranger shall treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Parent Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

Section 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Parent Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Parent Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any material notices
received by any Loan Party (other than in the ordinary course of business) or
material statements or material reports furnished to any holder of debt
securities (other than in connection with any board observer rights) of any Loan
Party or of any of its Restricted Subsidiaries pursuant to the terms of the
Senior Notes Indenture or the 2020 Notes Indenture and, in each case, any
Permitted Refinancing thereof in each case in a principal amount in excess of
the Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the Closing
Date or the date of the last such report, (ii) a description of each event,
condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of the Parent Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate (to the extent that there have
been any changes in the identity or status as a Restricted Subsidiary or
Unrestricted Subsidiary of any such Subsidiaries since the Closing Date or the
most recent list provided); and

 

-167-



--------------------------------------------------------------------------------

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

Section 6.03 Notices.

Promptly after a Responsible Officer of the Parent Borrower or any Subsidiary
Guarantor has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; or

(b) of the occurrence of an ERISA Event which could reasonably be expected to
result in a Material Adverse Effect; and

(c) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against the
Parent Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Parent Borrower (x) that such notice
is being delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Parent Borrower has taken and proposes to take with respect thereto.

Section 6.04 Payment of Taxes.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

-168-



--------------------------------------------------------------------------------

Section 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, and

(b) take all reasonable action to maintain all rights, privileges (including its
good standing where applicable in the relevant jurisdiction), permits, licenses
and franchises necessary or desirable in the normal conduct of its business,

except, in the case of (a) (other than with respect to the Parent Borrower) or
(b), to the extent (i) that failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or
(ii) pursuant to any merger, consolidation, liquidation, dissolution or
Disposition permitted by Article VII.

Section 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

Section 6.07 Maintenance of Insurance.

Maintain with insurance companies that the Parent Borrower believes (in the good
faith judgment of its management) are financially sound and reputable at the
time the relevant coverage is placed or renewed, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Parent Borrower and the Restricted Subsidiaries) as are customarily carried
under similar circumstances by such other Persons. Each such policy of insurance
shall as appropriate (i) name the Administrative Agent, on behalf of the
Lenders, as an additional insured thereunder as its interest may appear or
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement that names the Administrative Agent, on behalf of the
Lenders, as loss payee thereunder. If the improvements on any Mortgaged Property
are at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then, to the extent required by applicable Flood Insurance Laws, the
Company shall, or shall cause each Loan Party to, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount reasonably satisfactory to the Administrative Agent and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative
Agent evidence of such compliance in form and substance reasonably acceptable to
the Administrative Agent.

 

-169-



--------------------------------------------------------------------------------

Section 6.08 Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP and
which reflect all material financial transactions and matters involving the
assets and business of the Parent Borrower or a Restricted Subsidiary, as the
case may be (it being understood and agreed that certain Foreign Subsidiaries
maintain individual books and records in conformity with generally accepted
accounting principles in their respective countries of organization and that
such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder).

Section 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the Parent
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Parent
Borrower; provided that only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year and only one (1) such time
shall be at the Parent Borrower’s expense; provided, further, that during the
continuation of an Event of Default, the Administrative Agent (or any of its
respective representatives or independent contractors), on behalf of the
Lenders, may do any of the foregoing at the expense of the Parent Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Parent Borrower the opportunity to
participate in any discussions with the Parent Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this Section 6.10, none
of the Parent Borrower or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

-170-



--------------------------------------------------------------------------------

Section 6.11 Additional Collateral; Additional Guarantors.

At the Parent Borrower’s expense, subject to the provisions of the Collateral
and Guarantee Requirement and any applicable limitation in any Collateral
Document, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) Upon the formation or acquisition of any new direct or indirect wholly owned
Material Domestic Subsidiary (in each case, other than an Excluded Subsidiary)
by any Loan Party or the designation in accordance with Section 6.14 of any
existing direct or indirect wholly owned Material Domestic Subsidiary as a
Restricted Subsidiary (in each case, other than an Excluded Subsidiary) or any
Subsidiary becoming a wholly owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary):

(i) within 60 days after such formation, acquisition or designation, or such
longer period as the Administrative Agent may agree in writing in its
discretion:

(A) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent, other than with respect to any Excluded
Assets, joinders to this Agreement as Guarantors, Security Agreement
Supplements, Intellectual Property Security Agreements, a counterpart of the
Intercompany Note and other security agreements and documents as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee Requirement;

(B) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

 

-171-



--------------------------------------------------------------------------------

(C) take and cause such Material Domestic Subsidiary that is required to become
a Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Material Domestic Subsidiary to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements
and delivery of stock and membership interest certificates) as may be necessary
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent, within forty-five
(45) days after such request (or such longer period as the Administrative Agent
may agree in writing in its discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the
Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
the Parent Borrower; provided, however, that there shall be no obligation to
deliver to the Administrative Agent any existing environmental assessment report
whose disclosure to the Administrative Agent would require the consent of a
Person other than the Parent Borrower or one of its Subsidiaries, where, despite
the commercially reasonable efforts of the Parent Borrower to obtain such
consent, such consent cannot be obtained; and

(iv) if reasonably requested by the Administrative Agent, within sixty (60) days
after such request (or such longer period as the Administrative Agent may agree
in writing in its discretion), deliver to the Administrative Agent and other
items necessary from time to time to satisfy the Collateral and Guarantee
Requirement with respect to perfection and existence of security interests with
respect to property of any Guarantor acquired after the Closing Date and subject
to the Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or clause (b) below.

(b) Not later than one hundred twenty (120) days after the acquisition by any
Loan Party of Material Real Property as determined by the Parent Borrower
(acting reasonably and in good faith) (or such longer period as the
Administrative Agent may agree in writing in its discretion) that is required to
be provided as Collateral pursuant

 

-172-



--------------------------------------------------------------------------------

to the Collateral and Guarantee Requirement, which property would not be
automatically subject to another Lien pursuant to pre-existing Collateral
Documents, cause such property to be subject to a Lien and Mortgage in favor of
the Administrative Agent for the benefit of the Secured Parties and take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.

(c) Each Loan Party that is a Qualified ECP Loan Party at the time the Guaranty
or the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under its Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Loan Party’s obligations and undertakings
under this Section 6.11(c) voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Loan Party under this Section
shall remain in full force and effect with respect to such Qualified ECP Loan
Party until this Guaranty is terminated or released with respect to such
Qualified ECP Loan Party in accordance with Section 11.09. Each Qualified ECP
Loan Party intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

Section 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.

 

-173-



--------------------------------------------------------------------------------

Section 6.13 Further Assurances.

Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents,
to the extent required pursuant to the Collateral and Guarantee Requirement. If
the Administrative Agent reasonably determines that it is required by applicable
Law to have appraisals prepared in respect of the Real Property of any Loan
Party subject to a mortgage constituting Collateral, the Parent Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.

Section 6.14 Designation of Subsidiaries.

The Parent Borrower may at any time after the Closing Date designate any
Restricted Subsidiary of the Parent Borrower (excluding any Borrower) as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) other than for purposes of
designating a Restricted Subsidiary as an Unrestricted Subsidiary that is a
Securitization Subsidiary in connection with the establishment of a Qualified
Securitization Financing, immediately after giving effect to such designation,
the Parent Borrower shall be in compliance, on a Pro Forma Basis, with the
covenants set forth in Section 7.11 (it being understood that if no Test Period
cited in Section 7.11 has passed, the covenants in Section 7.11 for the first
Test Period cited in such Section shall be satisfied as of the last four
quarters ended and, as a condition precedent to the effectiveness of any such
designation, the Parent Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if, after such designation, it would be a “Restricted Subsidiary” for
the purpose of the Senior Notes, 2020 Notes or any Junior Financing and (iv) no
Restricted Subsidiary may be designated an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Parent Borrower therein at the date of designation in an
amount equal to the fair market value as determined in good faith by the Parent
Borrower of the Parent Borrower’s or its Subsidiary’s (as applicable) Investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Parent Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value as determined in good faith by the Parent Borrower at the date of
such designation of the Parent Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary.

 

-174-



--------------------------------------------------------------------------------

Section 6.15 Maintenance of Ratings.

Use commercially reasonable efforts to maintain (i) a public corporate credit
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s, in each case in respect of
the Parent Borrower, and (ii) a public rating (but not any specific rating) in
respect of the Term B Loans and the Revolving Credit FacilityFacilities from
each of S&P and Moody’s.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) obligations under Treasury Services
Agreements or obligations under Secured Hedge Agreements) which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized, back-stopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer), then from
and after the Closing Date, the Parent Borrower (and, with respect to
Section 7.14 only, Holdings) shall not and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly:

Section 7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed in Section 7.01(b) of the
Confidential Disclosure Letter and any modifications, replacements, renewals,
refinancings or extensions thereof; provided that (i) the Lien does not extend
to any additional property other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03, and (B) proceeds and products
thereof, and (ii) the replacement, renewal, extension or refinancing of the
obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

-175-



--------------------------------------------------------------------------------

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty
(30) days overdue, are unfiled and no other action has been taken to enforce
such Liens or that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Parent Borrower or any of its Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting Real Property that do not in the aggregate materially
interfere with the ordinary conduct of the business of the Parent Borrower or
any of its Restricted Subsidiaries, taken as a whole, and any exceptions on the
Mortgage Policies issued in connection with the Mortgaged Properties;

(h) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Parent Borrower and its Restricted Subsidiaries, taken as a
whole, (ii) secure any Indebtedness or (iii) are permitted by Section 7.05;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) Liens on specific items of
inventory or other goods and proceeds of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

 

-176-



--------------------------------------------------------------------------------

(k) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and
(n) or, to the extent related to any of the foregoing, Section 7.02(r) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(m) Liens (i) in favor of the Parent Borrower or a Restricted Subsidiary on
assets of a Restricted Subsidiary that is not a Loan Party securing Indebtedness
permitted under Section 7.03(b), (d) and (u) and (ii) in favor of the Parent
Borrower or any Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Parent Borrower
or any of its Restricted Subsidiaries in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Borrower or
any of its Restricted Subsidiaries in the ordinary course of business permitted
by this Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Parent Borrower or any of its Restricted Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the Parent Borrower or any of its Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of the
Parent Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

-177-



--------------------------------------------------------------------------------

(s) Liens solely on any cash earnest money deposits made by the Parent Borrower
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Parent Borrower or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 270 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness of any of Holdings, the Parent Borrower or any Subsidiary
permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Parent Borrower and its Restricted Subsidiaries, taken as a whole;

 

-178-



--------------------------------------------------------------------------------

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (u) and (w) of this Section 7.01; provided that (i) the Lien
does not extend to any additional property, other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

(bb) Liens with respect to property or assets of the Parent Borrower or any of
its Restricted Subsidiaries securing obligations in an aggregate principal
amount outstanding at any time not to exceed the greater of $50,000,000 and
1.25% of Total Assets, in each case determined as of the date of incurrence;

(cc) Liens to secure Indebtedness permitted under Section 7.03(s) to the extent
such Liens are subject to (i) a First Lien Intercreditor Agreement if such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations, or (ii) a Junior Lien
Intercreditor Agreement if such Indebtedness is secured by the Collateral on a
second priority (or other junior priority) basis to the liens securing the
Obligations;

(dd) Liens on the Collateral securing obligations in respect of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt and any
Permitted Refinancing of any of the foregoing; provided that (x) any such Liens
securing any Permitted Refinancing in respect of Permitted First Priority
Refinancing Debt are subject to the First Lien Intercreditor Agreement and
(y) any such Liens securing any Permitted Refinancing in respect of Permitted
Second Priority Refinancing Debt are subject to the Junior Lien Intercreditor
Agreement;

(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

 

-179-



--------------------------------------------------------------------------------

(ff) deposits of cash with the owner or lessor of premises leased and operated
by the Parent Borrower or any of its Subsidiaries to secure the performance of
the Parent Borrower’s or such Subsidiary’s obligations under the terms of the
lease for such premises;

(gg) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(hh) Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(x).

Section 7.02 Investments.

Make or hold any Investments, except:

(a) Investments by the Parent Borrower or any of its Restricted Subsidiaries in
assets that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of any Loan Party (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof; provided that, to the extent such loans or advances are made in cash,
the amount of such loans and advances used to acquire such Equity Interests
shall be contributed to the Parent Borrower in cash as common equity and
(iii) for any other purposes not described in the foregoing clauses (i) and
(ii); provided that the aggregate principal amount outstanding at any time under
clause (iii) above shall not exceed $15,000,000;

(c) Investments (i) by the Parent Borrower or any Restricted Subsidiary in any
Loan Party (other than Holdings), (ii) by any Restricted Subsidiary that is not
a Loan Party in any other Restricted Subsidiary that is not a Loan Party and
(iii) by any Loan Party in any Restricted Subsidiary that is not a Loan Party;
provided that (A) any such Investments made pursuant to this clause (iii) in the
form of intercompany loans shall be evidenced by notes that, unless they are
Excluded Assets, have been pledged (individually or pursuant to a global note)
to the Administrative Agent for the benefit of the Lenders (it being understood
and agreed that any Investments permitted under this clause (iii) that are not
so evidenced as of the Closing Date are not required to be so evidenced and
pledged until the date that is sixty (60) days after the Closing Date (or such
later date as may be approved by the Administrative Agent)) and (B) the
aggregate amount of Investments made pursuant to this clause (iii) shall not
exceed at any time outstanding the sum of (x) together with Investments pursuant
to Section 7.02(i)(iv)(1), the greater of $100,000,000 and 2.75% of Total Assets
and (y) the Cumulative Credit at such time;

 

-180-



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c)(ii) or (e)), 7.05 (other than 7.05(e)), 7.06 (other
than 7.06(d) or (h)(iv)) and 7.13, respectively;

(f) Investments (i) existing or contemplated on the Closing Date or made
pursuant to legally binding written contracts in existence on the Closing Date,
in each case set forth in Section 7.02(f) of the Confidential Disclosure Letter
and any modification, replacement, renewal, reinvestment or extension thereof
and (ii) existing on the Closing Date by the Parent Borrower or any Restricted
Subsidiary in the Parent Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person or any
Equity Interests in a Person that becomes a Restricted Subsidiary or division or
line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: (i) the Parent Borrower and the Restricted Subsidiaries
shall be in Pro Forma Compliance with the covenants set forth in Section 7.11
after giving effect to such acquisition or Investment and any related
transactions; (ii) any acquired or newly formed Restricted Subsidiary shall not
be liable for any Indebtedness except for Indebtedness otherwise permitted by
Section 7.03; (iii) to the extent required by the Collateral and Guarantee
Requirement, (A) the property, assets and businesses acquired in such purchase
or other acquisition shall constitute Collateral and (B) any such newly created
or acquired Subsidiary (other than an Excluded Subsidiary or an Unrestricted
Subsidiary) shall become Guarantors, in each case, in accordance with
Section 6.11, and (iv) the aggregate amount of Investments made in Persons that
do not become Loan Parties shall not exceed at any time outstanding the sum of
(1) together with Investments pursuant to Section 7.02(c)(iii)(B)(x), the
greater of $100,000,000 and 2.75% of Total Assets and (2) the Cumulative Credit
at such time (any such acquisition, a “Permitted Acquisition”);

 

-181-



--------------------------------------------------------------------------------

(j) Investments made in connection with the Transactions;

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to any direct or indirect parent of the Parent Borrower
not in excess of the amount of (after giving effect to any other loans, advances
or Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Sections 7.06(f), (g) or
(h), such Investment being treated for purposes of the applicable clause of
Section 7.06, including any limitations, as if a Restricted Payment made
pursuant to such clause;

(n) Investments in an aggregate amount outstanding pursuant to this clause
(n) (valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed (x) the greater of
$150,000,000 and 4.00% of Total Assets (in each case, net of any return in
respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) plus (y) the
Cumulative Credit at such time;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) (i) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course of business and (ii) Investments to the
extent that payment for such Investments is made solely with Equity Interests of
the Parent Borrower (or any direct or indirect parent of the Parent Borrower);

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged or amalgamated or consolidated into the Parent Borrower or
merged, amalgamated or consolidated with a Restricted Subsidiary in accordance
with Section 7.04 after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

-182-



--------------------------------------------------------------------------------

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under this Section 7.02;

(s) Guarantees by the Parent Borrower or any of its Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business; and

(t) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of (x) a contribution of additional
Securitization Assets or (y) Limited Originator Recourse and (ii) distributions
or payments of Securitization Fees and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation in connection with a
Qualified Securitization Financing.

Section 7.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) Indebtedness (i) outstanding on the Closing Date and listed in
Section 7.03(b) of the Confidential Disclosure Letter and any refinancing
thereof and (ii) intercompany Indebtedness outstanding on the Closing Date and
any refinancing thereof, of which any amount owed by a Restricted Subsidiary
that is not a Loan Party to a Loan Party shall be evidenced by an Intercompany
Note; provided that all such Indebtedness of any Loan Party owed to any Person
or Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to an Intercompany Note;

(c) Guarantees by the Parent Borrower and any Restricted Subsidiary in respect
of Indebtedness of the Parent Borrower or any Restricted Subsidiary of the
Parent Borrower otherwise permitted hereunder; provided that (A) no Guarantee by
any Restricted Subsidiary of any Indebtedness constituting a Specified Junior
Financing Obligation shall be permitted unless such guaranteeing party shall
have also provided a Guarantee of the Obligations on the terms set forth herein
and (B) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

 

-183-



--------------------------------------------------------------------------------

(d) Indebtedness of the Parent Borrower or any Restricted Subsidiary owing to
any Loan Party or any other Restricted Subsidiary (or issued or transferred to
any direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party) to the extent constituting an Investment permitted by Section 7.02;
provided that all such Indebtedness of any Loan Party owed to any Person or
Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to an Intercompany Note;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Parent Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition, lease
or improvement of the applicable asset and any Permitted Refinancing thereof in
an aggregate amount not to exceed the greater of $60,000,000 and 1.50% of Total
Assets, in each case determined at the time of incurrence (together with any
Permitted Refinancings thereof) at any time outstanding and (ii) Attributable
Indebtedness arising out of sale-leaseback transactions permitted by
Section 7.05(m) and any Permitted Refinancing of such Attributable Indebtedness;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Parent Borrower’s or any Restricted Subsidiary’s exposure to interest rates,
foreign exchange rates or commodities pricing risks incurred in the ordinary
course of business and not for speculative purposes and Guarantees thereof;

(g) Indebtedness of the Parent Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof; provided further that, after giving pro forma effect to
such Permitted Acquisition and the assumption of such Indebtedness, the
aggregate amount of such Indebtedness does not exceed (x) $50,000,000 at any
time outstanding plus (y) any additional amount of such Indebtedness so long as
the Total Leverage Ratio is no greater than 6.25:1.00 and, if such Indebtedness
is secured, the Secured Leverage Ratio is no greater than 4.00:1.00, in each
case determined on a Pro Forma Basis; provided that in the case of clause (y),
any such Indebtedness incurred by a Restricted Subsidiary that is not a Loan
Party, together with any Indebtedness incurred by a Restricted Subsidiary that
is not a Loan Party pursuant to Section 7.03(s), does not exceed in the
aggregate at any time outstanding the greater of $50,000,000 and 1.25% of Total
Assets, in each case determined at the time of incurrence;

(h) Indebtedness representing deferred compensation to employees of the Parent
Borrower or any of its Restricted Subsidiaries incurred in the ordinary course
of business;

 

-184-



--------------------------------------------------------------------------------

(i) Indebtedness consisting of promissory notes issued by the Parent Borrower or
any of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Parent Borrower or any direct or indirect parent of the Parent Borrower
permitted by Section 7.06;

(j) Indebtedness incurred by the Parent Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments;

(k) Indebtedness consisting of obligations of the Parent Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(l) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(m) Indebtedness in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, would not exceed the greater of
$150,000,000 and 3.50% of Total Assets; provided that the aggregate principal
amount of Indebtedness outstanding in reliance on this clause (m) in respect of
which the primary obligor or a guarantor is a Restricted Subsidiary that is not
a Loan Party shall not exceed in the aggregate at any time outstanding the
greater of $50,000,000 and 1.25% of Total Assets, in each case determined at the
time of incurrence;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Parent Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Parent Borrower or any of its Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

-185-



--------------------------------------------------------------------------------

(q) Indebtedness in respect of the Senior Notes and the 2020 Notes (including,
in each case, any guarantees thereof) and, in each case, any Permitted
Refinancing thereof;

(r) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(u) and then outstanding, does not exceed $20,000,000;

(v) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings and Limited Originator Recourse) to the Parent
Borrower or any of the Restricted Subsidiaries;

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above;

(x) Indebtedness of the Parent Borrower in respect of one or more series of
senior unsecured notes, senior secured first lien or junior lien notes or
subordinated notes, in each case issued in a public offering, Rule 144A or other
private placement or bridge in lieu of the foregoing or secured or unsecured
mezzanine Indebtedness that will be secured by the Collateral on a pari passu or
junior basis with the Obligations, that are issued or made in lieu of
Incremental Revolving Credit Commitments and/or Incremental Term Commitments
pursuant to an indenture or a note purchase agreement or otherwise (the
“Incremental Equivalent Debt”); provided that (i) the aggregate principal amount
of all Incremental Equivalent Debt issued pursuant to this Section 7.03(x) shall
not, together with any Incremental Revolving Credit Commitments and/or
Incremental Term Commitments, exceed (A) $300,000,000 in the aggregate pursuant
to this clause (A) or (B) at Parent Borrower’s option, up to an additional
amount of Incremental Equivalent Debt such that the Consolidated First Lien Net
Leverage Ratio is no more than 4.00 to 1.00 as of the last day of the Test
Period most recently ended after giving Pro Forma Effect to such Incremental
Equivalent Debt, (ii) such Incremental Equivalent Debt shall not be subject to
any Guarantee by any Person other

 

-186-



--------------------------------------------------------------------------------

than a Loan Party, (iii) in the case of Incremental Equivalent Debt that is
secured, the obligations in respect thereof shall not be secured by any Lien on
any asset of Holdings, the Parent Borrower or any Restricted Subsidiary other
than any asset constituting Collateral, (iv) if such Incremental Equivalent Debt
is secured, the security agreements relating to such Incremental Equivalent Debt
shall be substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (v) if
such Incremental Equivalent Debt is (a) secured on a pari passu basis with the
Obligations, then such Incremental Equivalent Debt shall be subject to a First
Lien Intercreditor Agreement or (b) secured on a junior basis to the
Obligations, then such Incremental Equivalent Debt shall be subject to a Junior
Lien Intercreditor Agreement, (vi) the documentation with respect to any
Incremental Equivalent Debt contains no mandatory prepayment, repurchase or
redemption provisions except with respect to change of control, asset sale and
casualty event mandatory offers to purchase and customary acceleration rights
after an event of default that are customary for financings of such type,
(vii) provided that, notwithstanding clause (B) of clause (i) of this
Section 7.03(x), any Incremental Equivalent Debt which is to be unsecured or
secured on a junior basis to the Term Loans and Revolving Credit Loans shall not
be required to comply with the test in such clause (y) but, rather shall not
exceed an amount such that the Total Leverage Ratio shall be no greater than
6.25 to 1.00 as of the last day of the Test Period most recently ended after
giving Pro Forma Effect to such Incremental Equivalent Debt; and (viii) no Event
of Default under Section 8.01(a) or Section 8.01(f) shall exist after giving
effect to such Incremental Equivalent Debt, (ix) such Incremental Equivalent
Debt shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Equivalent Debt,
(x) such Incremental Equivalent Debt shall have a Weighted Average Life to
Maturity not shorter than the remaining Weighted Average Life to Maturity of
then-existing Term Loans, (xi) such Incremental Equivalent Debt shall have terms
and conditions (other than pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) that in the good faith
determination of the Parent Borrower are not materially less favorable (when
taken as a whole) to the Parent Borrower than the terms and conditions of the
Loan Documents (when taken as a whole) (for the avoidance of doubt, the terms
and conditions of Incremental Equivalent Debt may be substantially similar to
the terms and conditions of the 2019 Notes or the 2020 Notes) and (xii) the
Parent Borrower and its Restricted Subsidiaries shall be in compliance with the
covenants set forth in Section 7.11, determined on a Pro Forma Basis as of the
date of incurrence of such Incremental Equivalent Debt and the last day of the
most recently ended Test Period (or, if no Test Period cited in Section 7.11 has
passed, the covenants in Section 7.11 for the first Test Period cited in such
Section shall be satisfied as of the last four quarters ended), in each case, as
if such Incremental Equivalent Debt had been outstanding on the last day of such
fiscal quarter of the Parent Borrower for testing compliance therewith; provided
that a certificate of the Parent Borrower as to the satisfaction of the
conditions described in clause (xi) above delivered at least five (5) Business
Days prior to the

 

-187-



--------------------------------------------------------------------------------

incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that the Parent Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirements
of such clause (xi), shall be conclusive unless the Administrative Agent
notifies the Parent Borrower within such five (5) Business Day period that it
disagrees with such determination (including a description of the basis upon
which it disagrees); and

(y) Indebtedness of the Parent Borrower or any Restricted Subsidiary (and any
Permitted Refinancing thereof) in an aggregate principal amount not to exceed
the amount of the net cash proceeds received by the Parent Borrower since the
Closing Date from the issuance or sale of Equity Interests of the Parent
Borrower or cash contributed to the capital of the Parent Borrower (in each
case, other than proceeds of Disqualified Equity Interests, sales of Equity
Interests to the Parent Borrower or any of its Subsidiaries or proceeds which
have been designated as a Cure Amount) as determined in accordance with clauses
(b) and (c) of the definition of “Cumulative Credit” to the extent such net cash
proceeds have not been applied pursuant to such clauses to make Restricted
Payments pursuant to Section 7.06, to make Investments (other than Investments
permitted by Section 7.02(a), (c) or (i)) or to prepay, redeem, purchase,
defease or satisfy Indebtedness pursuant to Section 7.13.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Parent Borrower dated such date
prepared in accordance with GAAP.

 

-188-



--------------------------------------------------------------------------------

Section 7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (other than as part of the Transactions), except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Parent Borrower (including a merger, the purpose of which is to reorganize the
Parent Borrower into a new jurisdiction); provided that the Parent Borrower
shall be the continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party, (ii) any
Subsidiary (other than a Borrower) may liquidate or dissolve and (iii) any
Subsidiary may change its legal form if, with respect to clauses (ii) and (iii),
the Parent Borrower determines in good faith that such action is in the best
interest of the Parent Borrower and its Subsidiaries and if not materially
disadvantageous to the Lenders (it being understood that in the case of any
change in legal form, a Subsidiary that is a Guarantor will remain a Guarantor
unless such Guarantor is otherwise permitted to cease being a Guarantor
hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or a Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e)) and
7.03, respectively; and

(d) so long as no Default has occurred and is continuing or would result
therefrom, the Parent Borrower may merge or consolidate with any other Person;
provided that (i) the Parent Borrower shall be the continuing or surviving
corporation or (ii) if the Person formed by or surviving any such merger or
consolidation is not the Parent Borrower (any such Person, the “Successor
Company”), (A) the Successor Company shall be an entity organized or existing
under the Laws of the United States, any state thereof, the District of Columbia
or any territory thereof, (B) the Successor Company shall expressly assume all
the obligations of the Parent Borrower under this Agreement and the other Loan
Documents to which the Parent Borrower is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
(C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guarantee shall apply to the
Successor

 

-189-



--------------------------------------------------------------------------------

Company’s obligations under the Loan Documents, (D) each Guarantor, unless it is
the other party to such merger or consolidation, shall have by a supplement to
the Security Agreement and other applicable Collateral Documents confirmed that
its obligations thereunder shall apply to the Successor Company’s obligations
under the Loan Documents, (E) if requested by the Administrative Agent, each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, and (F) the Parent Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, the Parent Borrower under this
Agreement; and

(e) so long as no Default has occurred and is continuing or would result
therefrom (in the case of a merger involving a Loan Party), any Restricted
Subsidiary may merge or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary of the Parent Borrower, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11 to the extent required pursuant to the Collateral
and Guarantee Requirement;

(f) the Parent Borrower and the Restricted Subsidiaries may consummate the
Merger, related transactions contemplated by the Merger Agreement (and documents
related thereto) and the Transactions; and

(g) so long as no Default has occurred and is continuing or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition (other
than as part of or in connection with the Transactions), except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Parent Borrower or any of its Restricted Subsidiaries;

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any intellectual property to lapse or go
abandoned in the ordinary course of business) in the ordinary course of
business;

 

-190-



--------------------------------------------------------------------------------

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Parent Borrower or any Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party,
(i) the transferee thereof must be a Loan Party or (ii) if such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(g)) and
7.06 (other than 7.06(d));

(f) [Reserved];

(g) Dispositions of Cash Equivalents;

(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Parent
Borrower or any of its Restricted Subsidiaries and (ii) Dispositions of
intellectual property that do not materially interfere with the business of the
Parent Borrower or any of its Restricted Subsidiaries so long so as the Parent
Borrower or any of its Restricted Subsidiaries receives a license or other
ownership rights to use such intellectual property;

(i) transfers of property subject to Casualty Events;

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default has occurred and is continuing), no
Default shall have occurred and been continuing or would result from such
Disposition, (ii) with respect to any Disposition pursuant to this clause
(j) for a purchase price in excess of $15,000,000 the Parent Borrower or any of
its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k),
(l), (p), (q), (r)(i), (r)(ii), (s), (dd) (only to the extent the Obligations
are secured by such cash and Cash Equivalents) and (hh)); provided, however,
that for the purposes of this clause (j)(ii), the following shall be deemed to
be cash: (A) any liabilities (as shown on the Parent Borrower’s most recent
balance sheet provided hereunder or in the footnotes

 

-191-



--------------------------------------------------------------------------------

thereto) of the Parent Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Parent Borrower and all of its Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by the Parent Borrower or the applicable
Restricted Subsidiary from such transferee that are converted by the Parent
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by the Parent Borrower or the applicable Restricted Subsidiary having
an aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed the
greater of $50,000,000 and 1.25% of Total Assets at any time (net of any
non-cash consideration converted into cash and Cash Equivalents) and (iii) to
the extent the aggregate amount of Net Proceeds received by the Borrower or a
Restricted Subsidiary from Dispositions made pursuant to this Section 7.05(j) in
the aggregate exceeds $100,000,000 in any fiscal year, with unused amounts in
any fiscal year being carried over to the next succeeding fiscal year only
(provided that if any such amount is carried over, it will be deemed used in the
applicable subsequent fiscal year only after the amount available in such
subsequent fiscal year has been fully used), plus any amount available pursuant
to this clause (iii) in the next succeeding fiscal year only (which amount will
be permanently reduced if used in the current fiscal year) subject to a maximum
of $200,000,000 in any fiscal year, all Net Proceeds in excess of such amount in
such fiscal year shall be applied to prepay Loans in accordance with
Section 2.05(b)(ii) and may not be reinvested in the business of the Parent
Borrower or a Restricted Subsidiary;

(k) [Reserved];

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that to the extent the aggregate Net Proceeds from all such Dispositions since
the Closing Date exceeds $100,000,000, such excess may be reinvested in
accordance with the definition of “Net Proceeds” or otherwise applied to prepay
Loans in accordance with Section 2.05(b)(ii);

(n) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Parent Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Parent Borrower;

 

-192-



--------------------------------------------------------------------------------

(o) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(q) the unwinding of any Swap Contract;

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights; and

(s) any Disposition of Securitization Assets to a Securitization Subsidiary;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the Closing Date exceeds $100,000,000, such excess shall be
applied to prepay Loans in accordance with Section 2.05(b)(ii) and may not be
reinvested in the business of the Parent Borrower or a Restricted Subsidiary;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (p), (q), (r) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition as
determined by the Parent Borrower in good faith. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent shall be authorized to take
any actions deemed appropriate in order to effect the foregoing.

Section 7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Parent
Borrower, and other Restricted Subsidiaries of the Parent Borrower (and, in the
case of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to the
Parent Borrower and any other Restricted Subsidiary and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

(b) the Parent Borrower and each Restricted Subsidiary may declare and make
dividend payments or other Restricted Payments payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

 

-193-



--------------------------------------------------------------------------------

(c) Restricted Payments made (i) on the Closing Date to consummate the
Transactions, (ii) in respect of working capital adjustments or purchase price
adjustments pursuant to the Merger Agreement, (iii) in order to satisfy
indemnity and other similar obligations under the Merger Agreement and (iv) to
holders of Equity Interests of Parent Borrower (immediately prior to giving
effect to the Transactions) in connection with, or as a result of, their
exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto, in each case,
with respect to the Transactions;

(d) to the extent constituting Restricted Payments, the Parent Borrower (or any
direct or indirect parent thereof) and its Restricted Subsidiaries may enter
into and consummate transactions expressly permitted by any provision of
Section 7.02 (other than 7.02(e) and (m)), 7.04 or 7.08 (other than
Section 7.08(f) or 7.08(l));

(e) repurchases of Equity Interests in the Parent Borrower or any Restricted
Subsidiary of the Parent Borrower deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants;

(f) the Parent Borrower and each Restricted Subsidiary may (i) pay (or make
Restricted Payments to allow Holdings or any other direct or indirect parent
thereof to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of such Restricted Subsidiary (or of
the Parent Borrower or any other such direct or indirect parent thereof) held by
any future, present or former employee, officer, director, manager or consultant
(or any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributes of any of the foregoing) of such Restricted Subsidiary
(or the Parent Borrower or any other direct or indirect parent thereof) or any
of its Subsidiaries or (ii) make Restricted Payments in the form of
distributions to allow Holdings or any direct or indirect parent of Holdings to
pay principal or interest on promissory notes that were issued to any future,
present or former employee, officer, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributes of any of the foregoing) of such Restricted Subsidiary (or the
Parent Borrower or any other direct or indirect parent thereof) in lieu of cash
payments for the repurchase, retirement or other acquisition or retirement for
value of such Equity Interests held by such Persons, in each case, upon the
death, disability, retirement or termination of employment of any such Person or
pursuant to any employee, manager or director equity plan, employee, manager or
director stock option plan or any other employee, manager or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director, officer or consultant of such Restricted
Subsidiary (or the Parent Borrower or any other direct or indirect parent
thereof) or any of its Restricted Subsidiaries; provided that the aggregate
amount of Restricted Payments made pursuant to this clause (f) together with the
aggregate amount of loans and advances to Holdings made pursuant to
Section 7.02(m) in lieu of Restricted Payments permitted by this clause (f)
shall not exceed $15,000,000 in any calendar year (which shall increase to
$25,000,000 subsequent to the consummation of

 

-194-



--------------------------------------------------------------------------------

a Qualified IPO) (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $30,000,000 in any calendar year (which shall increase to
$50,000,000 subsequent to the consummation of a Qualified IPO)); provided
further that such amount in any calendar year may further be increased by an
amount not to exceed:

(A) amounts used to increase the Cumulative Credit pursuant to clauses (b) and
(c) of the definition of “Cumulative Credit”;

(B) the Net Proceeds of key man life insurance policies received by the Parent
Borrower or its Restricted Subsidiaries less the amount of Restricted Payments
previously made with the cash proceeds of such key man life insurance policies;

and provided further that cancellation of Indebtedness owing to the Parent
Borrower from members of management of the Parent Borrower, any of the Parent
Borrower’s direct or indirect parent companies or any of the Parent Borrower’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
any of the Parent Borrower’s direct or indirect parent companies will not be
deemed to constitute a Restricted Payment for purposes of this covenant or any
other provision of this Agreement;

(g) the Parent Borrower may make Restricted Payments in an aggregate amount not
to exceed, when combined with prepayment of Indebtedness pursuant to
Section 7.13(a)(iv), (x) $100,000,000, plus (y) if (A) the Total Leverage Ratio
calculated on a Pro Forma Basis is less than or equal to 6.00 to 1.00 and
(B) the Secured Leverage Ratio calculated on a Pro Forma Basis is less than or
equal to 4.00 to 1.00, the Cumulative Credit at such time; provided, that with
respect to any Restricted Payment made pursuant to clause (y) above, no Default
has occurred and is continuing or would result therefrom;

(h) the Parent Borrower may make Restricted Payments to any direct or indirect
parent of the Parent Borrower:

(i) to pay its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Parent
Borrower and its Restricted Subsidiaries, Transaction Expenses and any
reasonable and customary indemnification claims made by directors or officers of
such parent attributable to the ownership or operations of the Parent Borrower
and its Restricted Subsidiaries;

 

-195-



--------------------------------------------------------------------------------

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;

(iii) for any taxable period in which the Parent Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of Parent Borrower is the common parent (a
“Tax Group”), to pay federal, foreign, state and local income taxes of such Tax
Group that are attributable to the taxable income of the Parent Borrower and/or
its Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Parent Borrower and its Subsidiaries would have been
required to pay as a stand-alone Tax Group; provided further that the permitted
payment pursuant to this clause (iii) with respect to any Taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Parent Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar income Taxes;

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 and Section 7.08 if such parent were subject to such sections;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Parent Borrower or
the Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Parent Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.11;

(v) the proceeds of which (A) shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Parent
Borrower and the Restricted Subsidiaries or (B) shall be used to make payments
permitted under Sections 7.08 (e), (i), (k) and (p) (but only to the extent such
payments have not been and are not expected to be made by the Parent Borrower or
a Restricted Subsidiary); and

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Parent Borrower and its
Restricted Subsidiaries;

 

-196-



--------------------------------------------------------------------------------

(i) payments made or expected to be made by Holdings, the Parent Borrower or any
of the Restricted Subsidiaries in respect of withholding or similar Taxes
payable by or with respect to any future, present or former employee, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options;

(j) after a Qualified IPO, (i) any Restricted Payment by the Parent Borrower or
any other direct or indirect parent of the Parent Borrower to pay listing fees
and other costs and expenses attributable to being a publicly traded company
which are reasonable and customary and (ii) additional Restricted Payments in an
aggregate amount per annum not to exceed an amount equal to 6% the net proceeds
received by (or contributed to) the Parent Borrower and its Restricted
Subsidiaries from such Qualified IPO;

(k) Holdings, the Parent Borrower or any of the Restricted Subsidiaries may pay
cash in lieu of fractional Equity Interests in connection with any dividend,
split or combination thereof or any Permitted Acquisition; and

(l) Restricted Payments in the amount of any Excluded Contribution.

Section 7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Parent Borrower and the Restricted Subsidiaries on
the Closing Date or any business reasonably related, complementary, synergistic
or ancillary thereto (including related, complementary, synergistic or ancillary
technologies) or reasonable extensions thereof.

Section 7.08 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Parent
Borrower, whether or not in the ordinary course of business, other than

(a) transactions among the Parent Borrower and its Restricted Subsidiaries or
any entity that becomes a Restricted Subsidiary as a result of such transaction,

(b) on terms substantially as favorable to the Parent Borrower or such
Restricted Subsidiary as would be obtainable by the Parent Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate,

 

-197-



--------------------------------------------------------------------------------

(c) the Transactions and the payment of fees and expenses (including Transaction
Expenses) as part of or in connection with the Transactions,

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Parent Borrower or any of its Restricted Subsidiaries in
connection with the Transactions,

(e) the payment of management, monitoring, consulting, advisory and other fees
(including transaction and termination fees), indemnities and expenses pursuant
to the Sponsor Management Agreement,

(f) Restricted Payments permitted under Section 7.06,

(g) transactions by the Parent Borrower and its Restricted Subsidiaries
permitted under an express provision (including any exceptions thereto) of this
Article VII,

(h) employment and severance arrangements between the Parent Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,

(i) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Parent Borrower and its Restricted Subsidiaries (or any
direct or indirect parent of the Parent Borrower) in the ordinary course of
business to the extent attributable to the ownership or operation of the Parent
Borrower and its Restricted Subsidiaries,

(j) transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth in Section 7.08 of the Confidential
Disclosure Letter or any amendment thereto to the extent such an amendment is
not adverse to the Lenders in any material respect,

(k) customary payments by the Parent Borrower and any of its Restricted
Subsidiaries to the Sponsors made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures), which
payments are approved by the majority of the members of the board of directors
or a majority of the disinterested members of the board of directors of the
Parent Borrower, in good faith,

(l) payments by the Parent Borrower or any of its Subsidiaries pursuant to any
tax sharing agreements with any direct or indirect parent of the Parent Borrower
to the extent attributable to the ownership or operation of the Parent Borrower
and the Subsidiaries, but only to the extent permitted by Section 7.06(h)(iii),

 

-198-



--------------------------------------------------------------------------------

(m) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees,
distributes or Affiliate of any of the foregoing) of the Parent Borrower, any of
its Subsidiaries or any direct or indirect parent thereof,

(n) transactions with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Parent Borrower and the Restricted Subsidiaries, in the
reasonable determination of the board of directors or the senior management of
the Parent Borrower, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party,

(o) any payments required to be made pursuant to the Merger Agreement,

(p) the payment of reasonable out-of-pocket costs and expenses and indemnities
pursuant to the stockholders agreement or the registration and participation
rights agreement entered into on the Closing Date in connection therewith,

(q) transactions in which the Parent Borrower or any of the Restricted
Subsidiaries, as the case may be, deliver to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Parent Borrower or such Restricted Subsidiary from a financial point of view
or meets the requirements of clause (b) of this Section 7.08,

(r) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by
Holdings and the Restricted Subsidiaries in such joint venture) in the ordinary
course of business to the extent otherwise permitted under Section 7.02,

(s) any payments by the Parent Borrower and its Subsidiaries made pursuant to
any Tax Receivable Agreement, and

(t) any Disposition of Securitization Assets or related assets, Investment
permitted pursuant to Section 7.02(t) or Standard Securitization Undertakings,
in each case in connection with any Qualified Securitization Financing.

 

-199-



--------------------------------------------------------------------------------

Section 7.09 Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of

(a) any Restricted Subsidiary of the Parent Borrower that is not a Guarantor to
make Restricted Payments to the Parent Borrower or any Guarantor or

(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which

(i) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.09) are listed in Section 7.09 of the Confidential Disclosure
Letter and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Parent Borrower, so long
as such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Parent Borrower; provided,
further, that this clause (ii) shall not apply to Contractual Obligations that
are binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14,

(iii) represent Indebtedness of a Restricted Subsidiary of the Parent Borrower
which is not a Loan Party which is permitted by Section 7.03 and which does not
apply to any Loan Party,

(iv) are customary restrictions that arise in connection with (x) any Lien
permitted by Sections 7.01(a), (k), (l), (p), (q), (r)(i), (r)(ii), (s) and (ee)
and relate to the property subject to such Lien or (y) arise in connection with
any Disposition permitted by Section 7.04 or 7.05 and relate solely to the
assets or Person subject to such Disposition,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

 

-200-



--------------------------------------------------------------------------------

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to (i) the property financed by such Indebtedness and the
proceeds and products thereof or (ii) the property secured by such Indebtedness
and the proceeds and products thereof so long as the agreements governing such
Indebtedness permit the Liens securing the Obligations,

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), (g), (n)(a), and (u) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or, in the case of Section 7.03(g), to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Parent Borrower or any Restricted
Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) arise in connection with cash or other deposits permitted under Sections
7.01 and 7.02 and limited to such cash or deposit, and

(xiii) comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 7.03
(including, without limitation, the Senior Notes, the 2020 Notes and, in each
case, any Permitted Refinancing in respect thereof) that are, taken as a whole,
in the good faith judgment of the Parent Borrower, no more restrictive with
respect to the Parent Borrower or any Restricted Subsidiary than customary
market terms for Indebtedness of such type (and, in any event, are no more
restrictive than the restrictions contained in this Agreement), so long as the
Parent Borrower shall have determined in good faith that such restrictions will
not affect its obligation or ability to make any payments required hereunder.

 

-201-



--------------------------------------------------------------------------------

Section 7.10 Use of Proceeds.

Use the proceeds of any Borrowing, whether directly or indirectly (a) on the
Closing Date, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement or (b) after the Closing Date, use the
proceeds for any purpose other than to pay costs and expenses related to the
Transactions and for general corporate purposes and working capital needs.

Use the proceeds of all Term B-2 Loans for any purpose other than to refinance
the Term B-1 Loans.

Use the proceeds of all Term B-1 Loans (other than the Incremental Amount) for
any purpose other than to refinance the Term B Loans. Use the proceeds of the
Term B-1 Loans in an amount equal to the Incremental Amount for any purpose
other than general corporate purposes and working capital needs.

Use the proceeds of all Term B-3 Loans for any purpose other than to finance the
2014 Acquisitions, to refinance indebtedness incurred in connection with the
2014 Acquisitions and for general corporate purposes and working capital needs.

Use the proceeds of all Incremental Term B-2 Loans for any purpose other than to
finance the Altegra Acquisition and for general corporate purposes and working
capital needs.

Section 7.11 Financial Covenants.

Permit the Consolidated First Lien Net Leverage Ratio as of the last day of any
Test Period to be greater than 5.35:1.00.

Section 7.12 Accounting Changes.

Make any change in its fiscal year; provided, however, that the Parent Borrower
may, upon written notice to the Administrative Agent, change its fiscal year to
any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, the Parent Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year.

Section 7.13 Prepayments, Etc. of Subordinated Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any subordinated Indebtedness incurred under Section 7.03, or any
other Indebtedness for borrowed money of a Loan Party that is subordinated to
the Obligations expressly by its terms (other than Indebtedness among the Parent
Borrower and its Restricted Subsidiaries) (collectively, “Junior Financing”),
except (i) the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness was
originally incurred under Section 7.03(g), is permitted pursuant to
Section 7.03(g)), to the extent not required to prepay any Loans pursuant to
Section 2.05(b), (ii) the conversion or exchange of

 

-202-



--------------------------------------------------------------------------------

any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of Holdings or any of its direct or indirect parents, (iii) the
prepayment of Indebtedness of the Parent Borrower or any Restricted Subsidiary
to the Parent Borrower or any Restricted Subsidiary and (iv) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount not to
exceed, when combined with the amount of Restricted Payments pursuant to
Section 7.06(g), $100,000,000 plus if (A) the Total Leverage Ratio calculated on
a Pro Forma Basis is less than or equal to 6.00 to 1.00 and (B) the Secured
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to 4.00 to
1.00, the Cumulative Credit at such time.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation in
respect of any Junior Financing having an aggregate outstanding principal amount
in excess of the Threshold Amount without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed).

Section 7.14 Permitted Activities.

With respect to Holdings, engage in any material operating or business
activities; provided that the following and any activities incidental thereto
shall be permitted in any event: (i) its ownership of the Equity Interests of
Parent Borrower and activities incidental thereto, including payment of
dividends and other amounts in respect of its Equity Interests, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents and any other Indebtedness,
(iv) any public offering of its common stock or any other issuance or sale of
its Equity Interests, (v) financing activities, including the issuance of
securities, incurrence of debt, payment of dividends, making contributions to
the capital of the Parent Borrower and guaranteeing the obligations of the
Parent Borrower, (vi) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Holdings and the Parent
Borrower, (vii) holding any cash or property (but not operate any property),
(viii) providing indemnification to officers and directors and (ix) any
activities incidental to the foregoing. Holdings shall not incur any Liens on
Equity Interests of the Parent Borrower other than those for the benefit of the
Obligations and other than Liens permitted under Sections 7.01(dd) and 7.01(hh)
and Holdings shall not own any Equity Interests other than those of the Parent
Borrower.

 

-203-



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Parent Borrower, any Restricted Subsidiary or, in
the case of Section 7.14, Holdings, fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the Parent Borrower) or Article VII; provided that the covenants
in Section 7.11 are subject to cure pursuant to Section 8.04; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Parent Borrower of written
notice thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount of not less than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or

 

-204-



--------------------------------------------------------------------------------

otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(e)(B) shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Attachment. Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Parent Borrower and the Restricted Subsidiaries, taken as a whole, and is
not released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document or the validity or priority of a Lien as required by the Collateral
Documents on a material portion of the Collateral; or any Loan Party denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

 

-205-



--------------------------------------------------------------------------------

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (i) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent to maintain possession
of certificates actually delivered to it representing securities pledged under
the Collateral Documents or to file Uniform Commercial Code continuation
statements and (ii) except as to Collateral consisting of Real Property to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage; or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect.

Section 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

 

-206-



--------------------------------------------------------------------------------

(iii) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrowers under the Bankruptcy Code of the United States
or any Debtor Relief Laws, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable and
the obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

 

-207-



--------------------------------------------------------------------------------

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Parent Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Parent Borrower as applicable. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor, but appropriate adjustments shall be made with
respect to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section.

Section 8.04 Parent Borrower’s Right to Cure.

Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02:

(a) For the purpose of determining whether an Event of Default under
Section 7.11 has occurred, the Parent Borrower may on one or more occasions
designate any portion of the net cash proceeds from a sale or issuance of
Qualified Equity Interests of the Parent Borrower or any contribution to the
common capital of the Parent Borrower (the “Cure Amount”) as an increase to
Consolidated EBITDA for the applicable fiscal quarter; provided that such
amounts to be designated (i) are actually received by the Parent Borrower after
the first day of such applicable fiscal quarter and on or prior to the tenth
(10th) Business Day after the date on which financial statements are required to
be delivered with respect to such applicable fiscal quarter (the “Cure
Expiration Date”), (ii) do not exceed the aggregate amount necessary to cure any
Event of Default under Section 7.11 as of such date and (iii) Parent Borrower
shall have provided notice (the “Notice of Intent to Cure”) to the
Administrative Agent on the date such amounts are designated as a “Cure Amount”
(it being understood that to the extent such notice is provided in advance of
delivery of a Compliance Certificate for the applicable period, the amount of
such Net Proceeds that is designated as the Cure Amount may be lower than
specified in such notice to the extent that the amount necessary to cure any
Event of Default under Section 7.11 is less than the full amount of such
originally designated amount). The Cure Amount used to calculate Consolidated
EBITDA for one fiscal quarter shall be used and included when calculating
Consolidated EBITDA for each Test Period that includes such fiscal quarter.

 

-208-



--------------------------------------------------------------------------------

(b) The parties hereby acknowledge that this Section 8.04 may not be relied on
for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.11 (and not Pro Forma Compliance with
Section 7.11 that is required by any other provision of this Agreement) and
shall not result in any adjustment to any amounts (including the amount of
Indebtedness and shall not be included for purposes of determining pricing,
mandatory prepayments and the availability or amount permitted pursuant to any
covenant under Article VII) with respect to the quarter with respect to which
such Cure Amount was made other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.

(c) In furtherance of clause (a) above, (A) upon actual receipt and designation
of the Cure Amount by the Parent Borrower, the covenants under Section 7.11
shall be deemed satisfied and complied with as of the end of the relevant fiscal
quarter with the same effect as though there had been no failure to comply with
the covenants under such Section 7.11 and any Event of Default under
Section 7.11 shall be deemed not to have occurred for purposes of the Loan
Documents, and (B) upon receipt by the Administrative Agent of a Notice of
Intent to Cure prior the Cure Expiration Date, neither the Administrative Agent
nor any Lender may exercise any rights or remedies under Section 8.02 (or under
any other Loan Document) on the basis of any actual or purported Event of
Default under Section 7.11 until and unless the Cure Expiration Date has
occurred without the Cure Amount having been received and designated.

(d) (i) In each period of four consecutive fiscal quarters, there shall be at
least two (2) fiscal quarters in which no cure right set forth in this
Section 8.04 is exercised and (ii) there shall be no pro forma reduction in
Indebtedness with the Cure Amount for determining compliance with Section 7.11
for the fiscal quarter with respect to which such Cure Amount was made.

(e) There can be no more than four (4) fiscal quarters in which the cure rights
set forth in this Section 8.04 are exercised during the term of the Facilities.

ARTICLE IX.

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to

 

-209-



--------------------------------------------------------------------------------

exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party have
rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including the second paragraph of Section 10.05),
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Collateral Documents and acknowledge
and agree that any such action by any Agent shall bind the Lenders.

Section 9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Parent Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

-210-



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Parent
Borrower, a Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-211-



--------------------------------------------------------------------------------

Section 9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 9.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Parent Borrower. If the Administrative Agent is
a Defaulting Lender, the Parent Borrower may remove such Defaulting Lender from
such role upon fifteen (15) days’ notice to the Lenders. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Parent Borrower at all times other than upon the occurrence and
during the continuation of an Event of Default under Section 8.01(f) (which
consent of the Parent Borrower shall not be unreasonably withheld or delayed),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Parent Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Administrative Agent shall be discharged

 

-212-



--------------------------------------------------------------------------------

from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Parent Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Sections 10.04 and 10.05
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

-213-



--------------------------------------------------------------------------------

Section 9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Bookrunners, Arrangers, Syndication Agents or Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Parent Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04 and 10.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

-214-



--------------------------------------------------------------------------------

Section 9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent,

(a) to automatically release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Treasury Services Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Hedge Bank shall have been made) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the L/C Issuer shall have been made), (ii) at the time the property subject
to such Lien is Disposed or to be Disposed as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, (iii) subject
to Section 10.01, if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders or (iv) if the property subject to
such Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guaranty pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(u) to the extent required by the
holder of, or pursuant to the terms of any agreement governing, the obligations
secured by such Liens; and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary as
a result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Junior Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Parent Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to evidence the release of such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

 

-215-



--------------------------------------------------------------------------------

Section 9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Services Agreements and Secured Hedge Agreements unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank.

The Lenders hereby authorize the Administrative Agent to enter into any First
Lien Intercreditor Agreement, any Junior Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement is binding upon the Lenders.

Section 9.12 Withholding Tax Indemnity.

To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Parent Borrower pursuant to
Section 3.01 and Section 3.04 and without limiting or expanding the obligation
of the Parent Borrower to do so) for all amounts paid, directly or indirectly,
by the Administrative Agent as Taxes or otherwise, together with all expenses
incurred, including legal expenses and any other out-of-pocket expenses, whether
or not such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

 

-216-



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

Section 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (other than with respect to any amendment or
waiver contemplated in clauses (g) or (h) below, which shall only require the
consent of the Required Revolving Credit Lenders or the Required Facility
Lenders under the applicable Facility, as applicable) (or by the Administrative
Agent with the consent of the Required Lenders) and the applicable Loan Party,
as the case may be, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of any Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 (other than pursuant
to Section 2.08(b)) or postpone any date for the payment of fees hereunder
without the written consent of each Lender directly affected thereby, it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest and it further being
understood that any change to the definition of “Consolidated First Lien Net
Leverage Ratio,” “Total Leverage Ratio” or “Secured Leverage Ratio” or, in each
case, in the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document (or extend the timing of payments of such fees or other
amounts) without the written consent of each Lender directly affected thereby,
it being understood that any change to the definition of “Consolidated First
Lien Net Leverage Ratio,” “Total Leverage Ratio” or “Secured Leverage Ratio” or,
in each case, in the component definitions thereof shall not constitute a
reduction in any rate of interest; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest at the Default Rate;

 

-217-



--------------------------------------------------------------------------------

(d) change any provision of this Section 10.01 or the definition of “Required
Revolving Credit Lenders,” “Required Lenders,” “Required Facility Lenders,”
“Required Class Lenders” or any other provision specifying the number of Lenders
or portion of the Loans or Commitments required to take any action under the
Loan Documents, without the written consent of each Lender directly affected
thereby (it being understood that each Lender shall be directly and adversely
affected by a change to the “Required Lenders” or “Pro Rata Share” definitions);

(e) other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

(f) other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Revolving Credit Facilities and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Revolving Credit Facility or Facilities (and in
the case of multiple Facilities which are affected, such Required Facility
Lenders shall consent together as one Facility); provided, however, that the
waivers described in this clause (g) shall not require the consent of any
Lenders other than the Required Facility Lenders under such Facility or
Facilities; or

(h) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments and the rate
of interest applicable thereto) which directly affects Lenders of one or more
Incremental Term Loans or Incremental Revolving Credit Commitments and does not
directly affect Lenders under any other Facility, in each case, without the
written consent of the Required Facility Lenders under such applicable
Incremental Term Loans or Incremental Revolving Credit Commitments (and in the
case of multiple Facilities which are affected, such Required Facility Lenders
shall consent together as one Facility); provided, however, that the waivers
described in this clause (h) shall not require the consent of any Lenders other
than the Required Facility Lenders under such applicable Incremental Term Loans
or Incremental Revolving Credit Commitments;

 

-218-



--------------------------------------------------------------------------------

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; provided, however,
that this Agreement may be amended to adjust the borrowing mechanics related to
Swing Line Loans with only the written consent of the Administrative Agent, the
applicable Swing Line Lenders and the Parent Borrower so long as the obligations
of the Revolving Credit Lenders and, if applicable, the other Swing Line Lenders
are not affected thereby; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; and (iv) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms materially and adversely affects any Defaulting Lender to a greater
extent than other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement (i) that is for the purpose of adding the holders
of Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt, secured Incremental Equivalent Debt or other secured
Indebtedness permitted to be incurred under Section 7.03 (or a Senior
Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of such First Lien Intercreditor Agreement, such
Junior Lien Intercreditor Agreement or such other intercreditor agreement or
arrangement permitted under this Agreement, as applicable (it being understood
that any such amendment or supplement may make such other changes to the
applicable intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders) or (ii) that is expressly contemplated by any First Lien
Intercreditor Agreement, any Second Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent.

 

-219-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, Revolving Credit Loans, Swing Line Loans and L/C
Obligations and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Parent Borrower and the
Lenders providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Refinanced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Refinanced Term Loans unless the maturity of the
Replacement Term Loans is at least one year later than the maturity of the
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of Replacement
Term Loans shall not be shorter than the Weighted Average Life to Maturity of
such Refinanced Term Loans, at the time of such refinancing (except by virtue of
amortization or prepayment of the Refinanced Term Loans prior to the time of
such incurrence) and (d) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans except to the extent necessary to provide for covenants and other
terms applicable to any period after the Latest Maturity Date of the Term Loans
in effect immediately prior to such refinancing.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Parent Borrower without the need to obtain the consent of any other
Lender if such amendment or waiver is delivered in order (i) to comply with
local Law or advice of local counsel or (ii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.

 

-220-



--------------------------------------------------------------------------------

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) Notices; Effectiveness; Electronic Communications.

(A) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (B) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Parent Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (B) below shall be effective as provided in such
subsection (B).

(B) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Parent
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-221-



--------------------------------------------------------------------------------

(b) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Parent
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Loan Parties, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(c) Change of Address, Etc. Each of the Parent Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Parent Borrower, the Administrative Agent, the L/C Issuer and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Parent Borrower
or its securities for purposes of United States Federal or state securities
laws.

 

-222-



--------------------------------------------------------------------------------

(d) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Parent Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Parent Borrower shall indemnify the Administrative
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Parent Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

-223-



--------------------------------------------------------------------------------

Section 10.04 Attorney Costs and Expenses.

The Parent Borrower agrees (a) if the Closing Date occurs, to pay or reimburse
the Administrative Agent, the Syndication Agents, the Arrangers and the
Bookrunners for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs, which shall be limited to Cahill Gordon & Reindel LLP and
one local counsel as reasonably necessary in each relevant jurisdiction material
to the interests of the Lenders taken as a whole and (b) from and after the
Closing Date, to pay or reimburse the Administrative Agent for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all respective Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and the Lenders taken as a whole and one
local counsel as reasonably necessary in any relevant jurisdiction material to
the interests of the Lenders taken as a whole). The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within thirty (30) days following receipt by the Parent Borrower
of an invoice relating thereto setting forth such expenses in reasonable detail;
provided that, with respect to the Closing Date, all amounts due under this
Section 10.04 shall be paid on the Closing Date solely to the extent invoiced to
the Parent Borrower within three (3) Business Days of the Closing Date. If any
Loan Party fails to pay when due any costs, expenses or other amounts payable by
it hereunder or under any Loan Document, such amount may be paid on behalf of
such Loan Party by the Administrative Agent in its discretion. For the avoidance
of doubt, this Section 10.04 shall not apply to Taxes, except any Taxes that
represent costs and expenses arising from any non-Tax claim.

Section 10.05 Indemnification by the Borrowers.

The Borrowers shall, jointly and severally, indemnify and hold harmless each
Agent, Agent-Related Person, Lender, Arranger and Bookrunner and their
Affiliates, and their respective officers, directors, employees, partners,
agents, advisors and other representatives of the foregoing (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs but limited in the case of legal
fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one

 

-224-



--------------------------------------------------------------------------------

local counsel for all Indemnitees taken as a whole in each relevant jurisdiction
that is material to the interests of the Lenders, and solely in the case of a
conflict of interest, one additional counsel in each relevant jurisdiction to
each group of similarly situated affected Indemnitees) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit, or (c) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property or facility
currently or formerly owned, leased or operated by the Loan Parties or any
Subsidiary, or any Environmental Liability of the Loan Parties or any
Subsidiary, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) (a
“Proceeding”) and regardless of whether any Indemnitee is a party thereto or
whether or not such Proceeding is brought by the Parent Borrower or any other
person and, in each case, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee (all of the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct of such Indemnitee or of any of its Affiliates
or their respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of any obligations under any Loan
Document by such Indemnitee or of any of its Affiliates or their respective
directors, officers, employees, partners, advisors or other representatives, as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (z) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Facility and
other than any claims arising out of any act or omission of Holdings, the Parent
Borrower, the Sponsor or any of their Affiliates. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee, Loan Party
or any Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Loan Party, in
respect of any such damages incurred or paid by an Indemnitee to a third party
and for any out-of-pocket expenses); it being agreed that this sentence shall
not limit the indemnification obligations of Holdings or any Subsidiary. In the
case of an investigation, litigation or other

 

-225-



--------------------------------------------------------------------------------

proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, any Subsidiary of any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof), the L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this paragraph are subject to the provisions of Section 2.12(e).

Section 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Parent Borrower or the
Co-Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its

 

-226-



--------------------------------------------------------------------------------

applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”) and (A) in the case
of any Assignee that, immediately prior to or upon giving effect to such
assignment, is an Affiliated Lender, Section 10.07(k), (B) in the case of any
Assignee that is Holdings or any of its Subsidiaries, Section 10.07(l), or
(C) in the case of any Assignee that, immediately prior to or upon giving effect
to such assignment, is a Debt Fund Affiliate, Section 10.07(o), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding the
foregoing, no Lender may assign or transfer by participation any of its rights
or obligations hereunder to (i) any Person that is a Defaulting Lender, (ii) a
natural Person or (iii) to Holdings, the Parent Borrower or any of their
respective Subsidiaries (except pursuant to Section 2.05(a)(v) or
Section 10.07(l)). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for (i) an assignment of all or a portion of the Term Loans (x) to a
Lender, an Affiliate of a Lender or an Approved Fund or (y) prior to the
completion of primary syndication of the Term B Loans or the 90th day after the
Closing Date,

 

-227-



--------------------------------------------------------------------------------

whichever occurs first; provided that the Parent Borrower shall be deemed to
have consented to any such assignment of the Term Loans unless it shall have
objected thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof, (ii) an assignment
related to Revolving Credit Commitments or Revolving Credit Exposure to a
Revolving Credit Lender, (iii) if an Event of Default under Section 8.01(a) or,
solely with respect to any of the Borrowers, Section 8.01(f) has occurred and is
continuing, any Assignee or (iv) an assignment of all or a portion of the Loans
pursuant to Section 10.07(k), Section 10.07(l) or Section 10.07(o); provided
further that no consent of the Parent Borrower shall be required for an
assignment of Term B-3 Loans prior to the completion of the primary syndication
of the Term B-3 Loans or the 90th day after the Amendment No. 3 Effective Date,
whichever occurs first.

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) of all or a
portion of the Loans pursuant to Section 10.07(k) or Section 10.07(l) or
(iii) from an Agent to its Affiliates;

(C) each Principal L/C Issuer at the time of such assignment; provided that no
consent of the Principal L/C Issuers shall be required for any assignment not
related to Revolving Credit Commitments or Revolving Credit Exposure or any
assignment to an Agent or an Affiliate of an Agent; and

(D) the Swing Line Lenders; provided that no consent of a Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure or any assignment to an Agent or an Affiliate of an
Agent.

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Parent Borrower, the Administrative Agent, any Principal L/C Issuer, any
Swing Line Lender or any other party hereto so long as such Lender complies with
the requirements of Section 10.07(b)(ii).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of each Revolving Credit Loan), $1,000,000 (in
the case of a Term Loan), and shall be in

 

-228-



--------------------------------------------------------------------------------

increments of an amount of $5,000,000 (in the case of each Revolving Credit
Loan) or $1,000,000 (in the case of Term Loans), in excess thereof unless each
of the Parent Borrower and the Administrative Agent otherwise consents; provided
that such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;
and

(C) other than in the case of assignments pursuant to Section 10.07(l), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.07(l) the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and (2) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the

 

-229-



--------------------------------------------------------------------------------

assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the relevant
Borrowers (at their expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (c) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption, each Affiliated Lender Assignment and Assumption
delivered to it, and each notice of cancellation of any Loans delivered by the
Parent Borrower pursuant to Section 10.07(l) and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and the amounts due under
Section 2.03, owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. This Section 10.07(d) and Section 2.11 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations). Notwithstanding the foregoing, in
no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any Lender is an Affiliated Lender nor shall the
Administrative Agent be obligated to monitor the aggregate amount of Term Loans
or Incremental Term Loans held by Affiliated Lenders. Upon request by the
Administrative Agent, the Parent Borrower shall (i) promptly (and in any case,
not less than 5 Business Days (or shorter period as agreed to by the
Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 10.01) provide to the Administrative
Agent, a complete list of all Affiliated Lenders holding Term Loans or
Incremental Term Loans at such time and (ii) not less than 5 Business Days (or
shorter period as agreed to by the Administrative Agent) prior to the proposed
effective date of any amendment, consent or waiver pursuant to Section 10.01,
provide to the Administrative Agent, a complete list of all Debt Fund Affiliates
holding Term Loans or Incremental Term Loans at such time.

(e) Any Lender may at any time, sell participations to any Person (other than a
natural person or a Defaulting Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations

 

-230-



--------------------------------------------------------------------------------

and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a) through (f) of the first proviso to Section 10.01 that
requires the affirmative vote of such Lender. Subject to Section 10.07(f), the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.07(c). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and related interest amounts) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
The portion of any Participant Register relating to any Participant or SPC
requesting payment from a Borrower or seeking to exercise its rights under
Section 10.09 shall be available for inspection by the Parent Borrower upon
reasonable request to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such entitlement to a greater payment results from a change in any Law after the
sale of the participation takes place.

(g) Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

-231-



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Parent Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, (ii) if an SPC elects not to exercise
such option or otherwise fails to make all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part
thereof, shall be appropriately reflected in the Participant Register. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such section), but neither the grant to any SPC nor the exercise by any SPC of
such option shall increase the costs or expenses or otherwise increase or change
the obligations of the Borrowers under this Agreement except, in the case of
Section 3.01, to the extent that the grant to the SPC was made with the prior
written consent of the Parent Borrower (not to be unreasonably withheld or
delayed; for the avoidance of doubt, the Parent Borrower shall have reasonable
basis for withholding consent if an exercise by SPC immediately after the grant
would result in materially increased indemnification obligation to a Borrower at
such time), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Parent Borrower and the Administrative Agent and with the payment
of a processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, without the
consent of the Parent Borrower or the Administrative Agent, (1) any Lender may
in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

-232-



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon thirty (30) days’ notice to the Parent Borrower and
the Lenders, resign as an L/C Issuer or Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Parent Borrower willing to accept its appointment as successor L/C Issuer or
Swing Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or Swing Line Lender, the Parent Borrower shall be entitled to appoint
from among the Lenders willing to accept such appointment a successor L/C Issuer
or Swing Line Lender hereunder; provided that no failure by the Parent Borrower
to appoint any such successor shall affect the resignation of the relevant L/C
Issuer or the Swing Line Lender, as the case may be, except as expressly
provided above. If an L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights and obligations of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans, Eurocurrency Rate Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

(k) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(v) or (y) open market purchase on a
non-pro rata basis, in each case subject to the following limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit L hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article II;

(iii) each Affiliated Lender that purchases any Term Loans pursuant to clause
(x) above shall represent and warrant to the seller, or shall make a statement
that such representation cannot be made, that it does not possess material
non-public information with respect to Holdings and its Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders generally
(other than Lenders who elect not to receive such information);

 

-233-



--------------------------------------------------------------------------------

(iv) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 20% of the original principal amount of all
Term Loans at such time outstanding; provided, that in addition to the
foregoing, the amount of Incremental Term Loans assigned to the Affiliated
Lenders pursuant to this Section 10.07(k) shall not exceed (x) $50,000,000 for
any single assignment to an Affiliated Lender and (y) $100,000,000 at any time
outstanding in the aggregate for all Affiliated Lenders (such percentage, the
“Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap, the assignment
of such excess amount will be void ab initio; and

(v) as a condition to each assignment pursuant to this clause (k), the
Administrative Agent shall have been provided a notice in the form of
Exhibit E-2 to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that upon effectiveness of such assignment would
constitute an Affiliated Lender pursuant to which such Affiliated Lender shall
waive any right to bring any action in connection with such Term Loans against
the Administrative Agent, in its capacity as such.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it becomes an Affiliated Lender.
Such notice shall contain the type of information required and be delivered to
the same addressee as set forth in Exhibit E-2.

(l) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to Holdings or the
Borrowers through (x) Dutch auctions open to all Lenders on a pro rata basis in
accordance with procedures of the type described in Section 2.05(a)(v) or
(y) notwithstanding Sections 2.12 and 2.13 or any other provision in this
Agreement, open market purchase on a non-pro rata basis; provided, that, in
connection with assignments pursuant to clause (y) above:

(i) if Holdings is the assignee, upon such assignment, transfer or contribution,
Holdings shall automatically be deemed to have contributed the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrowers; or

 

-234-



--------------------------------------------------------------------------------

(ii) if the assignee is one or more Borrowers (including through contribution or
transfers set forth in clause (i) above), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrowers shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(b) the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrowers and (c) the Parent Borrower shall promptly provide notice
to the Administrative Agent of such contribution, assignment or transfer of such
Term Loans, and the Administrative Agent, upon receipt of such notice, shall
reflect the cancellation of the applicable Term Loans in the Register.

(m) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” “Required Class Lenders,” or “Required Facility Lenders” to the
contrary, for purposes of determining whether the Required Lenders and Required
Class Lenders (in respect of a Class of Term Loans) have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, or subject to Section 10.07(n), any plan of reorganization
pursuant to the U.S. Bankruptcy Code, (ii) otherwise acted on any matter related
to any Loan Document, or (iii) directed or required the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, no Affiliated Lender shall have any right
to consent (or not consent), otherwise act or direct or require the
Administrative Agent or any Lender to take (or refrain from taking) any such
action and:

(A) all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders and
Required Class Lenders (in respect of a Class of Term Loans) have taken any
actions; and

(B) all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.

(n) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Term Lenders
that are not Affiliated Lenders.

 

-235-



--------------------------------------------------------------------------------

(o) Although Debt Fund Affiliates shall be Eligible Assignees and shall not be
subject to the provisions of Section 10.07(m) or (n), any Lender may, at any
time, assign all or a portion of its rights and obligations with respect to Term
Loans under this Agreement to a Person who is or will become, after such
assignment, a Debt Fund Affiliate only through (x) Dutch auctions open to all
Lenders on a pro rata basis in accordance with procedures of the type described
in Section 2.05(a)(v) (for the avoidance of doubt, without requiring any
representation as to the possession of material non-public information by such
Affiliate and without regard to whether a Default or an Event of Default has
occurred and is continuing) or (y) open market purchase on a non-pro rata basis.
Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Term Loans,
Revolving Credit Commitments and Revolving Credit Loans held by Debt Fund
Affiliates may not account for more than 50% (pro rata among such Debt Fund
Affiliates) of the Term Loans, Revolving Credit Commitments and Revolving Credit
Loans of consenting Lenders included in determining whether the Required Lenders
have consented to any action pursuant to Section 10.01.

Section 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or self
regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates),
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Parent Borrower as soon as practicable in the event of
any such disclosure by such Person (other than at the request of a regulatory
authority) unless such notification is prohibited by law, rule or regulation;
(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process, provided that the Administrative Agent or such Lender,
as applicable, agrees that it will notify the Parent Borrower as soon as
practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation; (d) to any other party to this Agreement; (e) subject
to an agreement containing

 

-236-



--------------------------------------------------------------------------------

provisions at least as restrictive as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Parent Borrower), to any pledgee
referred to in Section 10.07(g), direct or indirect contractual counterparty to
a Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in any of its rights or obligations under
this Agreement; (f) with the written consent of the Parent Borrower; (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.08 or becomes available to the Administrative Agent,
any Arranger, any Lender, the L/C Issuer or any of their respective Affiliates
on a nonconfidential basis from a source other than a Loan Party or any Sponsor
or their respective related parties (so long as such source is not known to the
Administrative Agent, such Arranger, such Lender, the L/C Issuer or any of their
respective Affiliates to be bound by confidentiality obligations to any Loan
Party); (h) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender); or (i) in connection with the
exercise of any remedies hereunder, under any other Loan Document or the
enforcement of its rights hereunder or thereunder. For the purposes of this
Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
officers, employees, trustees, investment advisors or agents, relating to
Holdings, the Parent Borrower or any of its Subsidiaries or its business, other
than any such information that is publicly available to any Agent, any L/C
Issuer or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.08; provided that all information received
after the Closing Date from Parent, Holdings, the Parent Borrower or any of its
Subsidiaries shall be deemed confidential unless such information is clearly
identified at the time of delivery as not being confidential.

Section 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Parent Borrower, any such notice being waived
by the Parent Borrower (on its own behalf and on behalf of each Loan Party and
each of its Subsidiaries) to the fullest extent permitted by applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or the Administrative Agent to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with

 

-237-



--------------------------------------------------------------------------------

the provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuers, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the Parent Borrower and the Administrative Agent after
any such set off and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Lender may have at Law.

Section 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.

Section 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor

 

-238-



--------------------------------------------------------------------------------

of the Agents or the Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

Section 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions; provided, that, the
Lenders shall charge no fee in connection with any such amendment. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK

 

-239-



--------------------------------------------------------------------------------

COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY,
EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT
COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH
LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuer that each such Lender, Swing Line
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

 

-240-



--------------------------------------------------------------------------------

Section 10.18 USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Parent Borrower
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name, address and tax identification number of such
Loan Party and other information regarding such Loan Party that will allow such
Lender or the Administrative Agent, as applicable, to identify such Loan Party
in accordance with the USA Patriot Act. This notice is given in accordance with
the requirements of the USA Patriot Act and is effective as to the Lenders and
the Administrative Agent.

Section 10.19 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Arrangers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arrangers and the Lenders, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each other Arranger and each Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for each Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any other Arranger
nor any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the other Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor any other
Arranger nor any Lender has any obligation to disclose any of such interests to
the Loan Parties or any of their respective Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the other Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

-241-



--------------------------------------------------------------------------------

Section 10.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each of the Administrative Agent, the Borrowers and the Revolving Credit Lenders
acknowledges that any liability of any Revolving Credit Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI.

GUARANTEE

Section 11.01 The Guarantee.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of
(i) the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes held by each
Lender of, the Borrowers (other than such Guarantor), and all other Obligations
from time to time owing to the Secured Parties by any Loan Party under any Loan
Document or any Secured Hedge Agreement or any Treasury Services Agreement, in
each case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”), provided that the
Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such

 

-242-



--------------------------------------------------------------------------------

Guarantor.. The Guarantors hereby jointly and severally agree that if the
Borrowers or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

Section 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.09, any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.09.

 

-243-



--------------------------------------------------------------------------------

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Parent Borrower under this Agreement or the Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Guarantors waive, to the extent permitted by Law,
any and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Secured Party upon this Guarantee or acceptance of this Guarantee, and
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guarantee, and
all dealings between the Parent Borrower and the Secured Parties shall likewise
be conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Parent Borrower or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

Section 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Parent Borrower or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.

Section 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Parent Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party to any Person that is not a Loan Party
permitted pursuant to Section 7.03(b)(ii) or 7.03(d) shall be subordinated to
such Loan Party’s Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

 

-244-



--------------------------------------------------------------------------------

Section 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrowers under this Agreement and the
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Parent Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Parent Borrower) shall
forthwith become due and payable by the Guarantors for purposes of
Section 11.01.

Section 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07 Continuing Guarantee.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

Section 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Loan Party or any other person, be automatically limited and reduced to the
highest amount (after giving effect to the right of contribution established in
Section 11.10) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

 

-245-



--------------------------------------------------------------------------------

Section 11.09 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Subsidiary
Guarantor are sold or otherwise transferred to a Person or Persons none of which
is a Loan Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary
(any such Subsidiary Guarantor, and any Subsidiary Guarantor referred to in
clause (i), a “Transferred Guarantor”), such Transferred Guarantor shall, upon
the consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under
Section 10.05 hereof) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Collateral Document and, in the case of a sale of
all or substantially all of the Equity Interests of the Transferred Guarantor,
the pledge of such Equity Interests to the Administrative Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the Parent
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent shall take such actions
as are necessary to effect each release described in this Section 11.09 in
accordance with the relevant provisions of the Collateral Documents.

When all Commitments hereunder have terminated, and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.

Section 11.10 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

 

-246-



--------------------------------------------------------------------------------

Exhibit B

Please see attached.



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF TRANCHE A REVOLVING CREDIT NOTE

 

LENDER: [            ]    [New York, New York] PRINCIPAL AMOUNT: $[            ]
   [Date]

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby, jointly and
severally, promise to pay to the Lender set forth above (the “Lender”) or its
registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement, dated as of November 2, 2011 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among BeagleChange Healthcare Intermediate
Holdings, Inc., a Delaware corporation, EmdeonChange Healthcare Holdings, Inc.,
a Delaware corporation, EBS Holdco IChange Healthcare Operations, LLC, a
Delaware limited liability company, EBS Holdco IIChange Healthcare Solutions,
LLC, a Delaware limited liability company, Emdeon Business Services LLC, a
Delaware limited liability company, MediFAX-EDI Holding Company, a Delaware
corporation, the other Guarantors party thereto from time to time, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer and the other parties from time to time party
thereto), (A) on the dates set forth in the Credit Agreement, the lesser of
(i) the principal amount set forth above and (ii) the aggregate unpaid principal
amount of all Tranche A Revolving Credit Loans made by the Lender to the
Borrowers pursuant to the Credit Agreement, and (B) interest from the date
hereof on the principal amount from time to time outstanding on each such
Tranche A Revolving Credit Loan at the rate or rates per annum and payable on
such dates, as provided in the Credit Agreement.

The Borrowers hereby, jointly and severally, promise to pay interest, on demand,
on any overdue principal and, to the extent permitted by law, overdue interest
from their due dates at the rate or rates provided in the Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever, subject to entry in the Register. The non-exercise by
the holder hereof of any of its rights hereunder in any particular instance
shall not constitute a waiver thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrowers
under this note.

This note is one of the Tranche A Revolving Credit Notes referred to in the
Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.

 

-1-



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS TERM NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]

 

-2-



--------------------------------------------------------------------------------

EMDEONCHANGE HEALTHCARE HOLDINGS, INC. By:  

 

Name: Title: EBS HOLDCO ICHANGE HEALTHCARE OPERATIONS, LLC By:  

 

Name: Title: EBS HOLDCO IICHANGE HEALTHCARE SOLUTIONS, LLC By:  

 

Name: Title: EMDEON BUSINESS SERVICES LLC By:  

 

Name: Title: MEDIFAX-EDI HOLDING COMPANY By:  

 

Name: Title:

 

-3-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity

Date

 

Payments of

Principal/Interest

 

Principal

Balance of

Note

 

Name of

Person Making

the Notation

         

 

-4-



--------------------------------------------------------------------------------

Exhibit C

Please see attached.



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF TRANCHE B REVOLVING CREDIT NOTE

 

LENDER: [            ]    [New York, New York] PRINCIPAL AMOUNT: $[            ]
   [Date]

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby, jointly and
severally, promise to pay to the Lender set forth above (the “Lender”) or its
registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement, dated as of November 2, 2011 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Change Healthcare Intermediate Holdings,
Inc., a Delaware corporation, Change Healthcare Holdings, Inc., a Delaware
corporation, Change Healthcare Operations, LLC, a Delaware limited liability
company, Change Healthcare Solutions, LLC, a Delaware limited liability company,
the other Guarantors party thereto from time to time, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer and the other parties from time to time party thereto),
(A) on the dates set forth in the Credit Agreement, the lesser of (i) the
principal amount set forth above and (ii) the aggregate unpaid principal amount
of all Tranche B Revolving Credit Loans made by the Lender to the Borrowers
pursuant to the Credit Agreement, and (B) interest from the date hereof on the
principal amount from time to time outstanding on each such Tranche B Revolving
Credit Loan at the rate or rates per annum and payable on such dates, as
provided in the Credit Agreement.

The Borrowers hereby, jointly and severally, promise to pay interest, on demand,
on any overdue principal and, to the extent permitted by law, overdue interest
from their due dates at the rate or rates provided in the Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever, subject to entry in the Register. The non-exercise by
the holder hereof of any of its rights hereunder in any particular instance
shall not constitute a waiver thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrowers
under this note.

This note is one of the Tranche B Revolving Credit Notes referred to in the
Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS TERM NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]

 

-2-



--------------------------------------------------------------------------------

CHANGE HEALTHCARE HOLDINGS, INC. By:  

 

Name: Title: CHANGE HEALTHCARE OPERATIONS, LLC By:  

 

Name: Title: CHANGE HEALTHCARE SOLUTIONS, LLC By:  

 

Name: Title:

 

-3-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity

Date

 

Payments of

Principal/Interest

 

Principal

Balance of

Note

 

Name of

Person Making

the Notation

         

 

-4-